Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 1 of 113
 Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 2 of 113

                                                                         Service of Process
                                                                         Transmittal
                                                                         11/14/2019
                                                                         CT Log Number 536634499
TO:      SERVICEOF PROCESS
         CVS Health Companies
         1 CVS DR MAIL CODE 1160
         WOONSOCKET, RI 02895-6146

RE:      Process Served in Nevada

FOR:     CVS Pharmacy, Inc. (Domestic State: RI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  City of Las Vegas, Pltf. vs. Purde Pharma, L.P., et al., Dfts. // TO: CVS Pharmacy,
                                  Inc.
DOCUMENT(S) SERVED:               Summons, Complaint, Attachment(s)
COURT/AGENCY:                     Clark County District Court, NV
                                  Case # A19800697B
NATURE OF ACTION:                 Product Liability Litigation - Drug Litigation - Opioid
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:         By Process Server on 11/14/2019 at 11:47
JURISDICTION SERVED :             Nevada
APPEARANCE OR ANSWER DUE:         Within 20 days after service
ATTORNEY(S) / SENDER(S):          Robert T. Eglet
                                  Eglet Adams
                                  400 South 7th Street #400
                                  Las Vegas, NV 89101
                                  702-450-5400
ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/15/2019, Expected Purge Date:
                                  11/20/2019

                                  Image SOP

                                  Email Notification, SERVICEOF PROCESS service_of_process@cvs.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                         Page 1 of 1 / JS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
        ■   •;



Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 3 of 113

                                                                                   Electronically Filed
                                                                                   11/600191:13 PM
                                                                                   Steven D. Grierson




    1              SUMM
                   BRADFORD R. JERBIC, ESQ.
   2               NevadaBarNo. 1056
 •• :              CITY OF LAS VEGAS
   3               495 S. Main St, 6tfa Floor
   4               Las Vegas, NV 89101
                   Tel.: 702-229-6629
                   Email: bjeibic@lasvegasneva(ia.gov
                 .-aid
   6               ROBERT T.EOLET, ESQ.
   7              Nevada Bar No. 3402
                  Robert m. adams, esq.
   8               NevadaBarNo. 6551
                   RICHARD K.HY, esq.
   9
                   NevadaBarNo. 12406
 io                EGLET ADAMS
                 . 400 S. TUI Street, 4tli Floor
 11                    Vegas, NV 89101
                   Tel: (702) 450-5400
 12                Fax:(702)450-5451
 13                E-Mail: eservice@eeletlaw.com
                  .Attom^for Plaintiff, City ofVegas
 14
 15
                                                      DISTRICT COURT
 16
                                                  CLARK COUNTY, NEVADA
 17
 18                                                              ) CaseNo.:A-19-800697-B
                 CITY OF LAS VEGAS,
 19                                                              ) Dept No.: 27
                                      Plaintiff                  )
 20                                                              )
                 y.                                              )
 21
 22              PURDUE PHARMA, L.P.; PURDUE
                                                                 )
                                                                 )
                                                                                           m
                 PHARMA, INC.; THE PURDUE                        )
 23              FREDERICK COMPANY, INC.; PURDUE )
 24              PHARMACEUTICALS,L.P.;RICHARDS. )
                 SACKLER; JONATHAN D. SACKLER,     )
 25              MORTIMER DA. SACKLER; KATHE A. )
                 SACKLER; ILENE SACKLER LEFCOURT; )
 26              DAVID A. SACKLER; BEVERLY         )
 27              SACKLER; THERESA SACKLER; PLP     )
                 ASSOCIATES HOLDINGS L.P.;ROSEBAY )
 28              M^ICAL COMPANY L.P.; BEACON      )
                 COMPANY; TEVA PHARMACEUTICALS )
                 USA.INC.:CEPHALON.INC.:ENDO      )

 .* •                                       Case Number: A-19-800697-B
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 4 of 113




                         SOLUTIONS INC.; ENDO            )
    1: PHARMACEUTICALS. INC.; PAR     )
 ..'2. PHARMACEUTICAL. INC; PAR       )
       PHARMACEUTICAL COMPANIES. INC; )
   3, ALLERGAN INC; ALLERGAN USA INC; )
      4 ACTAVIS. INC. fi^a WATSON
        PHARMACEUTICALS. INC.; WATSON                  )
                                                         )

 ■‘5-:           LABORATORIES. INC; MALUNCKRODT )
                 LLC; SPBCGX LLC; ACTAVIS LLC;         )
      6          ACTAVIS PHARMA, INC. filc/a WATSON )
      7          PHARMA. INC; JOHNSON & JOHNSON; )
                 JANSSEN PHARMACEUTICALS, INC;         )
 .^8.            j^ORAMCO,INC.;                        )
  4       •.*.
                 AMERISOURCEBERGEN DRUG                )
      9          CORPORATION; CARDINAL HEALTH, )
 lb              INC; CARDINAL HEALTH 6 INC;           )
                 CARDINAL HEALTH TECHNOLOGIES          )
 11              LLC; CARDINAL HEALTH 414 LLC;         )
                 CARDINAL HEALTH 200 LLC;              )
 la-             MCKESSON CORPORATION;                 )
 13              WALGREENS BOOTS ALLIANCE, INC; )
                 WALGREIBN CO.; WALGREEN EASTERN )
 14              CO., INC; WALMART INC.; CVS HEALTH )
                 CORPORATION; CVS PHARMACY. INC; )
 IS              CVS INDIANA L.L.C.; CVS RX SERVICES, )
 16              INC; CVS TENNESSEE DISTRIBUTION, )
                 L.L.C.; MASTERS PHARMACEUTICAL, )
 17              LLC flk/a MASTERS PHARMACEUTICAL, )
                 INC;C&RPHARMACY(i/b/aKEN’S            )
 18              PHARMACY filc/a LAM’S PHARMACY, )
 1^:             INC.; EXPRESS SCRIPTS HOLDING         )
                 COMPANY; EXPRESS SCRIPTS, INC;        )
 20              Aida BMAXSAM; STEVEN A HOLPER )
                 MD; STEVEN A. HOLPER, M.D.,           )
 21.             PROFESSIONAL CORPORATION;             )
 22              HOLPER OUT-PATTENTS MEDICAL           )
                 CENTER, LTD.; DOES 1 through 100; ROE )
                 CORPORATIONS 1 throu^ 100 and ZOE )
 24              PHARMACIES 1 through 100, inclusive.  )
                                                         )
 25^                               Defendants.
 26:
 . -1 • V                                          SUj       §
 27 NOTICE! YOU ^VE BEEN SUED. THE COURT MAY DECIDE AGAINST YOI
 28. • WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. REAS
                 THE INFORMATION BELOW.

                                                     2
        Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 5 of 113

              B




          1 to: p[E opurau^: A Civil Complaint has been filed                      the plaintifiCs) against you for the
               idlefsi^         in the Complaint
          3
                                                      CVS PHARMACY, INC.
          4
                      1.    ffyou intend to defend this lawsuit within 20 days after this Summons is saved or
               yep exduave ofthedate of service, you must do die following:

          7                      a.     Hie widi the Clerk of this Court whose address is shown below, a formal
                                        written response to the Complaint in accordance with the rulra of the
              y.-
              ;•                        Court
                                 b.     Serve a copy ofyour response upon the attorney whose name and address
                                         is shown below.
    ■ tl
                          2.     Unless you respond, your defeult will be entered upon application ofdie plaintifi(s
         m
    ■
              lad this Courtmi^ enter a judgment against you for the relief demanded in the Complaint which
              ;cQpld result in the taking of money or property or other relief requested in the Complaint
              '/•     5



         15               3;     If you intend to seek the advice of an attorney in this matter, you should do sc

         16: 'jUl^ptiy so that your response may be filed on time.
                    4.      The State ofNevada, its political subdivisions, agencies, officers, employees, boarc
         IT
         tft           commission members and legislators, each have 45 days after service of this Sununons
                                                              ive pleading to the Complaint
         IT iwiihin udiich to file an Answer or other
         20
                                                                     Steven D. Grierson, Clerk of the Court
         21
         n
         wm                    :t.0
                             Barlifo.34D2
                                                                     DEPUTY CLERK
                                                                     Re^onal Justice Center
                                                                                                      Date

                        jm IT M. ADAMS, ESQ                          200 Lewis Avenue
             ;        T4evada.BarNo;6551                             Las Vegas, Nevada 89155
    : W     ;         iaeHAM)K. HYiESQ.
■        mi i.;       bfovadafiar.NO. 12406
                      i£GtEtAD4MS
                  '   400 South Street 6400
                      Las VegB% Nevada 89101
                      T6t: 702450-5400
                      iFax: 7QSM50.5451
                                                                3
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 6 of 113
      :   ’




 M;.                and
  ..2.  BRADFORD R. JERBIC, ESQ.
        Nevada Bar No. 1056
    3.  CITY OF LAS VEGAS
    4   495 S. Main Street. 6^ Floor
       JLas Vegas. NV 89101
    5   Aitom^for Plairdiff, City ofLas Vegas
 ••
    6
      7

 •V
      8
      9
 10
 ii
 12
 13
 14
 15           ?.•
  v       V

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
 .■




 . •••.
                                                4
 Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 7 of 113

                                                                          Service of Process
                                                                          Transmittal
                                                                          11/14/2019
                                                                          CT Log Number 536634701
TO:      SERVICEOF PROCESS
         CVS Health Companies
         1 CVS DR MAIL CODE 1160
         WOONSOCKET, RI 02895-6146

RE:      Process Served in Nevada

FOR:     CVS Rx Services, Inc. (Domestic State: NY)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   City of Las Vegas, Pltf. vs. Purde Pharma, L.P., et al., Dfts. // TO: CVS Rx Services,
                                   Inc., etc.
DOCUMENT(S) SERVED:                Summons, Complaint, Attachment(s)
COURT/AGENCY:                      Clark County District Court, NV
                                   Case # A19800697B
NATURE OF ACTION:                  Product Liability Litigation - Drug Litigation - Opioid
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:          By Process Server on 11/14/2019 at 11:47
JURISDICTION SERVED :              Nevada
APPEARANCE OR ANSWER DUE:          Within 20 days after service
ATTORNEY(S) / SENDER(S):           Robert T. Eglet
                                   Eglet Adams
                                   400 South 7th Street #400
                                   Las Vegas, NV 89101
                                   702-450-5400
ACTION ITEMS:                      CT has retained the current log, Retain Date: 11/15/2019, Expected Purge Date:
                                   11/20/2019

                                   Image SOP

                                   Email Notification, SERVICEOF PROCESS service_of_process@cvs.com

SIGNED:                            C T Corporation System
ADDRESS:                           155 Federal St Ste 700
                                   Boston, MA 02110-1727
For Questions:                     800-448-5350
                                   MajorAccountTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / JS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                               f
                                                      I
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 8 of 113

                                                                   Electronical^ Filed
                                                                   11/6/20191:00 PM
                                                                   Steven D. Grierson
                                                                   CLEMOFTHECOim



 1  SUMM
    BRADFORD R. JERBIC. ESQ.
 2 Nevada Bar No. 1056
    CITY OF LAS VEGAS
 3 495 S. Main St, 6th Floor
 4 Las Vegas, NV 89101
    Tei: 702-229-6629
 5: Email: bjerbic@lasvegasneva(la.gov
    -and
 6 ROBERT T.EGLET, ESQ.
 7 Nevada Bar No. 3402
    ROBERT M. ADAMS, ESQ.
 8 Nevada Bar No. 6551
    RICHARD K.HY. ESQ.
 9 Nevada Bar No. 12406
10 EGLET ADAMS
    400 S. 7th Street, 4di Floor
11 Las Vegas, NV 89101
    Tel.: (702) 450-5400
12 Fax:(702)450-5451
13 E-Mail: eservice@egletlaw.com
    Attorneysfor PlidntW, City ofLas Vegas
14
 15
                                        DISTRICT COURT
 16;
                                   CLARK COUNTY, NEVADA
 17
18 OFTY OF LAS VEGAS,                             ) CaseNo.:A-19-800697-B
19                                                ) Dept No.: 27
                   Plaintiff,                     )
20                                                )
       y..                                        )
21                                                )
22 PURDUE PHARMA, L.P.; PURDUE                    )
   piilARMA, INC.; THE PURDUE                     )
23 FREDERICK COMPANY, INC.; PURDUE                )
   PHARMACEUTICALS,L.P.;RICHARDS.                 )
24
   SACKLER; JONATHAN D. SACKLER,                  )
25 MORTIMER DA. SACKLER; KATHE A.                 )
   SACKLER; ILENE SACKLER LEFCOURT;               )
26 bXviD A. SACKLER; BEVERLY                      )
27 ^CKLER;    THERESA SACKLER; PLP
   ASSOCIATES HOLDINGS L.P.;ROSEBAY
                                                  )
                                                  )
28 MEDICAL COMPANY L.P.; BEACON                   )
   COMPANY; TEVA PHARMACEUTICALS                  )
   USA. INC.; CEPHALON. INC.; ENDO                )


 • :                          Case Numbar. A-19400697-B
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 9 of 113




            HEALTH SOLUTIONS INC; Mm              )
       1    PHARMACEUTICALS, INC; PAR             )
       2    PHARMACEUTICAL. INC; PAR              )
  .• . •    PHARMACEUTICAL COMPANIES. INC; )
   3        ALLERGAN INC; ALLERGAN USA INC; )
            ACTAVIS. INC. filc/a WATSON           )
   4
            PHARMACEUTICALS. INC; WATSON          )
       5    LABORATORIES. INC; MALUNCKRODT )
            LLC; SPECGX LLC; ACTAVIS LLC;         )
  • 6:      ACTAVIS PHARMA. INC fllc/a WATSON )
            PHARMA. INC; JOHNSON & JOHNSON; )
       7.   JANSSEN PHARMACEUTICALS. INC;         )
       8    N0RAMC0.1NC:                          )
 . t
            AMERISOURCEBERGEN DRUG                )
       9    CORPORATION; CARDINAL HEALTH. )
 io         INC; CARDINAL HEALTH 6 INC;           )
            CARDINAL HEALTH TECHNOLOGIES )
 11:        LLC; CARDINAL HEALTH 414 LLC;         )
            CARDINAL HEALTH 200 LLC;              )
 12         MCKESSON CORPORATION:                 )
 13         WALGREENS BOOTS ALLIANCE, INC.; )
 •• : •     WALGREEN CO.; WALGREEN EASTERN )
 14         CO., INC; WALMART INC.; CVS HEALTH )
            CORPORATION; CVS PHARMACY, INC; )
 15         CVS INDIANA L.L.C.; CVS RX SERVICES.)
 16:        INC; CVS TENNESSEE DISTRIBUTION, )
            LI,.C.; MASTERS PHARMACEUTICAL. )
 17         LLCfilc/aMASTERS PHARMACEUTICAL, )
            mC: CAR PHARMACY d/b/a KEN’S          )
 18         PHARMACY ffk/a LAM’S PHARMACY. )
 19         INC; EXPRESS SCRIPTS HOLDING          )
                   ANY; EXPRESS SCRIPTS. INC;     )
 20         AIDA BMAXSAM; STEVEN A HOLPER )
            Nd>; STEVEN A. HOLPER, M.D.,          )
 21         PROFESSIONAL CORPORATION;             )
 22         HOLPER OUT-PATIENTS MEDICAL           )
            CENTER. LTD.; DOES 1 through 100; ROE )
 23;        CORPORATIONS 1 through 100 and ZOE )
            PHARMACIES 1 through 100, inclusive,  )
 24                                                    )
 25                           Defendants.              )

 26                                           SI           INS
 27
    NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOl
 28 WlTHOUt YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. REAR
    THE INFORMATION BELOW.

 . i                                               2
    Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 10 of 113




            •( •
           • ;
           J ^ TEDS DEFENDANTS: A Civil Complaint has been filed by the plaintifi(s) against you for the
                                     forth in the Complaint.
           3
                                                                 CVS RX SERVICES, INC.
       4;                                                 d/b/a CVS Pharma^ Distribution Center
     ^■5;
                                   1.    ff you intend to defend this lawsuit, within 20 days after this Summons is served or
                                 t^usiye oiftfae d^ of snrice, you must do the following:

           i                               a.         File with the Clerk of this Court, whose address is shown below, a formal
                                                      written mponse to the Complaint in accordance with the rules ofthe
                                                      Court
                                           b.         Serve a copy of your response upon the attorney whose name and addt^
     11• •;         i-                                is shown below.
                    .:.
      12                            2..    Uni^ you respond, your default will be entered upon application of the plaintiffs]
•    ^
     .•                              Court nn^ mtur ajudgment against you for the relief demanded in the Complaint, whicli
                    i^d result jn the taking of money or property or other relief requested in the Complaint.
     n:                             3.     If you intend to seek the advice of an attorney in this matter, you should do so
                    InteijAiy so foat your response may be filed on time.
                                    4.    The State ofNevada, its political subdivisions, agencies, officers, employees, board
      w. immhfirsj fiammiBaidn members and legislators, each have 45 days after service of this Surmnons
                    ■tuitWn vrilieh to file an Answrar or otherRspmsive pleading to the Complaint
      .•
                          Submitted                                               Steven D. Grierson, Clerk of the Court
     m                                           •I



     m           BEKTT.E6]                                                        DEPUTY CLERK                   Date
                 ^ Bar No. 3402                                                   Regional Justice Center
                 ibIeRTM. ADAMS. ESQ                                              200 Lends Avenue
     25^                                                                          Las Vegas, Nevada 891SS
            :?!«evadaBarNb.6S51
     26: maHABDK.HYiESQ.
           i Nevada Bar No. 12406
  m           iB<BI,ETAD^
. m-   '.7
           : 400 Sbuth 7^ Street, #400
              Las Vegas, Nevada 89101
              tell 702-450-5400
               .1   :?.                                                      3
                          • :,
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 11 of 113




  .■•■I
             Fax:   702-4S0-S4S1
   .*
        2
             BRADFORD R. JERBIC, ESQ.
        3    NevadaBarNo. 1056
        4.   CITY OF LAS VEGAS
             495 S. Main Street, 6^ Floor
  •5:        Las Vegas. NV 89101
        6    AttoTTi^for Plaint^, City ofLas Vegas


        8

    •• *.
  10
  11
  12
  13
  14
  15
  16:
  17
  18
  19
 m
 21
 22
 23
 24
 25
 26
 27i
 28


                                                     4
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 12 of 113

                                                                          Service of Process
                                                                          Transmittal
                                                                          11/18/2019
                                                                          CT Log Number 536646354
TO:      SERVICEOF PROCESS
         CVS Health Companies
         1 CVS DR MAIL CODE 1160
         WOONSOCKET, RI 02895-6146

RE:      Process Served in Indiana

FOR:     CVS Indiana, L.L.C. (Domestic State: IN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   CITY OF LAS VEGAS, Pltf. vs. PURDUE PHARMA, L.P., et al., Dfts. // To: CVS Indiana
                                   LLC
DOCUMENT(S) SERVED:                Summons, Complaint
COURT/AGENCY:                      Clark County District Court, NV
                                   Case # A19800697B
NATURE OF ACTION:                  Product Liability Litigation - Drug Litigation - Opioid
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Indianapolis, IN
DATE AND HOUR OF SERVICE:          By Process Server on 11/18/2019 at 09:45
JURISDICTION SERVED :              Indiana
APPEARANCE OR ANSWER DUE:          Within 20 days after service of this summons is served on you, exclusive of the date
                                   of service
ATTORNEY(S) / SENDER(S):           ROBERT T. EGLET, ESQ.
                                   EGLET ADAMS
                                   400 S. 7th Street 4th Floor
                                   Las Vegas, NV 89101
                                   702-450-5400
ACTION ITEMS:                      CT has retained the current log, Retain Date: 11/18/2019, Expected Purge Date:
                                   11/23/2019

                                   Image SOP

                                   Email Notification, SERVICEOF PROCESS service_of_process@cvs.com

SIGNED:                            C T Corporation System
ADDRESS:                           155 Federal St Ste 700
                                   Boston, MA 02110-1727
For Questions:                     800-448-5350
                                   MajorAccountTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / SA
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
  Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 13 of 113




Service intended for:




CVS Indiana LLC




                                                         &Sl Wolters Kluwer
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 14 of 113
                                                                          Electronically Filed
                                                                          11/6/20191:03 PM
                                                                          Steven D. Grierson
                                                                          CLEfW OF THE COim



 .1        SUMM
         . BRADFORD R. JERBIC, ESQ.
 _2i       Nevada Bar No. 1056
           CITY OF LAS VEGAS
  3,       495 S. Main St, 6th Floor
  4.       Las Vegas, NV 89101
           tel.: 702-229-6629
  5        ^ail: bjerbic@la5vegasnevada.gov
          -and
  6        ROBERT T. EGLET, ESQ.
  7       Nevada Bar No. 3402
        ■ ROBERT M. ADAMS. ESQ.
 %        Nevada Bar No. 6551
          RICHARD ICHY, ESQ.
  9       Nevada Bar No. 12406
 10       EGLET ADAMS
          400 S. 7th Street 4th Floor
 11       Las Vegas. NV89I0I
          tel.: (702) 450-5400
 12       Fax:(702)450-5451
 13;   " &Mail: eservic^egletlaw.com
          Attorneysfor Plaintiff, City ofLas Vegas
 14
 15
                                              DISTRICT COURT
 16
                                          CLARK COUNTY, NEVADA
 17
 18    CITYOFLASVEOAS,                                  ) CaseNo.;A-19-800697-B
 19                                                     ) Dept No.: 27
                             Plaintiff,                 )
20                                                      )
       V.                                               )
21
                                                        )              SUMMONS
22. PURDUE PHARMA, L.P.; PURDUE                         )
    PHARMA. INC.; THE PURDUE                            )
23 FREDERICK COMPANY. INC; PURDUE                       )
24 PHARMACEUTICALS. L.P.; RICHARDS.                     )
    SACKLER; JONATHAN D. SACKLER,                       )
25 MORTIMER D.A. SACKLER; KATHE A.                      )
    SACKLER; ILENE SACKLER LEFCOURT;                    )
26 DAVID A. SACKLER; BEVERLY                            )

27: SACKLER; THERESA SACKLER; PLP                       )
    ASSOCIATES HOLDINGS L.P.;ROSEBAY                    )
28 MEDICAL COMPANY L.P.; BEACON                         )
    COMPANY; TEVA PHARMACEUTICALS                       )
    USA, INC; CEPHALON, INC.: ENDO                      )

                                   Case Number A-19-800697-B
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 15 of 113




       HEALTH SOLUTIONS INC; ENDO             )
     1 PHARMACEUTICALS, INC.; PAR             )
   2 PHARMACEUTICAL. INC.; PAR              )
      PHARMACEUTICAL COMPANIES. INC.; )
 ;‘3 ALLERGAN INC; ALLERGAN USA INC; )

   4 ACTAVIS. INC. Snda WATSON              )
      PHARMACEUTICALS. INC,; WATSON         )
   5 LABORATORIES. INC.; MALLINCKRODT )
      LLC; SPECGX LLC; ACTAVIS LLC;         )
   6 ACTAVIS PHARMA, INC. mUs. WATSON )
   7 PHARMA, INC; JOHNSON & JOHNSON; )
      JANSSEN PHARMACEUTICALS. INC;         )
   8 NORAMCO.INC;                           )
     AMERISOURCEBERGEN DRUG                 )
   9 CORPORATION; CARDINAL HEALTH, )
 10 INC; CARDINAL HEALTH 6 INC;             )
     CARDINAL HEALTH TECHNOLOGIES           )
 II LLC; CARDINAL HEALTH 414 LLC;          )
     cardinal HEALTH 200 LLC;               )
 12 MCKESSON CORPORATION;                  )
 13 WALGREENS BOOTS ALLIANCE, INC.; )
     WALGREEN CO.; WALGREEN EASTERN )
 14 CO.. INC.; WALMART INC.; CVS HEALTH )
     CORPORATION; CVS PHARMACY, INC; )
 15 CVS INDIANA L.L.C.; CVS RX SERVICES, )
 16. INC; CVS TENNESSEE DISTRIBUTION, )
     L.L.C; MASTERS PHARMACEUTICAL. )
17 LLC filc/a MASTERS PHARMACEUTICAL, )
     INC.; C & R PHARMACY d/b/a KEN’S      )
     PHARMACY fiTc/a LAM’S PHARMACY.       )
19 INC; EXPRESS SCRIPTS HOLDING            )
     COMPANY; EXPRESS SCRIPTS. INC,;       )
20 AIDA B MAXSAM; STEVEN A HOLPER )
     MD; STEVEN A. HOLPER. M.D„            )
21 PROFESSIONAL CORPORATION;               )
22   HOLPER   OUT-PATIENTS  MEDICAL        )
     CENTER. LTD.; DOES I through 100; ROE )
23 CORPORATIONS 1 through 100 and ZOE )
24 PHARMACIES 1 through 100, inclusive,    )
                                              )
 25.                  Defendants.
26                                     SUMMONS
27
   NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
2« WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ
   THE INFORMATION BELOW.

                                          2
        Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 16 of 113




              1
                       It) IHE DEFENDANTS: A Civil Complaint has been filed by the plaintifi(s] against you for th£
                       iieliefs^ fdrfii in the Complaint
          3
                                                               CVS INDIANA L.L.C.
           4
                              1;      If you intend to defend this lawsuit, within 20 days after this Summons is served or
                       ^GU excliudve of^ date of service, you must do the following:

                                      a.        File with the Clerk of this Court, whose address is shown below, a formal
    .    vg''                                   written response to the Complaint in accordance with the rules of the
                                                Court

                                      b.        Serve a copy of your response upon the attorney whose name and address
         w                                      is shown telow.
         il:
                              o       Unless you respond, your default will be entered upon application of the plaintifl(s)

        •13' ^aiuithls Golut may enter ajudgrnent against you for the relief demanded in the Complaint, which

         lA :could result in the taking of money or property or other relief requested in the Complaint.
         15         3.       If you intend to seek the advice of an attorney in this matter, you should do so

         i6 promptly so                    your response may be filed on time.

         L7-:                 4.      The State ofNevada, its political subdivisions, agencies, officers, employees, board

         II »»nteinbers, commission members and legislators, each have 45 days after service of this Sununons
- w                          v^iich to file an Answer or other responsive pleading to the Complaint

        20-
                        Submitt^&                                           Steven D. Griersoot Clerk of the Court
        21
        22
                        Ri   ^TT.EC                                        DEPUTY CLERK                    Date
                             idaBarNo. 3402                                Regional Justice Center
        24.                DBERTM. ADAMS, ESQ                              200 Lewis Avenue
        :25             Nevada Bar No. 6551                                Las Vegas, Nevada 89155
                        ttICHABDk.HY,ESQ.
:       ,26::           N^ada Bar No. 12406
                        EGLETADAMS
                        4p0:S6uth7'^Sti¥eti#400
        M-              Las Vegas; Nevada 89101
                        Tel.i 702-450-5400
                  :■
                        gak; 702-450-5451
                                                                      3
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 17 of 113




             eservlce@egletlaw.com
   1
             and
  2          BRADFORD R. JERBIC. ESQ.
             Nevada Bar No. 10S6
  3          CITY OF LAS VEGAS
  4         .495 S. Main Street, 6* Floor
 /•
             Las Vegas, NV 89101
  5         AttorneysJbr Plaintijf, City ofLas Vegas
  6
  7
  8    I,


  9
 10
 II
 12
 13
 14
 15
 16;
 17
 18.
 19
 20
 21
 22:
 23
 24
 25
 26
 27
 28


                                                       4
          Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 18 of 113
A   lb.

;_:_t CT Corporation                                                                Service of Process
                                                                                    Transmittal
                                                                                    11/18/2019
                                                                                    CT Log Number 536659550
          TO:      SERVICEOF PROCESS
                   CVS Health Companies
                   1 CVS DR MAIL CODE 1160
                   WOONSOCKET, RI 02895-6146


          RE:      Process Served in Florida

          FOR:     CVS TN Distribution, L.L.C. (Domestic State: TN)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                   CITY OF LAS VEGAS, PLTF. vs. PURDUE PHARMA, L.P., ET AL., DFTS. // TO: CVS
                                             TENNESSEE DISTRIBUTION, L.L.C.
                                             Name discrepancy noted.
          DOCUMENT(S) SERVED:                SUMMONS, COMPLAINT
          COURT/AGENCY:                      CLARK COUNTY - DISTRICT COURT, NV
                                             Case # Al 9800697B
          NATURE OF ACTION:                  Product Liability Litigation - Drug Litigation - Opioid
          ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
          DATE AND HOUR OF SERVICE:          By Process Server on 11/18/2019 at 17:11
          JURISDICTION SERVED:               Florida
          APPEARANCE OR ANSWER DUE:          Within 20 days after this Summons is served on you exclusive of date of service
          ATTORNEY(S) / SENDER(S):           ROBERT T. EGLET
                                             EGLET ADAMS
                                             400 S. 7th Street, 4th Floor
                                             Las Vegas, NV 89101
                                             (702) 450-5400
          REMARKS:                           The documents received have been modified to reflect the name of the entity being
                                             served.
          ACTION ITEMS:                      CT has retained the current log, Retain Date: 11/19/2019, Expected Purge Date:
                                             11/24/2019

                                             Image SOP

                                             Email Notification, SERVICEOF PROCESS service_of_process@cvs.com


          SIGNED:                            C T Corporation System
          ADDRESS:                           155 Federal St Ste 700
                                             Boston, MA 02110-1727
          For Questions:                     800-448-5350
                                             MajorAccountTeam1@wolterskluwer.com




                                                                                    Page 1 of 1 / MK
                                                                                    Information displayed on this transmittal is for CT
                                                                                    Corporation's record keeping purposes only and is provided to
                                                                                    the recipient for quick reference. This information does not
                                                                                    constitute a legal opinion as to the nature of action, the
                                                                                    amount of damages, the answer date, or any information
                                                                                    contained in the documents themselves. Recipient is
                                                                                    responsible for interpreting said documents and for taking
                                                                                    appropriate action. Signatures on certified mail receipts
                                                                                    confirm receipt of package only, not contents.
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 19 of 113

                                                                  Electronically Filed
                                                                  11/6/2019 12:68 PM
                                                                  Steven D. Gderson
                                                                  CLERK OF THE COU



            SUMM •
          . BRADFORD R. JERBIC, ESQ.
          •Nevada Bar No. 1056
         ' CITY OF LAS VEGAS
           495 S. Main St., 6th Floor
           Las Vegas, NV 89101
           Tel.: 702-229-6629
         •Email: bjerbicgasvegasnevada.gov
         : and
           ROBERT T. EGLET, ESQ.


   8
           Nevada Bar No. 3402
          •ROBERT M. ADAMS, ESQ.
           Nevada Bar No. 6551
                                                                ve(
   9.
         - RICHARD K. HY, ESQ.
           Nevada Bar No. 12406                                 (D e    A

         • EGLET ADAMS
           400 S. 7th Street, 4th Floor

                                                               oto olLj
  11       Las Vegas, NV 89101
           Tel.: (702)450-5400
   2       Fax: (702) 450-5451
  1 3.     E-Mail: eservice@egletlaw.com
         •Attorneys* Plaintiff City of Las Vegas


                                              DISTRICT COURT

         .•                             CLARK COUNTY, NEVADA


         PITY OF LAS VEGAS,             ) Case No.: A-19-800697-B
  i§.                                   ) Dept No.: 27
                       Plaintiff,       )
                                        )
      v.                                )
                                        )                SUMMONS
  22 PURDUE PHARMA, L.P.; PURDUE        )
      PHARMA, INC.; THE PURDUE          )
      FREDERICK COMPANY, INC.; PURDUE )
      PHARMACEUTICALS, L.P.; RICHARD S. )
      SACKLER; JONATHAN D. SACKLER,     )
      MORTIMER D.A. SACKLER; KATHE A. )
      SACKLER; ILENE SACKLER LEFCOURT; )
      DAVID A. SACKLER; BEVERLY         )
      SACKLER; THERESA SACKLER; PLP     )
      ASSOCIATES HOLDINGS L.P.; ROSEBAY )
      MEDICAL COMPANY L.P.; BEACON      )
      COMPANY; TEVA PHARMACEUTICALS )
      USA, INC.; CEPHALON, INC.; ENDO   )


                                   Case Number A-19-800697-B
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 20 of 113




             • .HEALTH SOLUTIONS INC.; ENDO              )
                 PHARMACEUTICALS, INC.; PAR              )
          2.. PHARMACEUTICAL, INC.; PAR                  )
                 PHARMACEUTICAL COMPANIES, INC.; )
        . . ALLERGAN INC.; ALLERGAN USA INC.; )
                 ACTAVIS, INC. f/k/a WATSON             )
                 PHARMACEUTICALS, INC.; WATSON )
                 LABORATORIES, INC.; MALLINCICRODT )
                •LLC; SPECGX LLC; ACTAVIS LLC;          )
                 ACTAVIS PHARMA, INC. f/k/a WATSON )
        • PHARMA, INC.; JOHNSON & JOHNSON; )
                 JANSSEN PHARMACEUTICALS, INC.; )
         .8' •NORAMCO, INC.;                            )
                 AMERISOURCEBERGEN DRUG                 )
                CORPORATION; CARDINAL HEALTH, )
       1 e .• INC.; CARDINAL-HEALTH 6 INC.;             )
                CARDINAL HEALTH TECHNOLOGIES )
       11 .LLC; CARDINAL HEALTH 414 LLC;                )
           • CARDINAL HEALTH 200 LLC;                   )
       12 MCKESSON CORPORATION;                         )
               .WALGREENS BOOTS ALLIANCE, INC.; )
               'WALGREEN CO.; WALGREEN EASTERN)
     . 14: CO., INC.; WALMART INC.; CVS HEALTH)
                CORPORATION; CVS PHARMACY, INC.; )
       I 52 CVS INDIANA L.L.C.; CVS RX SERVICES,)
       10 INC.; CVS TENNESSEE DISTRIBUTION, )
       .•L.L.C.; MASTERS PHARMACEUTICAL, )
       17 LLC Mc/a MASTERS PHARMACEUTICAL,)
                INC.; C &A PHARMACY cl/b/a KEN'S       )
       IS
               PHARMACY f/k/a LAM'S PHARMACY,          )
      141 INC.; EXPRESS SCRIPTS HOLDING                )
               COMPANY; EXPRESS SCRIPTS, INC.;         )
     i0 :AIDA B MAXSAM; STEVEN A HOLPER )
     .
               MD; STEVEN A. HOLPER, M.D.,             )
     21.
              PROFESSIONAL CORPORATION;                )
     22: .HOLPER OUT-PATIENTS MEDICAL                  )
              .CENTER, LTD.; DOES 1 through 100; ROE )
     23 CORPORATIONS 1 through 100 and ZOE             )
     24'      •
              : PHARMACIES   1 through 100, inclusive, )
                                                       )
    .25                            Defendants.         )
.   26:                                           SUMMONS
    27..
          NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YO
    28 ; _WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.
    • • .THE INFORMATION BELOW.

                                                     2
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 21 of 113




          lifE.DEFENDANTS: A Civil Complaint has been filed by the plaintiff(s) against you for th
   .2 $1311t.fset forth in the Complaint.

                                  CVS TENNESSEE DISTRIBUTION, L.L.C.

    5          1..     If you intend to defend this lawsuit, within 20 days after this Summons is served o
        :yon &elusive of thedatd of service, you must do the following:

   7                   a.      File with the Clerk of this Court, whose address is shown below, a formal
                               written response to the Complaint in accordance with the rules of the
                               Court.

                       b.      Serve a copy of your response upon the attorney whose name and address
                               is shown below.

                2.     Unless you respond, your default will be entered upon application of the plaintiff(s
        and this Court may enter a judgment against you for the relief demanded in the Complaint, whic
        Ovid result in the taking of money or property or other relief requested in the Complaint.
               3.      If you intend to seek the advice of an attorney in this matter, you should do s
        tromptly so that your response may be filed on time.
               4.      The State of Nevada, its political subdivisions, agencies, officers, employees, bo
        members, commission members and legislators, each have 45 days after service of this Summo
        _within which to file an Answer or other responsive pleading to the Complaint


                                                           Steven D. Grierson, Clerk of the Court



                      T. E L , Q.                          DEPUTY CLERK                     Date
                 dallarNo. 3402                            Regional Justice Center
              'BERT M. ADAMS, ESQ                          200 Lewis Avenue
             evida Bar No. 6551                            Las Vegas, Nevada 89155
           RICHARD K. HY; ESQ.
          isleVada.Bar No. 12406
         •EGLET ADAMS
           400:South 7th Street, 0/400
             as Vegas; Nevada 89101
        • TeL. 702450-540e
           Fax 702-450-5451

                                                      3
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 22 of 113




           eserviee4eglet1aw.00m
           and
           BRADFORD R. JERBIC, ESQ.
           Nevada Bar No. 1056
           CITY OF LAS VEGAS
           495 S. Main Street, 6th Floor
           Las Vegas, NV 89101
           Attorneys for Plaintifl; City of Las Vegas



    .8 .


   10.


   12.
   13':




   16,
   171
  18..
   19
  20'
  21.
  22.
  23 ,
  24'.


  .26


  . 28.


                                                        4
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 23 of 113
                                                                                Electronically Filed
                                                                                8/22/2019 4:17 PM
                                                                                Steven D. Grierson
                                                                                              IE COURT
      1        COMJD                                                                                     •b44
               BRADFORD R. JERBIC, ESQ.
      2        Nevada Bar No. 1056
      3        CITY OF LAS VEGAS
               495 S. Main St., 6th Floor                                    CASE NO: A-19-800697-E
     4         Las Vegas, NV 89101                                                    Department 2/
               Tel.: 702-229-6629
     5         Email; bjerbic@lasvegasnevada.gov
     6
           ROBERT T. EGLET, ESQ.
     7     Nevada Bar No. 3402
           ROBERT M. ADAMS, ESQ.
     8     Nevada Bar No. 6551
     9     RICHARD K.HY, ESQ.
           Nevada Bar No. 12406
 10        EGLET ADAMS
           400 S. 7th Street, 4th Floor
 II        Las Vegas, NV 89101
 12        Tel.; (702) 450-5400
           Fax:(702)450-5451
 13        E-Mail: eservice@egletlaw.com
           Attorneys for Plaintiff, City ofLas Vegas
 14
 15
 16                                               DISTRICT COURT

 17                                          CLARK COUNTY, NEVADA
18
19        CITY OF LAS VEGAS,                                   ) Case No.:
                                                               ) Dept No.:
20                              Plaintiff,                 )
21                                                         )
          V.
                                                           )
22                                                         )
          PURDUE PHARMA, L.P.; PURDUE                                         COMPLAINT
                                                           )
23        PHARMA, INC.; THE PURDUE                         )
24        FREDERICK COMPANY, INC.; PURDUE                  )        REQUEST FOR BUSINESS COURT
          PHARMACEUTICALS, L.P.; RICHARD S.                )
25        SACKLER; JONATHAN D. SACKLER.                    )         EXEMPT FROM ARBITRATION
          MORTIMER D.A. SACKLER; KATHE A.                  )
26        SACKLER; ILENE SACKLER LEFCOURT;                 )
27        DAVID A. SACKLER; BEVERLY                        )
          SACKLER; THERESA SACKLER; PLP                    )
28        ASSOCIATES HOLDINGS L.P.; ROSEBAY                )
          MEDICAL COMPANY L.P.; BEACON                     )
          COMPANY: TEVA PHARMACEUTICALS                    1



                                    Case Number A-19-800697-B
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 24 of 113




     1   USA, INC.; CEPHALON, INC.; ENDO            )
         HEALTH SOLUTIONS INC.; ENDO                )
    2 PHARMACEUTICALS, INC.; PAR                    )
         PHARMACEUTICAL, INC.; PAR                  )
    3 PHARMACEUTICAL COMPANIES, INC.;
                                                    )
    4. ALLERGAN INC.; ALLERGAN USA INC.; )
         ACTAVIS, INC. f/k/a WATSON                 )
    5 PHARMACEUTICALS, INC.; WATSON                )
         LABORATORIES, INC.; MALLINCKRODT )
    6 LLC; SPECGX LLC; ACTAVIS.LLC;             )
    7   ACTAVIS  PHARMA,     INC. f'k/a WATSON     )
        PHARMA, INC.; JOHNSON & JOHNSON; )
    8 JANSSEN PHARMACEUTICALS, INC.;              )
        NORAMCO, INC.;                            )
   9
        AMERISOURCEBERGEN DRUG                    )
  10 CORPORATION; CARDINAL HEALTH.                )
        INC.; CARDINAL HEALTH 6 INC.;             )
  11 CARDINAL HEALTH TECtlNOLOGIES                )
  12    LLC; CARDINAL    HEALTH    414  LLC;      )
        CARDINAL HEALTH 200 LLC;                  )
  13 MCKESSON CORPORATION;                       )
       WALGREENS BOOTS ALLIANCE, INC.; )
 14 WALGREEN CO.; WALGREEN EASTERN )
 15 CO., INC.; WALMART INC.; CVS HEALTH )
       CORPORATION; CVS PHARMACY, INC.; )
 16    CVS  INDIANA L.L.C.; CVS RX SERVICES, )
       INC.; CVS TENNESSEE DISTRIBUTION, )
 17 L.L.C.; MASTERS PHARMACEUTICAL, )
 18 LLC f/k/a MASTERS PHARMACEUTICAL, )
      INC.; C & R PHARMACY d/b/a KEN’S          )
 19 PHARMACY £Tc/a LAM’S PHARMACY,              )
      INC.; EXPRESS SCRIPTS HOLDING             )
20 COMPANY; EXPRESS SCRIPTS, INC.;
                                                )
21 AIDA B MAXSAM; STEVEN A HOLPER )
      MD; STEVEN A. HOLPER, M.D.,              )
22 PROFESSIONAL CORPORATION;                   )
      HOLPER OUT-PATIENTS MEDICAL
23 CENTER, LTD.; DOES 1 through 100; ROE ))
24 [CORPORATIONS 1 through 100 and ZOE         )
      PHARMACIES 1 through 100, inclusive,
25
26 __________Defendants.
27
                Plaintiff the City of Las Vegas, Nevada, by and tlu-ough the undersigned attorneys, files
28       this Complaint against the named Defendants seeking to recover its damages as a result of the


                                                      2
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 25 of 113




      I     opioid epidemic Defendants caused, and alleges as follows:
      2                                               INTRODUCTION
      3                1.     Opioid addiction and overdose in the United States as a result of prescription
      4     opioid use has reached epidemic levels over the past decade.
     5             2.    Wliile Americans represent only 4.6% of the world’s population, they consume
     6     over 80% of the world’s opioids.
     7             3.         Since 1999, the amount of prescription opioids sold in the U.S. has nearly
     8     quadrupled. In 2010,254 million prescriptions were filled in the U.S. - enough to medicate eveiy
     9     adult in America around the clock for a month. In that year, 20% of all doctors’ visits resulted in
 10        the prescription of an opioid (nearly double the rate in 2000).
 11                4.         By 2014, nearly two million Americans either abused or were dependent upon
 12        opioids.
 13                5.        On March 22,2016, tlie Food and Drug Administration (FDA) recognized opioid
 14        abuse as a “public health crisis” that has a "profound impact on individuals, families and
 15        communities across our country.”
 16               6.         The Centers for Disease Control (CDC) reports that overdoses from prescription
 17        opioids are a driving factor in the 15-year increase in opioid overdose deaths.
 18               7.         From 2000 to 2015, more than half a million people died firom drug overdoses
19        (including prescription opioids and heroin). The most recent figures from the CDC suggest that
20         175 Americans die everyday from an opioid overdose (prescription and heroin).
21                8.         Many addicts, finding painkillers too expensive or too difficult to obtain, have
22        turned to heroin. According to the American Society of Addiction Medicine, four out of five
23        people who try heroin today started with prescription painkillers.
24                9.         County and city governments and the services they provide their citizens have been
25        strained to the breaking point by this public health crisis.
26                10.       The dramatic increase in prescription opioid use over the last two decades, and the
27 resultant public-health crisis, is no accident.
28               11.        Tlie crisis was precipitated by Defendants, who, through deceptive means, and
          using one of the biggest pharmaceutical marketing campaigns in history, carefiilly engineered and
                                                           3
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 26 of 113




         1     continue to support a dramatic shift in the culture of prescribing opioids by falsely portraying both
      2        the risks of addiction and abuse and tlie safety and benefits of long-term use.
      3                12.    Defendant drug companies named herein, manufacture. market, and sell
      4        prescription opioids (hereinafter “opioids”), including brand-name drugs like Oxycontin, Vicodin
      5        and Percocet, as well as generics like oxycodone and hydrocodone, wliich are powerful narcotic
      6        painkillers.
      7                13.      Historically, because they were considered too addictive and debilitating for the
      8        treatment of chronic pain (like back pain, migraines and artliritis), opioids were used only to treat
     9         short-term acute pain or for palliative (end-of-life) care.
 10                    14.     Defendants’ goal was simple: to dramatically increase sales by convincing doctors
 II           that It was safe and efficacious to prescribe opioids to treat not only the kind of severe and short­
 12           term pain associated with surgery or cancer, but also for a seemingly unlimited array of less
 13           severe, longer-term pain, such as back pain, headaches and arthritis.
 14                   15.      Defendants knew that their opioid products were addictive, subject to abuse, and
 15           not safe or efficacious for long-term use.
 16                   16.      Defendants’ nefarious plan worked and they dramatically increased their sales and
 17           reaped billions upon billions of dollars of profit at the expense of millions of people who are now
 18           addicted and the thousands who have died as a result.
 19                   17.     Defendant drag companies should never place their desire for profits above the
20           health and well bemg of their customers or the communities where those customers live, becaus e
21           they know prescribing doctors and other health-care providers rely on their statements in malting
22           treatment decisions, and drug companies must tell the truth when marketing their dings and ensure
23           that them marketing claims aie supported by science and medical evidence.
24                   18.      Defendants broke these simple rules and helped unleash a healthcare crisis that has
25           had far-reaching financial, social, and deadly consequences in the City of Las Vegas and
26           throughout Nevada.
27                   19.      Defendants falsely touted the benefits of long-teim opioid use, including the
28           supposed ability of opioids to improve function and quality of life, even though th ere was no
             “good evidence” to support their claims.

                                                             4
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 27 of 113




      1            20.              Defendants disseminated these common messages to reverse the popular and
     2 medical understanding of opioids.
     3            21.               Asa result of the drug companies’ marketing campaign, opioids are now the most
     4 prescribed class of drugs generating over $ 11 billion in revenue for drug companies in 2014 alone.
     5            22.               As a result of the drug companies’ marketing campaign, the fatalities continued to
     6 mount while the living continue to suffer.
     7
                  23.               In 2015, over 33,000 Americans died of a drug overdose involving opioids with
     8    studies suggesting that these fatalities are statistically underreported. In 2015, the estimated
     9    economic impact of the opioid crisis was $504.0 billion, or 2.8 % of our U.S.’s gross domestic
 10 product that same year. Previous estimates of tlie economic cost of tlie opioid crisis greatly
 11       understate it by undervaluing the most important component of the loss—^fatalities resulting from
 12       overdoses.
 13              24.                Most opioid related deaths occur among those between die ages of approximately
 14       25 and 55 years old. Studies have shown that the overall fatality rate was 10.3 deaths per 100,000
15        population, and in tlie 25 to 55 year old age group, fatality rates were much higher, ranging from
16        16.1 to 22.0 deaths per 100,000 population.
17
18                Figure 2. Opioid-involved Overdose Deaths by Age in 2015
                  (Number of deaths)
19                 1.000

20
21                   750

22
23                   500

24
25                  250         ■                       . M                a. ;
26
27                                                 >•   i

                        0
                            0        5   10 15 20 25 30 35 40 45 50 55 60 65 70 75 80 85 90 95
28                                                                      Age
                 Source: CDC Wonder database, multiple cause of death files


                                                                       5
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 28 of 113




      1                  25.        In addition to die cost of fatalities each year, opioid misuse among the livin j
     2        imposes important costs as well. It is estimated that prescription opioid misuse increases
     3        healdicare and substance abuse treatment costs in the United States by $29.4 billion, increases
     4        criminal justice costs by $7.8 billion, and reduces productivity among those who do not die of
     5        overdose by $20.8 billion (in 2015 $). The total nonfatal cost of $58.0 billion divided by the 1.9
     6        million individuals with a prescription opioid disorder in 2013 results in an average cost of
     7        approximately $30,000.' And when patients can no longer afford or legitimately obtain opioids,
     8        they often turn to the street to buy prescription opioids or even heroin, fiieling the secondary drag
     9        market.
 10                      26.       Further compounding issues is that this problem is worsening at an alarming rate.
 11           According to a report published by the White House Council of Economic Advisors (CEA),
 12           opioid-involved overdose deaths have doubled in the past ten years and quadrupled in the past
 13           sixteen.
 14
 15                       Figure i. Opioid-involved Overdose Deaths, 1999-2015
                          (Thousands of Deaths)
 16
                           35
17
18                         30


19                         2S

20
                           20
21
                           15
22
23                         10                                          —

24                         5

25
                           0
26                              1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015
                         Source: CDC Wonder database, multiple cause of death files
27
28        I
            'lorence, C., Zhou, C., Luo. F. and Xu, L. 2016. “The Economic Burden of Prescription Opioid Overdose, Abuse
          and Dependence in the United States, 2013.” Medical Care, 54(10): 901-906.

                                                                           6
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 29 of 113




      1               27.    The crisis that Defendants caused has directly impacted the City of Las Vegas as
     2      it bears the financial brunt of this epidemic as it unfolds in our community.
     3                28.    Apart from the toll on human life, the crisis has financially strained the services
     4     the City of Las Vegas provides its residents and employees. Human services, social services , court
     5     services, law enforcement services, health services, have all been severely impacted by the crisis.
     6     For example, as a direct and foreseeable consequence of Defendants’ egregious conduct, the City
     7     of Las Vegas paid, and continues to pay, a significant amount tor health care costs that stem from
     8     prescription opioid dependency. These costs include results of the unnecessary and excessive
     9     opioid prescriptions, substance abuse treatment services, first responder and emergency services,
 10        and health and treatment services, among others. Defendants’ conduct also caused the City of Las
 11        Vegas to incur substantial economic, administrative and social costs relating to opioid addiction
 12        and abuse, including criminal justice costs, victimization costs, child protective services costs,
 13        ost productivity costs, and education and prevention program costs among others.
 14               29.       After creating a public health crisis, Defendants have not pulled their opioid
 15        }roducts from the market, acknowledged the very real dangers of addiction and abuse even if the
16        opioids are taken as prescribed, or acknowledged that opioids are inappropriate for long-term pain
17        management. Instead, Defendants have taken the position that tlieir opioid products are not
18        dangerous and continue to sell these dangerous and addictive drugs, thereby continuing to fuel
19 the crisis.
20                30.       As a result, physicians, pharmacists and patients are not able to appropriately and
21        adequately evaluate the relevant risks associated with opioids use, particularly the risks to patients
22        who have been and are being exposed to, unnecessarily, including but not limited to the risk of
23        severe and disabling addiction, actual addiction, tlie consequences of addiction, and other adverse
24        medical conditions. Additionally, the rising numbers of persons addicted to opioids have led to a
25        dramatic increase of social problems, including drug abuse and diversion and tlie commission of
26        criminal acts to obtain opioids. Consequently, public health and safety have been significantly
27        and negatively impacted due to the misrepresentations and omissions by Defendants regarding
28        the appropriate uses and risks of opioids, ultimately leading to widespread inappropriate use of
          the drug.

                                                          7
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 30 of 113




      1            31.        As a result of Defendants’ misconduct, physicians, pharmacists and patients have
      2    not been provided with accurate information about the appropriate uses, risks and safety of these
     3     drugs, thus causing the crisis before us as well as givmg rise to this lawsuit.
     4             32.     Plaintiff files tliis Complaint naming the drug companies herein as Defendants and
     5     placing the industry on notice that the City of Las Vegas is takmg action to abate the public
     6 nuisance that plagues our community.
     7             33.    By its Complaint, the City of Las Vegas seeks to recover from Defendants its
     8     damages as a result of the opioid public-health crisis Defendants caused. Namely, this action is
     9     brought by this Plaintiff pursuant to constitutional, statutoiy. common law and/or equitable
 10        authority for purposes of, inter alia:
 11                       a.        recovering restitution and reimbursement for all the costs e,\pended by the
 12                                 City of Las Vegas for health care services and progreuns associated with
 13                                 the diagnosis and treatnient of adverse health consequences of opioids use,
 14                                 including but not limited to, addiction;
 15                       b.        recovering restitution and reimbursement for all the costs consumers have
 16                                 incurred in excessive and unnecessary prescription costs related to opioids;
17                       c.         disgorgement;
18                       d.        recovering damages for all costs incurred and likely to be incurred in an
19                                 effort to combat the abuse and diversion of opioids in the City of Las
20                                 Vegas;
21                       e.        recovering damages incurred as costs associated with the harm done to. the
22                                 public health and safety.
23               34.     However, Plaintiff does not bring claims, as part of this action, for products
24        liability nor does the City of Las Vegas seek compensatory damages for death, physical injury to
25        person, emotional distress, or physical damage to property.
26                                          PARTIES AND JURISDICTION
27               A. Plaintiff, the City of Las Vegas.
28

                                                                                                                   t


                                                          8
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 31 of 113




      1             35.     Plaintiff, the City of Las Vegas ("LAS VEGAS" or "Plaintiff'), is a municipal
      2     coiporation incoiporated in Clark County, Nevada under the laws of the State of Nevada,
      3     including but not limited to Article 8 of the Nevada Constitution.
      4             36.    Plaintiff provides a wide range of services on behalf of its residents, including
      5     services for families and children, public health, public assistance, law enforcement, fire
      6     protection, addiction services, and emergency care.
      7             37.    Plaintiff has all the powers possible for a city to have under the constitution of the
      8     State of Nevada, and the laws of the State of Nevada.
     9              38.    Plaintiff has standing to bring this litigation to provide for the orderly government
  10       of the City of Las Vegas and to address matters of local concern including the public health,
 II        safety, prosperity, security, comfort, convenience and general welfare of its citizens.
 12                39.     The City of Las Vegas declares that the unlawful distribution of prescription
 13        opiates, by the Defendants named herein, has created a serious public health crisis of opioid abuse,
 14        addiction, morbidity and mortality and is a public nuisance.
 15                40.    Plaintiff is authorized by law to abate any nuisance and prosecute in any court of
 16        competent jurisdiction, any person who creates, continues, contributes to, or suffers such nuisance
 17        to exist and prevent injury and annoyance from such nuisance.
 18               B. Defendants, Drug Manufacturers.
 19               41.     Defendant PURDUE PHARMA L.P. is a limited partnership organized under the
 20       laws of Delaware, and registered and autliorized to do business in the State of Nevada, under the
21        laws thereof. At all times relevant herein, PURDUE PHARMA L.P. takes and took advantage of
22        the legislative, regulatory and tax schemes of tire State of Nevada to own, maintain and defend
23        drug patents. PURDUE PHARMA INC. is a corporation organized under the laws of both
24        Delaware and New York, with its principal place of business in Stamford, Connecticut, and THE
25        PinUDUE FREDERICK COMPANY, INC. is a Delaware corporation with its principal place of
26        business in Stamford, Connecticut. Defendant PURDUE PHARMACEUTICALS, L.P., (“Purdue
27        Pharmaceuticals”) is and was a limited partnership organized under the laws of the State of
28        Delawaie. At all times relevant hereto, tire foregoing, (collectively, “PURDUE”) are and were
          in the business of designing, testing, manufacturing, labeling, advertising, promoting, marketing.
                                                         9
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 32 of 113




         1     selling and/or distributing OxyContin and have done so to and within the State of Nevada. At all
     2        times relevant herein, PURDUE hired “Detailers” in Las Vegas, Nevada, to make personal contact
              with physicians and clinics to advocate for the purchase and use of opioid medications which
     i
              were contrary to known safety concerns and sound medical advice.
     5                42.      In 2007, Purdue settled criminal and civil charges against it for misbranding
     6        OxyContin and agreed to pay a $635 million fine - at the time, one of the largest settlementswith
     7
              a drug company for marketing misconduct. None ofthis stopped Purdue. In fact, Purdue continued
     8        to create tlie false perception that opioids were safe and effective for long-term use, even after being
     9        caught, by using unbranded marketing methods to circiunvent tlie system. On May 8, 2007, as
 10           part of these settlements, Purdue entered into a consent judgment with the State of Nevada, in
 11           which it agreed to a number of terms intended to prevent any further misleading marketing in the
 12           State, of Nevada. In short, Purdue paid the fine when caught and then continued business as usual,
 13           deceptively marketing and selling billions of dollars of opioids each year.
 14                  43.       At all relevant times, Purdue, which is a collection ofprivate companies, has been
 15          controlled by members of the extended Sackler family, who are the ultimate intended beneficiaries
 16          of virtually all of Purdue’s profit distributions. The individual Defendants named in this action are
17           tlie remaining living Sackler family members who served on the board of Purdue Pharma, Inc.
18           (the “Purdue board”), which functioned as the nexus of decision-making for all of Purdue.
19                   44.      Defendant RICHARD S. SACKLER became a member of the Purdue board in
20           1990 and became its co-chair in 2003, which he remained until he left the board in 2018. He was
21           also Purdue’s head of research and development from at least 1990 through 1999, and its president
22           from 1999 through 2003. He resides in New York, Florida, and Texas. He cuiTcntly holds an active
23           license to practice medicine issued by the New York State Education Department. He is a trustee
24           of the Sackler School of Medicine, a director and the vice president of the Raymond and Beverly
25           Sackler Foundation, and a director and the president and treasurer of the Richard and Beth Sackler
26           Foundation, Inc., all tliree of which are New York Not-for-Profit Corporations.
27                  45.      Defendant JONATFIAN D. SACKLER was a member of Purdue’s board from
28           1990 through 2018. He resides in Connecticut. He is a trustee of the Sackler School of Medicine,


                                                             10
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 33 of 113




      1    the president and CEO of the Raymond and Beverly Sackler Foundation, and the vice president
     2     of the Richard and Beth Sackler Foundation Inc., all three of which are New York Not-for-Profit
     3     Corporations.
     4             46.      Defendant MORTIMER D.A. SACKLER has been a member of Purdue’s Board
     5     since 1993. He resides in New York. Mortimer is a director and the president of the Mortimer and
     6     Jacqueline Sackler Foundation, and a director and tlie vice president and treasurer of tlie Mortimer
     7     D. Sackler Foundation, Inc., both of which are New York Not-for-Profit Corporations.
     8            47.       Defendant KATI-IE A. SACKLER was a member of Purdue’s board fiom 1990
     9     through 2018. She resides in New York and Connecticut. Kathe is a director and president of the
 10        Shack Sackler Foundation, a director and vice president and secretary of the Mortimer D. Sackler
 11        Foundation Inc. and is a governor of the New York Academy of Sciences, all three of which are
 12        New York Not-for-Profit Corporations.
 13               48.      Defendant ILENE SACKLER LEFCOURT was a member of Purdue’s board
 14       between 1990 and 2018. She resides in New York. She is a director of Columbia University and
 15       is the president of the Sackler Lefcourt Center for Cliild Development Inc., both of wliich are New
 16       York Not-for-Profit Corporations.
 17               49.      Defendant DAVID A. SACKLER was a member of Purdue’s board from 2012
18        through 2018. He resides in New York.
 19              50.       Defendant BEVERLY SACKLER was a member of Purdue’s board from 1993
20        through 2017. She resides in Connecticut. Beverly Sackler serves as a Director and the Secretary
21        and Treasurer of the Raymond and Beverly Sackler Foimdation, a New York Not-for-Profit
22        Corporation.
23               51.       Defendant THERESA SACKLER was a member of Purdue’s board from 1993
24        through 2018. She resides in New York and the United Kingdom.
25               52.       These individual Defendants used a number of known and unknown entities
26
          named as Defendants herein as veliicles to transfer funds from Purdue directly or indirectly to
27        themselves. These include the following:
28               53.       Defendant PLP ASSOCIATES HOLDINGS L.P., which is a Delaware limited


                                                        11
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 34 of 113




      1     partnership and a limited partner of Purdue Holdings L.P. Its partners are PLP Associates Holdings
     2     Inc. and BR Holdings Associates L.P.
     3             54.      Defendant ROSEBAY MEDICAL COMPANY L.P., which is a Delaware limited
     4     partnership ultimately owned by trusts for the benefit of one or more of the individual Defendants.
     5     Its general partner is Rosebay Medical Company, Inc., a citizen of Delaware and Comiecticut. The
     6     Board of Directors of Rosebay medical Company, Inc. includes board members Richard S. Sackler
     7     and Jonathan D. Sackler.
     8             55.    Defendant BEACON COMPANY, which is a Delaware general partnersliip
     9     ultimately owned by trusts for the benefit of members of one or more of the individual Defendants.
 10                56.    The foregoing individual Defendants are referred to collectively as “the Sacklers.'’
 11        The foregoing entities they used as vehicles to transfer funds from Purdue directly or indirectly
 12        to themselves are referred to as “the Sackler Entities.” Together, the Sacklers and the Sackler
 13        Entities are referred to collectively as “the Sackler Defendants.”
 14               57.     Defendant TEVA PHARMACEUTICALS USA, INC., is a Delaware corporation
 15       witli its principal place of business located in North Whales, Pennsylvania. Teva USA is a wholly
16        owned subsidiary of TEVA PHARMACEUTICALS INDUSTRIES LTD., an Israeli Corporation.
17        TEVA develops, makes, manufactures, and distributes generic opioid medications worldwide,
18        including within the City of Las Vegas, Nevada.
19                58.     Defendant CEPHALON, INC., is Delaware corporation with its principal place of
20        business located in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired CEPHALON, INC.
21                59.    Defendant ENDO HEALTH SOLUTIONS INC., is a Delaware corporation with
22        its principal place of business located in Malvern, Pennsylvania. ENDO PHARMACEUTICALS,
23        INC., is a wholly-owned subsidiary of Endo Health Solutions Inc., and is a Delaware corporation
24        with its principal place of business in Malvern, Pennsylvania.
25               60.     Defendant PAR PHARMACEUTICAL, INC. is a Delaware coiporation with its
26        principal place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a
27        wholly- owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical
28        Holdings, Inc. Defendant PAR PHARMACEUTICAL COMPANIES, INC. is a Delaware
          eorporation with its principal place of business located in Chestnut Ridge, New York. Par
                                                         12
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 35 of 113




      1     Pharmaceutical Companies, Inc. (and by extension its subsidiary, Par Pharmaceutical, Inc.,)
      2     (collectively, “Par Pharmaceutical”) was acquired by Endo International pic in September 2015
      3    and is currently an operating company of Endo International pic. Endo Health Solutions Inc.,
      4    Endo Pharmaceuticals, Inc., Par Pharmaceutical, and their DEA registrant subsidiaries and
     5     affiliates, (collectively, “Endo”), manufacture opioids sold nationally, and in the City of Las
     6     Vegas, Nevada.
     7             61.    Defendants ALLERGAN INC. and ALLERGAN USA INC. are Delaware
     8     corporations with headquarters in Madison, New Jersey. ALLERGAN INC. and ALLERGAN
     9     USA INC. (ALLERGAN INC. and ALLERGAN USA INC., collectively are referred to herein
 10        as “Allergan.”) Prior to that, WATSON PHARMACEUTICALS, INC., acquired ACTAVIS,
 11        INC. in October 2012; the combined company changed its name to ACTAVIS, INC.
 12        SUBSEQUENTLY, ACTAVIS, INC. acquired ALLERGAN and changed the parent company to
 13        ALLERGAN.
 14               62.     Defendant WATSON LABORATORIES, INC. is, and was at all times relevant
 15        herein, a Nevada corporation witli its principal place of business in Corona, California, and is a
 16       wholly owned subsidiary of Allergan PLC, the parent company of Defendants ALLERGAN INC.
 17       and ALLERGAN USA INC., (f/k/a ACTAVIS, INC., fi'k/a WATSON PHARMACEUTICALS,
 18       INC.). At all times relevant herein, Watson Laboratories, Inc. takes and took advantage of the
 19       legislative, regulatory and tax schemes of the State of Nevada to own, maintain and defend drug
20        patents. ACTAVIS PHARMA, INC. (filt/a ACTAVIS, INC.), is a Delaware corporation witli its
21        principal place of business in New Jersey, and was formerly known as WATSON PHARMA,
22        INC. ACTAVIS LLC is a Delaware limited liability company with its principal place of business
23        in Parsippany, New Jersey.
24               63.     MALLINCKRODT LLC is a Delaware corporation witli its principal place of
25        business in Hazelwood, Missouri. MALLINCKRODT operates in the United States under tlie
26        name Mallinckrodt Pharmaceuticals, with its United States headquarters are located in
27        Hazelwood, Missouri. At all times relevant herein. Defendant MALLINCKRODT was in tlie
28        business of designing, testing, manufacturing, labeling, advertising, promoting, marketing.


                                                        13
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 36 of 113




         I     selling, and/or distributing opioid products known as Exalgo, Roxicodone, and Xartemis XR, and
      2       has done so to and witliin the State of Nevada.
      3               64.     Defendant SPECGX LLC is a Delaware limited liability company witli its
     4        headquarters in Clayton, Missouri, and is registerd with the Nevada Secretary of State to do
     5        business in Nevada. SpecGx LLC is a subsidiary of Mallinckrodt pic that operates its specialty
     6        generics business. Defendants Mallinckrodt LLC and SpecGx LLC, together with their DEA and
     7        Nevada registrant and licensee subsidiaries and affiliates (collectively, “Mallinckrodt”),
     8        manufacture, market, sell, and distribute pharmaceutical drugs throughout the United States, and
     9        in the City of Las Vegas, Nevada.
  10                 65.     Defendant JOHNSON & JOHNSON is a New Jersey corporation with its principal
 11           place of business in New Brunswick, New Jersey. Defendant JANSSEN PHARMACEUTICALS,
 12           INC. is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey,
 13           and is a wholly-owned subsidiary of Johnson & Jolmson. Johnson & Johnson corresponds with
 14          the Food and Drug Administration (“FDA”) regarding Janssen Pharmaceuticals, Inc.’s products.
 15          Janssen Pharmaceuticals, Inc. was formerly knovm as Ortho-McNeil-Janssen Pharmaceuticals,
 16 Inc., which in turn was formerly known as Janssen Phannaceutica, Inc. Defendant NORAMCO,
 17 INC. is a Delaware company headquartered in Wilmington, Delaware and was a wholly owned
 18 subsidiary of Jolmson & Johnson and its manufacturer of active pharmaceutical ingredients until
 19 July 2016 when Johnson & Johnson sold its interests to SK Capital. .Johnson & Johnson, Janssen
20 Pharmaceuticals, Inc., and Noramco, Inc., together with their DEA and Nevada registrant and
21 licensee subsidiaries and affiliates (collectively, “Janssen”), are or have been engaged in the
22 manufacture, promotion, distribution, and sale of opioids nationally, and in the City of Las Veg
                                                                                                    as.
23       66. That at all times relevant herein, PURDUE PHARMA, L.P.; PURDUE PHARMA,
24 INC.; THE PURDUE FREDERICK COMPANY, INC. dba THE PURDUE FREDERICK
25 COMPANY, INC.; PURDUE PHARMACEUTICALS, L.P.; RICHARD S. SACKLER;
26           JONATHAN D. SACKLER, MORTIMER D.A. SACKLER; KATILE A. SACKLER; ILENE
27           SACKLER LEFCOURT; DAVID A. SACKLER; BEVERLY SACKLER; THERESA
28           SACKLER; PLP ASSOCIATES HOLDINGS L.P.; ROSEBAY MEDICAL COMPANY L.P.;
             BEACON         COMPANY;        TEVA       PHARMACEUTICALS              USA,     INC.;     TEVA
                                                           14
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 37 of 113




      1    PHARMACEUTICALS INDUSTRIES LTD; CEPHALON, INC.; ENDO HEALTH
      2    SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC.; PAR PHARMACEUTICAL, INC.;
      3    PAR PHARMACEUTICAL COMPANIES, INC.; ALLERGAN INC.; ALLERGAN USA INC.;
      4    ACTAVIS, INC. f/k/a WATSON PHARMACEUTICALS, INC.; WATSON LABORATORIES,
     5     INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
     6     MALLINCKRODT, LLC; SPECGX LLC; JOHNSON & JOHNSON; JANSSEN
     7     PHARMACEUTICALS,           INC.;    and NORAMCO,          INC.;    (collectively “Defendant
     8     Manufacturers” or “Defendants”) were, and currently are, regularly engaged in business in the
     9     City of Las Vegas. More specifically. Defendants were, and currently are, in the business of
 10        designing, testing, manufacturing, labeling, advertising, promoting, marketing, and/or selling
 11        opioids throughout the City of Las Vegas, Nevada.
 12               C. Defendants, Wholesale Distributors.
 13               67.    All Defendant Wholesale Distributors are “wholesalers” as that term is defined in
 14       NRS 639.016.
 15               68.    Defendant, AMERISOURCEBERGEN DRUG CORPORATION, is, and at all
 16       times pertinent hereto, was, a foreign corporation autliorized to do business in the County of
 17       Clark, State of Nevada.     Upon information and belief, and at all times relevant hereto,
 18       AMERISOURCEBERGEN DRUG CORPORATION'S principal place of business is located in
 19       Chesterbrook, Pennsylvania, operating distribution centers in Ohio.
20               69.     Defendant, CARDINAL HEALTH, INC. is, and at all times pertinent hereto. was,
21        a foreign corporation with multiple wholly-owned subsidiaries incorporated imder the laws of the
22        State of Nevada and/or authorized to do business in said state, and conducting business in the
23        County of Clark, State of Nevada.
24               70.     Upon information and belief, and at all times relevant hereto, CARDINAL
25        HEALTH, INC. s principal office is located in Dublin, Ohio, operating, distribution centers in
26        Ohio. CARDINAL HEALTH 6 INC. is a Nevada Domestic Corporation. CARDINAL HEALTH
27        TECHNOLOGIES LLC is a Nevada Domestic LLC. At all times relevant herein, CARDINAL
28        HEALTH TECHNOLOGIES LLC takes and took advantage of the legislative, regulatory and tax


                                                       15
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 38 of 113




      1     schemes of tlie State of Nevada to own, maintain and defend patents, including those relating to
      2     drug labeling, coding and distribution.
      3            71.     CARDINAL HEALTH 414 LLC is an LLC incorporated under the laws of the
      4     state of Delaware and headquartered in Dublin, Ohio, and registered and authorized to conduct
      5     business within the State of Nevada. At all times relevant herein, CARDINAL HEALTH 414
     6
           LLC takes and took advantage of the legislative, regulatory and tax schemes of tlie State of
     7
           Nevada to own, maintain and defend medical patents. Furdier, CARDINAL HEALTH 414 LLC
     8
     9     operates a pharmacy witliin the physical confines of the County of Clark. CARDINAL HEALTH
 10        200 LLC is an LLC incorporated under the laws of the state of Delaware and headquartered in
 11
           Dublin, Ohio, and registered and authorized to conduct business within tlie State of Nevada. To
 12
           Wit, CARDINAL HEALTH 200 LLC has obtained a business license in the County of Clark to
 13
 14        register as a “Procurement Vendor,” which is a company registered to submit bids to sell products

 15        to Nevada and Clark County government entities, such as to sell medical goods or drugs to the
 16        County-operated hospital.
 17
                   72.     Defendant, McKESSON CORPORATION, is, and at all times pertinent hereto,
 18
          was, foreign coiporation authorized to do business in the County of Clark, State ofNevada. Upon
 19
20        information and belief, and at all times relevant hereto, McKESSON CORPORATION’S

21        principal place of business is located in San Francisco, California, operating distribution centers
22        in Oliio. At all times relevant herein, McKESSON CORPORATION takes and took advantage
23
          of the legislative, regulatory and tax schemes of the State of Nevada to own, maintain and defend
24
          patents, including those relating to drug labeling, coding and distribution.
25
26                73.      Defendant WALGREENS BOOTS ALLIANCE, INC. is a Delaware corporation
27        with its principal place of business in Illinois.
28                74.      Defendant WALGREEN GO. is and was registered to do business with the Nevada


                                                              16
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 39 of 113




      j     Secretary of State as an niinois corporation with its principal place of business in Deerfield,

      2     Illinois. Walgreen Co. is a subsidiary of Walgreens Boots Allianee, Ine. and does business under
     ^      the trade name Walgreens.
     4
                   75.      Defendant WALGREEN EASTERN CO., INC. is a New York corporation with
     5
     ^     its principal place of business in Deerfield, Illinois.

     7             76.     Defendants Walgreens Boots Alliance, Inc., Walgreen Eastern Co., and Walgreen
     8     Co. are collectively referred to as “Walgreens”. Walgreens, through its various DEA registered

    subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor At all
 10 .
    times relevant to this Complaint, Walgreens distributed prescription opioids throughout the

 j2        United States, including in Clark County, Nevada. At all relevant times, this Defendant operated

 13        as a licensed pharmacy wholesaler in the State of Nevada, and in Clark County, Nevada.
 14               77.      Defendant WALMART INC., (“Walmart”) formerly known as Wal-Mart Stores,
           Inc., is and was registered to do business with the Nevada Secretary of State as a Delaware
 16
           corporation with its principal place of business in Arkansas. Walmart, through its various DEA

jg        registered subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor

]9        under named business entities including Wal-Mart Warehouse #6045 a/k/a Wal-Mart Warehouse
20 #45. At all times relevant to tliis Complaint, Walmart distributed preseription opioids throughout
21
   the United States, including m Clark County, Nevada. At all relevant times, this Defendant
22
   operated as a licensed pharmacy wholesaler in the State of Nevada, and in Clark County, Nevada.

24                78.     Defendant CVS HEALTH CORPORATION (“CVS HC”) is a Delaware

25        corporation with its principal place of business in Woonsocket, Rhode Island. CVS HC conducts
26
          business as a licensed wholesale distributor under the following named business entities, among
27          ^
          others; CVS Orlando FL Distribution L.L.C. and CVS Pharmacy, Inc. (collectively “CVS”). At
28
          all times relevant to this Complaint, CVS distributed prescription opioids tliroughout the United

                                                          17
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 40 of 113




       1     States, including in Clark County, Nevada.

       2             79.         Defendant CVS PHARMACY, INC. (“CVS Pharmacy”) is a Rliode Island
       3
             corporation with its principal place of business in Woonsocket, Rliode Island. CVS Pharmacy is
      4
             a subsidiary of CVS HC. At all times relevant to this Complaint, CVS Pharmacy operated as a
      5
      6      licensed pharmacy wholesaler, distributor and controlled substance facility in Claik County,

      7      Nevada.

      8             80.          Defendant CVS Pharmacy, Inc. distributed prescription opioids to Plaintiffs’
     9
            Community through the following wholly owned subsidiaries that are alter-egos of CVS
  10
            Pharmacy, Inc.;
  11
 12                       a.     Defendant CVS INDIANA L.L.C., an Indiana limited liability company with its
 13                       principal place of business in Indianapolis, Indiana;
 14
                          b.    Defendant CVS RX SERVICES, INC. d/b/a CVS Pharmacy Distribution Center,
 15
                          a New York corporation with its principal place of business in Woonsocket, RI; and
 16
 17                      c.     Defendant CVS TENESSEE DISTRIBUTION, L.L.C. a Tennessee coiporation

 18                      with its principal place of business in Woonsocket, Rliode Island.
 19                81.         Defendant CVS Pharmacy, Inc. instituted set-up, ran, directed, and staffed with its
 20
           own employees, tlie majority of the Suspicious Order Monitoring and diversion control functions
21
           for CVS Indiana, LLC, CVS Rx Services, Inc., and CVS TN Distribution LLC.
22
23                 82.         Collectively, CVS Health Coiporation, CVS Pharmacy, Inc., CVS Indiana, LLC,

24         CVS Rx Services, Inc., and CVS TN Distribution, LLC are referred to as “CVS.” CVS conducts
25         business as a licensed wholesale distributor. At all times relevant to this Complaint, CVS
26
           distributed prescription opioids tliroughout the United States, including in Clark County, Nevada;
27
           CVS pharmacies located in Clark County supplemented their supply of Schedule 3 controlled
28
           substances including prescription opioids through purchases made by CVS from outside vendors;

                                                             18
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 41 of 113




      1    and CVS pharmacies located in Clark County were supplied with Schedule 2 controlled

     2     substances including prescription opioids through purchases made by CVS from outside vendors.
     3
                  83.     Defendant,      MASTERS      PHARMACEUTICAL,             LLC    frk/a   MASTERS
     4
           PHARMACEUTICAL, INC., is, and at all times pertinent hereto, was, foreign corporation
     5
           authorized to do business in the County of Clark, State of Nevada. Upon information and belief,
     6
           and at all times relevant hereto, MASTERS PHARMACEUTICAL, LLC f/k/a MASTERS
     7
           PHARMACEUTICAL, INC.’s, operates distribution centers in Ohio.
     8
                  84.     AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH,
     9
           INC.; CARDINAL HEALTH 6 INC.; CARDINAL HEALTH TECHNOLOGIES LLC;
 10
           CARDINAL HEALTH 414 LLC; CARDINAL HEALTH 200 LLC; McKESSON
 11
          CORPORATION;          WALGREENS         BOOTS       ALLIANCE,       INC.;    WALGREEN         CO.;
 12
           WALGREEN EASTERN CO., INC.; WALMART INC.; CVS HEALTH CORPORATION; CVS
 13
          PHARAMCY, INC.; CVS INDIANA, LLC; CVS RX SERVICES, INC.; CVS TN
 14
          DISTRIBUTION, LLC; and MASTERS PHARMACEUTICAL, LLC frk/a MASTERS
 15
          PHARMACEUTICAL, INC.; (collectively “Defendant Distributors” or “Defendants”)
 16
          distributed opioids or facilitated the distribution of opioids into Clark County. The United States
 17
          Drug Enforcement Administration has found it necessary to levy disciplinary action against these
 18
          and each of these including large fines and suspension or permanent cancellation of their licenses
 19
          for distribution of controlled substances, based on dangerous and abusive distribution practices
20
          as detailed herein and below.
21
                 85.     Defendant Distributors purchased opioids from manufacturers, including the
22
          named Defendants herein, and distributed tliem to pharmacies thi-oughout the City of Las Vegas,
23
          and the State of Nevada.
24
                 86.     Defendant Distributors played an integral role in the chain of opioids being
25
          distributed throughout the City of Las Vegas, and the State of Nevada.
26
                 D. Defendants, Detailers.
27
28



                                                        19
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 42 of 113




       I             87.     Defendant AIDA B MAXSAM (hereinafter “DETAILER”) is a natural person
      2      who is, and at all relevant times herein was, a resident of Clark County, Nevada, who is or was
      3      engaged in specialty drug sales on behalf of Defendant Manufacturer and Distributor P URDUE.
      4             88.      Defendant DETAILER was trained to, and did in fact, make personal contact with
      5     physicians and clinics within the City of Las Vegas, Nevada for the purpose, and witli the result,
      6     of encouraging them to prescribe opioid medications in a maimer inconsistent with known safety
      7     concerns and contrary to sound medical practice.
      8             E. Defendants, Pharmacies and Pharmacy Benefit Managers.
      9             89.     Defendant C & R PHARMACY d/b/a KEN’S PHARMACY ftk/a LAM’S
  10        PHARMACY, INC. (“LAM’S PHARMACY”) is and was at all times pertinent hereto a domestic
  II        corporation authorized to do business in Clai'k County, Nevada. Upon information and belief,
  12        and at all times relevant hereto, KEN’S PHARMACY f/k/a LAM’S PHARMACY, INC.’s
  13        principal place of business was and is in Las Vegas, Nevada. Plaintiff is informed, believes, and
  14        alleges that C & R PHARMACY d/b/a KEN’S PHARMACY purchased and is the possessor and
  15        controller of all of the assets of the former LAM’S PHARMACY including drugs, premises,
  16        prescription records, customer lists, telephone numbers, goodwill, and all oftier business assets.
  17               90.     Defendant LAM’S PHARMACY and other pharmacies (collectively “Defendant
 18        Pharmacies” or “Defendants”) sold opioids to residents of the City of Las Vegas, Nevada giving
 19        rise to the opioid crisis.
 20                91.     Pharmacy Benefit Managers (“PBMs”) administer benefit contracts and riders that
 21        determine coverage for some or all of the costs of pharmaceutical products and/or provide access
 22        to such products, sometimes through the PBM’s own mail-order pharmacy. PBMs establish
 23        fonnularies which govern which drugs are reimbursed and how. PBMs also determine pre­
 24        authorization requirements and negotiate with drug manufacturers to offer preferred drug
 25        formulary placement for drugs. Additionally, PBMs establish reimbursement rates for drugs
 26        dispensed and can earn revenue from fees from healtli plans and insurers, rebates and other
 27        incentives fi-om drug manufacturers, including administrative fees and volume bonuses, and fees
 28        from maintaining pharmacy networks. Given their “gatekeeper” role, PBMs exercise significant
           power over the quantity of prescription opioids that enter the market.
                                                          20
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 43 of 113




       1             92.     PBMs also have massive quantities of data regarding tlie opioid prescribing and
      2      usage of the doctors and patients who participate in their plans. As a result, PBMs can
      3      identify, (a) patients who receive, and doctors who prescribe opioids in excessive volumes,
      4      frequency, or dosage; (b) patients who receive, and doctors who prescribe opioids in combination
      5      with other drugs indicative of diversion; (c) patients who receive opioids after having been treated
      6      or wWle being treated for opioid overdoses and addition; and (d) patients who receive opioids
      7      who are at higher risk for overdose, for example, because they also receive benzodiazepines. Tliis
      8     information, and their representations about their efforts to manage and improve patients’ health,
      9     created an obligation for PBMs to identify, report, and otherwise address potential diversion or
  10        other dangerous instances of opioid use and prescribing.
  11                93.     In addition, PBMs distribute opioids directly tluough their mail order pharmacies,
 12         and, like other pharmacies, are DBA and state registrants. In distributing opioids, PBMs aie
 13         obligated to prevent diversion and to identify, report, and not ship suspicious orders of
 14         opioids. Upon information and belief, to be confirmed by transaction data in the exclusive
 15         jossession of the PBMs, PBMs failed to carry out these duties.
 16                94.     Defendant EXPRESS SCRIPTS HOLDING COMPANY (“ESHC”) is a Delaware
 17         corporation with its principal place of business in St. Louis, Missouri. Defendant EXPRESS
 18        SCRIPTS, INC. (“ESI”) is a wholly-owned subsidiary of ESHC and is incorporated in the State
 19        of Delaware with its principal place of business located in St. Louis, Missouri. In 2012, ESI
 20        acquired its rival, Medco Healtli Solutions Inc., otherwise known as Merck Medco, in a $29.1
 21        billion deal. As a result of the merger, ESHC was formed and became the largest PBM in the
22         nation, filing a combined 1.4 billion prescriptions for employers and insurers. ESHC and ESI aie
23         collectively referred to as “Express Scripts.”
24                 95.     Upon information and belief. Express Scripts derived and continues to derive
25         substantial revenue as a result of managing pharmacy benefits throughout Nevada, including
26         witliin the City of Las Vegas.
27                96.      Defendant Pharmacies and PBMs played an integral role in the chain of opioids
28         being sold ,in the City of Las Vegas, Nevada.
                  F. Defendants, Health Care Providers
                                                            21
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 44 of 113




         1             97.    Defendant STEVEN A HOLPER MD is, and was at all times relevant herein,
                                                                                                                    a
      2
               resident of Clark County, Nevada and was a licensed medical doctor in the State ofNevada. Up
                                                                                                    on
      3
               information and belief, and at all times relevant hereto. Defendant STEVEN A HOLPER MD.
      4
               conducted business and provided medical services as STEVEN A. HOLPER, M.D.,
                                                                                      PC, a Nevada
      5
               Domestic Professional Corporation in Clark County, Nevada. Defendant HOLPER OUT­
      6
               PATIENTS MEDICAL CENTER, LTD. (collectively, with STEVEN A HOLPER MD and
      7
               STEVEN A. HOLPER M.D., PC, “Defendant Providers” or “HOLPER”), is, and was at all times
      8
              relevant herein, a Nevada Domestic Coiporation with its principal place of business in Clark
     9
              Comity, Nevada, and served as the location from which Defendant STEVEN A HOLPER MD
 10
              provided his medical services.
 11
                      98.    HOLPER habitually prescribed and delivered highly addictive and potentially
 12
 13           lethal opioid medications to patients in the City of Las Vegas, Nevada who did not meet the

 14           qualifications for such medications.
 15                  99.     HOLPER participated in a deceptive scheme to obtain authorization for such
 16           prescriptions from health insurance providers.
 17                  G. Defendants, Docs, Rocs and Zocs.
 18                  100.   That the true names and the capacities, whether individual, agency, coiporate.
 19          associate or otherwise, of Defendant DOES 1 through 100, inclusive, are unknown to Plaintiff.
20           Plaintiff will ask leave of tlie Court to amend this Complaint to show the true names and capacities
21           of these Defendants, when they become known to Plaintiff. Plaintiff believes each Defendant
22           named as DOE was responsible for the misconduct alleged herein.
23                   101.   That the true names and the capacities, whether individual, agency^ corporate,
24           associate or otherwise, of Defendant ROE CORPORATIONS I through 100, are unknown to
25           Plaintiff. These Defendants include the manufacturer(s), distributor(s) and any third party that
26           may have developed, manufactured, produced, sold, altered or otherwise distributed the subject
27           drug, which caused Plaintiffs injuries as complained herein. Plaintiff will ask to leave of the
28           Court to amend this Complaint to show the true names and capacities of these Defendants, when



                                                           22
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 45 of 113




         1     they become known to Plaintiff. Plaintiff believes each Defendant named as ROE
      2        CORPORATION was responsible for contributing to the misconduct alleged herein.
      3                102.  That the true names and the capacities, whether individual, agency, corporate,
      4        associate or otherwise, of Defendant ZOE PHARMACIES I through 100, ate unknown to
      5        Plaintiff. These Defendants include the pharmacies or similarly situated retailers tliat may have
      6        developed, manufactured, produced, sold, altered or otlierwise distributed opioids which caused
      7        PlaintifFs injuries as complained herein. Plaintiff will ask to leave of the Comt to amend this
      8        Complaint to show the true names and capacities of these Defendants, when they become known
     9        to Plaintiff. Plaintiff believes each Defendant named as ZOE PHARMACY was responsible for
  10          contributing to the misconduct alleged herein.
 11                   103.     That Plaintiff is informed and believes, and based upon such information and
 12           belief, alleges that each of the Defendants herein designated as DOES, ROES and/or ZOES are
 13           in some manner responsible for the misconduct alleged herein.
 14                   104.    Plaintiff is informed and believes and thereon alleges that at all relevant times
 15           herein mentioned Defendants, and each of them, were tlie agents and/or servants and/or partners
 16           and/or joint venture partners and/or employers and/or employees and/or contractors of the
 17           remaining Defendants and were acting within tlie course and scope of such agency, employment,
 18          partnership, contract or joint venture and with the knowledge and consent of the remaining
 19          Defendants at the time of the event leading to the misconduct alleged herein.
20                   H. Jurisdiction & Venue.
21                   105.     That exercise of tlie jurisdiction by tliis Court over each and every Defendant in
22           this action is appropriate because each and every Defendant has done, and continues to do,
23           business in the State of Nevada, and committed a tort in the State of Nevada. Additionally, this
24           Court has junsdiclion over the claims alleged herein as they arise under Nevada statutes and
25           Nevada common law.
26                   106. Venue is proper in the District Court of Clark County, Nevada where part of the
27           claims alleged herein occurred.
28                                      GENERAL FACTUAL ALLEGATIONS
                    A. Opioids Generally
                                                            23
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 46 of 113




      1            107.    Defendants design, manufacture, distribute, sell, market, and advertise
     2     prescription opioids, including brand-name drugs like Oxyeontin, and generics like oxycodone,
     3     which are powerful narcotic painkillers. Historically, because they were considered too addictive
     4     and debilitating for the treatment of chronic pain (like back pain, migraines and arthritis), opioids
     5     were used only to treat short-term acute pain cancer patients or for palliative (end-of-life) care.
     6             108.    Due to the lack of evidence that opioids improved patients’ ability to overcome
     7     pain and function, coupled with evidence of greater pain complaints as patients developed
     8     tolerance to opioids over time and the serious risk of addiction and other side effects, the use of
     9     opioids for chronic pain was discouraged or prohibited. As a result, doctors generally did not
 10        prescribe opioids for chronic pain
 11                109.    In the 1970s and 1980s, studies were conducted that made clear the reasons to
 12        avoid opioids. By way of example, the World Healtli Organization ("WHO") in 1986 published
 13       M analgesic ladder" for the treatment of cancer pain. The WHO recommended treatment with
 14       over-the-counter or prescription acetaminophen or non-steroidal anti-inflamraatoiy drugs
 15       ("NSAlDs") first, then use of unscheduled or combination opioids, and then stronger (Schedule
16        II or III) opioids if pain persisted. The WHO ladder pertained only to the treatment of cancer pain,
17        and did not contemplate the use of narcotic opioids for chronic pain - because the use of opioids
18        for chronic pain was not considered appropriate medical practice at the time.
19                110.    Due to concerns about their addictive qualities, opioids have been regulated as
20        controlled substances by the U.S. Drug Enforcement Administration ("DEA") since 1970. The
21        labels for scheduled opioid drugs carry black box warnings of potential addiction and "[sjerious,
22        life-threatening, or fatal respiratory depression," as a result of an excessive dose.
23               B. Defendants’ Fraudulent Marketing
24                111.    To take advantage of the lucrative market for clironic pain patients. Defendants
25        developed a well-funded marketing scheme based on deception. Defendants used both direct
26        marketing and unbranded advertising disseminated by purported independent tliird parties to
27        spread false and deceptive statements about the risks and benefits of long-term opioid use.
28               112.     Yet these statements were not only unsupported by or contrary to the scientific
          evidence, they were also contrary to pronouncements by and guidance Irom federal agencies such

                                                          24
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 47 of 113




       1     as the Food and Drug Administration (“FDA”) and Centers for Disease Control and Prevention
      2      (“CDC”) based On that evidence. They also targeted susceptible prescribers and vulnerable patient
      3      populations, including the elderly and veterans.
      4              113.   Pursuant to Nevada law, specifically NRS 639.570, Defendants were, at all
      5      relevant times hereto, required to adopt a marketing code of conduct; adopt a training program to
      6      provide appropriate training to employees as to tlie code of conduct; conduct annual audits to
      7      monitor compliance with the code of conduct; adopt policies and procedures for investigating
      8      instances of noncompliance with the code of conduct; and identify a compliance officer for such
      9 purposes. Additionally, Defendants were, at all relevant times hereto, required submit reports
  10 related to the marketing code of conduct on an annual basis.
  11         114. Defendants also used kickback systems, prior authorization systems, and

  12        incentives to encourage health care providers to prescribe the opioid medications.
  13                Direct Marketing Efforts
 14                 115.    Defend^ts’ direct marketing of opioids generally proceeded on two tracks. First.
 15         Defendants conducted, and continue to conduct, promotional campaigns extolling the purported
 16         benefits of their branded drugs. Advertisements were branded to deceptively portray the benefits
 17 of opioids for clironic pain. For instance. Defendant Purdue commissioned series of ads in
 18        medical journals, called “Pain vignettes,” for Oxycontin in 2012. These ads featured clironic pain
 19        patients and recommended opioids for each. One ad described a “54-year.old writer with
 20        osteoarthritis of the hands” and implied that Oxycontin would help the writer work more
 21        effectively. Purdue agreed in late 2015 and 2016 to halt these misleading representations in New
22         York, but no similar order has been issued in Nevada. Defendant Mallinckrodt marketed its
23         products, Exalgo and Xartemis as specially formulated to reduce abuse and published information
24         on its website minimizing addition risk as well as advocating access to opioids.
25                 116.     Second, Defendants promoted, and continue to promote, tlie use of opioids for
26 chrome pain through “detailers” - sales representatives' who visited individual doctors and
27         medical staff in their offices - and small-group speaker programs. Defendants’ detailing to
28         doctors is effective. By establishing close relationships with prescribing physicians. Defendants’
           sales representatives are able to disseminate their misrepresentations in targeted, one-on-one

                                                         25
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 48 of 113




      1     settings that allowed them to differentiate their opioids and to address individual prescribers'
      2     concerns about prescribing opioids for chronic pain.
      3            117. These direct techniques were also accompanied by kickbacks, prior authorization
      4 systems, and the use of other incentives to encourage health care providers, to prescribe the opioid
      5    medication for clironic pain.
     6             118.    Numerous studies indicate that marketing impacts prescribing habits, with face-
     7     to-face detailing having the greatest influence. Defendants devoted, and continue to devote,
     8     massive resources to direct sales contacts with doctors.
     g
                   119.    Defendants paid sham “speaker fees” to doctors to run educational events to
 10        discuss the use of their products, but the fees were actually intended to reward those doctors for
 11        prescribing Defendants’ product and incentivize them to prescribe more of those products to
 12        patients. In fact, often times the speakers spoke at events with minimal to no attendance simply
 13        to collect the fee. These kickbacks increased as the number of prescriptions written by the
 14        speakers increased.
 15               120.     Upon information and belief and at all times relevant herein, Defendants ensured,
 16        and continue to ensure, marketing consistency nationwide tlirough national and regional sales
 17       representative training; national training of local medical liaisons, the company employees who
 18       respond to physician inquiries; centralized speaker training; single sets of visual aids, speaker
19        slide decks, and sales training materials; and nationally coordinated advertising. Upon
20        information and belief. Defendants’ sales representatives and physician speakers were requhed
21        to adhere to prescribed talking points, sales messages, and slide decks, and supervisors rode along
22        with them periodically to both check on their performance and compliance.
23                121.    Upon information and belief and at all times relevant herein. Defendants
24        employed, and continue to employ, the same marketing plans and strategies and deployed the
25        same messages in Nevada as they did nationwide.
26               122.     As tlie opioid epidemic spread, many health care providers recognized the dangers
27 of opioid medication, including health risks and the risk of addiction. Others, however, continued
28 to prescribe such medication for off-label purposes without adequately warning patients of the
          dangers associated with opioids.

                                                        26
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 49 of 113




      1               123.    Upon information and belief; Defendant Providers received financial incentives to
      2     continue vvriting prescriptions for such opioid medication despite the dangers associated witli
            same.
     4               124.     Across the pharmaceutical industry, “core message” development is fimded and
     5      overseen on a national basis by corporate headquarters. This comprehensive approach ensures
     6      that Defendants’ messages are accurately and consistently delivered across marketing channels -
     7      including detailing visits, speaker events, and advertising - and in each sales territory. Defendants
     8     consider this liigh level of coordination and unifonnity crucial to successfully marketing their
     9     drugs.
 10                  Unbranded/Third-Partv Marketint! bv Defendantx
 11                  125.    In addition to direct communications, Defendants utilized third-party marketing to
 12        promote their line of prescription opiates. This “unbranded” marketing refers not to a specific
 13        drug, but more generally to a disease state or treatment. For instance, these marketing materials
 14        generally promoted opioid use but did not name a specific opioid. Through these Unbranded
 15        materials. Defendants presented information and instructions concerning opioids that were
 16        generally contraiy to, or at best, inconsistent with, information and instructions listed on
 17        Defendants' branded marketing materials and drug labels and with Defendants’ own knowledge
18         of the risks, benefits and advantages of opioids. An example of such unbranded marketing
19 tecliniques is Defendant Mallinckrodt’s Collaborating and Acting Responsible to Ensure Safety
20        (C.A.R.E.S.) Alliance, which promoted a book “Defeat Clironic Pain Now!” minimizing the risk
21        of opioid addiction and emphasizing opioid therapy for regular use for moderate chronic pain.
22                  126.     Using “Key Opinion Leaders” (KOLs) and “Front Groups,” Defendants
23        disseminated their false and misleading statements regarding the efficacy of opioids. These KOLs
24        and Front Groups were important elements of Defendants’ marketing plans, because they
25        appeared independent and therefore outside of FDA oversight. However, Defendants did so
26        knowing that unbranded materials typically were not submitted or reviewed by the FDA. By
27        acting through third parties. Defendants was able both to avoid FDA scrutiny and to give the false
28        appearance that these messages reflected the views of independent third parties. Afterwards,
          Defendants would cite to these sources as corroboration of their own statements.
                                                          27
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 50 of 113




      1             127.    Defendants worked, and continue to work, in concert with the Front Groups and
      1     KOLs which they funded and directed to carry out a common scheme to deceptively market the
      3     risks, benefits, and superiority of opioids to treat clironic pain. Although participants knew this
      4     information was false and misleading, these misstatements were nevertheless disseminated to
      5     Nevada prescribers and patients.
      6            Key Opinion Leaders fKOLs)
      7            128.    Upon information and belief and at all times relevant herein. Defendants recruited,
     8     as part of its unbranded marketing efforts, a cadre of doctors who were financially sponsored
     9     because of their preference to aggressively treat chronic pain with opioids. KOLs were retained
 10        by Defendants to influence their peers' medical practice, including but not limited to their
 11        prescribing behavior. KOLs gave lectures, conducted clinical trials and occasionally made
 12        presentations at regulatory meetings or hearings. KOLs were carefully vetted to ensure that they
 13        were likely to remain on message and supportive of Defendant’ agenda.
 14                129.    Defendants financial support helped these doctors become respected industry
 15        experts. Upon information and belief, these doctors repaid Defendants by extolling the benefits
 16        of opioids to treat clironic pain as quid pro quo. Defendants would cite to these sources later on
 17        as corroboration of their own false and misleading statements regarding opioids.
 18               Front Geouns
 19               130.  Defendants also entered into arr^gements with seemingly unbiased and
20        independent patient and professional organizations to promote opioids for the treatment of chronic
21        pain. Under their direction and control, these “Front Groups” generated treatment guidelines,
22        unbranded materials, and programs that favored chronic opioid therapy. They also assisted
23        Defendants by refuting negative articles, by advocating against regulatory changes that would
24        limit opioid prescribing in accordance with the scientific evidence, and by conducting outreach
25        to vulnerable patient populations targeted by Defendants.
26                131. These Front Groups depended on Defendants for funding and, in some cases, for
27        survival. Defendants exercised significant control over programs and materials created by th
                                                                                                       ese
28        groups by collaborating on, editing, and approving their content, and by funding their
          dissemination. In so doing. Defendants made sure that these Front Groups would generate only
                                                        28
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 51 of 113




       1      favorable messages. Despite this, tlie Front Groups held themselves out as independent and
       2     serving the needs of their members - whether patients suffering from pain or doctors beating
       3     those patients.
      4               132.     While Defendants utilized many Front Groups, one of the most prominent of was
      5      the American Pain Foundation (“APF”). APF received more than $10
                                                                                  million in funding from
      6      opioid manufacturers from 2007 until it closed its doors in May 2012. Upon information and
      7      belief, Defendant Purdue was one of its primary financial backers.
      8              133.     APF issued education guides for patients, reporters, and policymakers that touted
      9      the benefits of opioids for clironic pain and trivialized their risks, particularly tlie risk of addiction.
  10         APF also launched a campaign to promote opioids for returning veterans, which has contributed
  11        to high rates of addiction and other adverse outcomes — including death — among returning
  12        soldiers. APF also engaged in a significant multimedia campaign - through radio, television and
  13        the internet - to educate patients about their “right” to pain treatment, namely opioids. All of the
 14         programs and materials were available nationally and were intended to reach Nevadans.
 15                  134.    In or about May 2012, the U.S. Senate Finance Committee began investigating
 16         APF to determine the relationsliip, financial and otlierwise, between the
                                                                                   organization and the
 17         manufacturers of opioid analgesics. The investigation caused considerable damage to APF’s
 18         credibility as an objective and neutral third party, and Purdue, upon information and belief.
 19         stopped financially supporting the organization.
 20                 1j5.     Within days of bemg targeted by Senate investigation, APF’s board voted to
 21        dissolve the organization “due to irreparable economic circumstances.” APF “cease[d] to exist,
 22        effective immediately.”
23                 Continuine Medical Education (CMEx\
24                 136.      CMEs are ongoing professional education programs required for physicians,
25         Physicians must attend a certain number and, often, type of CME programs each year
                                                                                                     as a
26         condition of their licensure. These programs are delivered in person, often in connection with
27         professional organizations' conferences, and online, or tlirough written publications. Doctors rely
28         on CMEs not only to satisfy licensing requirements, but to get information on new develop
                                                                                                    ments
           in medicine or to deepen their knowledge in specific areas of practice. Because CMEs
                                                                                                      are
                                                             29
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 52 of 113




      1    typically delivered by KOLs who are highly-respected in their fields and are thought to reflect
     2     their medical expertise, they can be especially influential witli doctors.
     3             137.    By utilizing CMEs, Defendants sought to reach general practitioners, whose broad
     4     area of focus and lack of specialized training in pain management made them particularly
     5     dependent upon CMEs and, as a result, especially susceptible to Defendants' deceptions.
     6     Defendants sponsored CMEs promoted chronic opioid therapy.
     7             138.    These CMEs, while often generically titled to relate to the treatment of chronic
     8     pain, focused on opioids to the exclusion of alternative treatments, inflated the benefits of opioids,
     9     and frequently omitted or downplayed their risks and adverse effects.
 10                139.    Upon information and belief and at all times relevant herein, CMEs paid for or
 11       sponsored by Defendants were intended to reach prescribing physicians in the City of Las Vegas,
 12       Nevada.
 13               Drus Manufacturer Defendants—Kickbacks to Encouraee Prescriptions
 14               140.    Upon information and belief. Defendants utilized a system of kickbacks to
 15       encourage health care providers to write prescriptions for, and deliver, the opioid medications.
 16       Kickbacks took the form of “speaker fees” paid to health care providers that spoke at programs
 17       regarding the puiported benefits and safety of using opioid medications to treat chronic pain. Such
18        speakers were recruited by Defendants based upon the number of prescriptions the providers
19        wrote for opioid medications. The more prescriptions written, the more times the .speaker was
20        asked to appear at a program, and the more “speaker fees” were paid to the provider. Defendants’
21        employees were rewarded when their “speakers” increased the prescriptions they wrote. These
22        speaking programs did not result in other health care providers writing a significant number of
23        prescriptions for Defendants’ products, but the “speakers” continued to be paid to speak so long
24        as they increased their own prescriptions. Many of the speaker programs had few or no attendees
25        that would actually be able to write prescriptions for Defendants’ products. Upon information and
26        belief, Defendant Providers, benefitted from such programs.                                               I
27               Prior Authorization Prosrams
28               141.     Upon information and belief. Defendants developed prior authorization programs
          in order to gain authorization and approval from insurance companies to cover the costly opioid
                                                          30
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 53 of 113




      1     products for off-label uses. These programs involved representatives from Defendants contacting
     2      insurance companies and representing that they are from a health care provider’s office rather
     3      than from the Defendant manufacturer or distributor; providing inaccurate diagnosis inforaiation
     4      on tlie authorization requests; and drafting Letters of Medical Necessity for health care providers
     5      to sign-off on for puiposes of receiving autliorization from health insurance providers. Upon
     6      information and belief, Defendant Providers also participated in misleading the health insurance
     7     providers to authorize the numerous prescriptions written for opioid medications.
     8              Medication Switch Programs
     9              142.       Upon information and belief. Defendants encouraged and incentivized detailers
 10        and sales people to convince health care providers to substitute stronger, more expensive opioid
 11        medications for medications that patients were already prescribed. Detailers and sales people were
 12        informed that they would receive higher pay and/or bonuses by convincing health care providers
 13        to change prescriptions. These programs ignored any warnings that one opioid drug could not be
 14        substituted on a one-for-one basis with another opioid medication. Each opioid medication is
 15        unique in its dosing and has a different approved dosage level. Switch programs encouraged a
16         one-for-one substitution despite the differences in the original and substitute medication.
17                 Drug Matuifacturer Defendants—Marketing Tareetins the Eiderly and Veterans
18                 143.    In its pursuit of profit. Defendants targeted vulnerable segments of the population
19        suffering from chronic pain including veterans and the elderly.
20                 144.    Defendants targeted marketing to the elderly and the absence of cautionary
21        language in their promotional materials creates a heightened risk of serious injury. Studies have
22        shown that elderly patients who used opioids had a significantly liigher rate of death, heart attacks,
23        and strokes than users of NSAIDs. Additionally, elderly patients taking opioids have been found
24        to suffer elevated fracture risks, greater risk for hospitalizations, and increased vulnerability to
25        adverse drug effects and interactions, such as respiratory depression.
26                 145.    Defendants' efforts were successful. Since 2007, opioid prescriptions for the
27        elderly have grown at twice the rate of prescriptions for adults between the ages of 40 and 59.
28        Based on anecdotal evidence, many of these elderly patients started on opioids for chronic back
          pain or arthritis.

                                                          31
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 54 of 113




          1              146.      Veterans are also suffering greatly from the effects of Defendants' targeted
       2        marketing. Opioids are particularly dangerous to veterans. According to a study published
                                                                                                           in the
       3        2013 Journal of American Medicine, veterans returning from Iraq and Afghanistan who
                                                                                                            were
      4         prescribed opioids have a higher incideace of adverse clinical outcomes, like overdoses and self-
      5         inflicted and accidental injuries, than the general U.S. population.
      6                 147.      Exit Wounds, a 2009 publication sponsored by Defendant Purdue and distributed
      7         jy APF, written as a personal narrative of one veteran, describes opioids as "underused" and the
      8         "gold standard of pain medications" and fails to disclose the risk of addiction, overdose, orinjuxy.
      9        It notes that opioid medications "imcrease a person's level of functioning" and that "[l]ong
  10           experience with opioids shows that people who are not predisposed to addiction are unlikely to
  11           become addicted to opioid pain medications."
 12                    148.      Exit Wounds downplays and minimizes the risks from clironic opioid therapy and
 13            does not disclose the risk that opioids may cause fatal interactions with benzodiazepines taken by
 14            a significant number of veterans. It is not the unbiased narrative of a returning war veteran. It is
 15            anotlier form of marketing, sponsored by Defendant Purdue.
 16                    149.      The deceptive nature of £r/7 Wounds is made obvious in comparing it to guidance
 17            on opioids published by the U.S. Department of Veterans Affairs and the Department of Defense
 18            in 2010 and 2011. The VA's Taking Opioids Responsibly describes opioids as "dangerous." It
 19           cautions against taking extra doses and mentions the risk of overdose and the dangers of
 20           interactions with alcohol.
21                    C. Defendants’ Misrepresentations
22                    150.      To convince prescribing physicians and prospective patients that opioids are safe^
23            Defendants deceptively concealed the risks of long-term opioid
                                                                              use, particularly the risk of
24            addiction, through a series of misrepresentations. Defendants manipulated their promotional
25            materials and the scientific literature to make it appear that these items were accurate, truthful,
26            and supported by objective evidence when they were not.
27                   151.       These misrepresentations regarding opioids include but are not limited to:
28



                                                              32
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 55 of 113




      1                   a. Starting patients on opioids was low-risk because most patients would not become
      2                       addicted, and because those who were at greatest risk of addiction could be readily
      3                       identified and managed;
      4                   b. Patients who displayed signs of addiction probably were not addicted and, in any
      5                      event, could easily be weaned from the drugs;
      6                   c. The use of higher opioid doses, which many patients need to sustain pain relief as
      7                      they develop tolerance to the drugs, do not pose special risks; and
     8                    d. Abuse-deterrent opioids both prevent abuse and overdose and are inherently less
     9                       addictive.
 10                152.      Upon information and belief. Defendants have not only failed to correct these
 11        misrepresentations, they continue to mal^e them today.
 12                153.      For example, Defendant Purdue misrepresented, and continues to misrepresent,
 13        Oxycontin as providing 12 continuous hours of pain relief with one dose. However, sttidies have
 14        shown, as well as Purdue’s own internal research, that the effects of tlie drug wear off in or about
 15        six (6) hours in one quarter of its patients and in or about ten (1) hours in one-half of its patients.
 16                154.  Defendants also misrepresented tlie benefits of chronic opioid therapy, For
 17        example, Defendant Purdue falsely claimed that long-term opioid use improved patients’ function
 18       and quality of life in advertisements for Oxycontin in medical joiunals entitled, “Pain Vignettes”
 19       which were case studies featuring patients with pain conditions persisting over several months
20        and recommending Oxycontin for them. These advertisements implied that Oxycontin iimproves
21        patients’ function.
22                155.      However, these claims find no support in the scientific literature. In 2008, the FDA
23        sent a warning letter to an opioid manufacturer, making it clear “that [the claim that] patients who
24        are treated with the drug experience an improvement in their overall function, social function, and
25        ability to perform daily activities ... has not been demonstrated by substantial evidence or
26        substantial clinical experience.” Most recently, the 2016 CDC Guideline approved by the FDA
27        concluded that “there is no good evidence that opioids improve pain or function with long-term
28        use, and... complete relief of pain is unlikely.”

                                                                                                                     I
                                                          33
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 56 of 113




      1            156.      Upon information and belief and at all times relative herein, Defendants made
     2     ^d/or disseminated deceptive statements related to opioids, including, but not limited to, in the
     3     following ways:
     4                  a. Creating, sponsoring, and assisting in the distribution of patient education
     5                      materials distributed to Nevada and Las Vegas consumers that contained deceptive
                            statements;
     7                  b. Creating and disseminating advertisements that contained deceptive statements
     8                      concerning the ability of opioids to improve function long-term and concerning
     9                      the evidence supporting the efficacy of opioids long-term for the treatment of
 10                         chronic non-cancer pain;
 11                     C- Assisting in the disti'ibution of guidelines that contained deceptive statements
 12                         concerning the use of opioids to treat chronic non-cancer pain and misrepresented
 13                         the risks of opioid addiction;
 14                     d. Developing and disseminating scientific studies that misleadingly concluded
 15                         opioids are safe and effective for the long-term treatment of chronic non-cancer
 16                        pain and that opioids improve quality of life, while concealing contrary data;
17                      e. Targeting die elderly and veterans by assisting in the distribution of guidelines that
18                         contained deceptive statements concerning the use of opioids to treat chronic non-
19                         cancer pain and misrepresented the risks of opioid addiction in tliis population;
20                   f. Exclusively disseminating misleading statements in education materials to Nevada
21                         and Las Vegas hospital doctors and staff while pun)ortedly educating them on new
22                         pain standards; and
23                  g. Making deceptive statements concerning the uSe of opioids to treat chronic non-
24                         cancer pain to Nevada and Las Vegas prescribers through in-person detailing.
25               D. Duty of Drug Distributors and Pharmacies as Gate Keepers
26               157.      In Nevada, opioids are a controlled substance and are categorized as "dangerous
27        drugs." Therefore, Defendant Distributors have a duty to exercise reasonable care under the
28        circumstances.


                                                             34
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 57 of 113




      1             158.     Additionally, pursuant to Nevada law, specifically NRS 639.570, Defendant
      2     Wholesale Distributors were, at all relevant times hereto, required to adopt a marketing eode of
     3      conduct; adopt a training program to provide appropriate training to employees as to the code of
     4      conduct; conduct annual audits to monitor compliance with the code of conduct; adopt policies
     5     and procedures for investigating instances of noncompliance with the code of conduct; and
     6     identify a compliance officer for such purposes. Additionally, Defendants were, at all relevant
     7     times hereto, required submit reports related to the marketing code of conduct on an annual basis.
     8             159.     This involves a duty not to create a foreseeable risk Gfharm to others. Additionally,
     9     one who engages in affirmative conduct-and thereafter realizes or should realize that such conduct
 10        has created an unreasonable risk of harm to another-is under a duty to exerci-se reasonable care to
 11        prevent the threatened hann.
 12                160.     All opioid distributors are required and have a duty to maintain effective eontrols
 13        against opioid diversion. They are also required and have a duty to create and use a system to
 14        identify and report downstream suspicious orders of controlled substances to law enforcement.
 15        Suspicious orders include orders of unusual size, orders deviating substantially Jrom the normal
 16        pattern, and orders of unusual frequency.
17                 161.    To comply with these requirements, distributors must know their customers, report
18        suspicious orders, conduct due diligence, and terminate orders if there are indieations of diversion.
19                162.     Defendant Distributors each have an affirmative duty to act as a gatekeeper
20        guarding against the diversion of tlie higldy addictive, dangerous opioid drugs.
21                163.     Defendant Distributors each have a non-delegable duty to identify and track
22        suspicious orders of controlled substances.
23                164.     In addition, Defendant Distributors must also stop shipment on any order which is
24        flagged as suspicious and only ship orders which were flagged as potentially suspicious if, after
25        conducting due diligence, the distributor can determine that the order is not likely to be diverted
26        into illegal channels.
27                165.     Defendant Distributors have a duty to detect questionable and suspicious orders to
28        prevent the diversion of opioids into the City of Las Vegas, which include orders of unusual size,
          orders deviating substantially from a normal pattern, and orders of an unusual frequency.
                                                          35
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 58 of 113




      1               166.         Defendant Distributors not only have a duty to detect and prevent diversion o]
      2      controlled prescription drugs, but undertake such efforts as responsible members of society.
      3               167.         In so doing, tliis is intended to reduce the widespread diversion of these drugs ou:
      4     of legitimate channels into the illicit market, wliile at the same time providing tlie legitimate drug
      5     industiy with a unified approach to narcotic and dangerous drug control.
     6               168.          Notwithstanding this duty and obligation, the DEA has been required to take
     7      administrative action against Defendant Distributors to force compliance. The United Stales
     8      Department of Justice, Olfice of the Inspector General, Evaluation and Inspections Division,
     9      reported that the DEA issued final decisions in 178 registiant actions between 2008 and 2012.
 10         The Office of Administrative Law Judges issued a recommended decision in a total of 117
 II        registrant actions before the DEA issued its final decision,, including 76 actions involving orders
 12        to show cause and 41 actions involving immediate suspension orders.^ Some of these actions
 13        include the following:
 14
 15                         (a)     On April 24, 2007, the DEA issued an Order to Show Cause and
                    Immediate Suspension Order against tlie AmerisourceBergen Orlando, Florida
 16                 distribution center ("Orlando Facility") alleging failure to maintain effective controls
                    against diversion of controlled substances. On June 22,2007, AmerisourceBergen entered
 17
                    into a settlement wliich resulted in the suspension of its'DEA registration;
18
                          (b)     On November 28, 2007, the DEA issued an Order to Show Cause and
19                 immediate Suspension Order against die Cardinal Health Auburn, Washington
                   Distribution Center ("Auburn Facility") for failure to maintain effective controls against
20                 diversion of hydrocodone;
21
                         (c)     On December 5, 2007, the DEA issued an Order to Show Cause and
22                 Immediate Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                   Center ("Lakeland Facility") for failure to maintain effective controls against diversion of
23                 hydrocodone;
24
                          (d)      On December 7, 2007. the DEA issued an Order to Show Cause and
25                 Immediate Suspension Order against the Cardinal Health Swedesboro. New Jersey
                   Distribution Center ("Swedesboro Facility") for failure to maintain effective controls
26
                   against diversion of hydrocodone;
27
                             (e)        On January 30. 2008, the DEA issued an Order to Show Cause and
28
                                                                  ofRegistrant Actions, United States Department of Justice,
          Uftice of the Inspector General, Evaluation and Inspections Divisions. I-20I4-003 (May 2014).
                                                                36
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 59 of 113




      1            Immediate Suspension Order against the Cardinal Health Stafford, Texas Distribution
                   Center ("Stafford Facility") for failure to maintain effective controls against diversion of
     2             hydrocodone;
     3
                          (0      On May 2, 2008, McKesson Corporation entered into an Administrative
     4             Memorandum ofAgi eement ("2008 MOA") with the DEA which provided that McKesson
                   would "maintain a compliance program designed to detect and prevent the diversion of
     5             controlled substances, inform DEA of suspicious orders required by 21 CFR § 1301.74(b).
     6             and follow the procedures established by its Controlled Substance Monitoring Program;"

     7                     (g)    On September 30, 2008, Cardinal Healtli entered into a Settlement and
                   Release Agreement and Administrative Memorandum ofAgreement with the DEA relatec
     8             to its Aubuin Facility. Lakeland Facility, Swedesboro Facility and Stafford Facility. The
     9             document also referenced allegations by the DEA that Cardinal failed to maintain effective
                   controls against the diversion of controlled substances at its distribution facilities located
 10                in McDonough, Georgia; Valencia. California; and Denver, Colorado;
 11                     (li)      On Februaiy 2, 2012, the DEA issued an Order to Show Cause and
 12               Immediate Suspension Order against the Cardinal Healtli Lakeland, Florida Distribution
                  Center for failure to maintain effective controls against diversion of oxycodone;
 13
                         (i)     On December 23, 2016, Cardinal Health agreed to pay a $44 million fine
 14               to the DEA to resolve the civil penalty portion of the administrative action taken against
 15               its Lakeland, Florida Distribution Center;

 16                      Ci)      On January 5,2017, McKesson Corporation entered into an Administrative
                  Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil
17                penally for violation of the 2008 MOA as well as failure to identify and report suspicious
18              ' orders at its facilities in Aurora CO. Aurora IL, Delran NJ. LaCrosse WI, Lakeland FL
                  Landover MD, La Vista NE, Livonia Ml, Methuen MA, Santa Fe Springs CA.
19                Washington Courthouse OH and West Sacramento CA; and
20                       (k)        On July 11,2017, Mallinckrodt agreed to pay the DEA $35 million to settle
21                allegations for the company's failure to report su.spicious orders of opioids and allegations
                  of faulty record keeping. The investigation originally began in 2011 and federal
22                investigators reportedly found 44,000 violations potentially exposing Mallincki-odtto $2.3
                  billion in fines.
23
24                169.    In another example, on August 9,2013, the DEA issued an Order to Show Cause
25        for Defendant MASTERS PHARMACEUTICALS, LLC to consider whether to revoke its
26        distributor license for failing to monitor, report, and prevent the distribution of suspicious orders
27        under federal law. See, Masters Pharmaceuticals, Inc.; Decision and Order, 80 FR 55418,55419
28        (2015). The Order inter alia made allegations regarding Masters suspicious di.stributions of
          oxycodone to various pharmacies across the country, including 1.7 million dosage units .. . to a
                                                         37
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 60 of 113




      1     pharmacy located in Clark County from January 1,2009 through November 30,2010. Id. The
      2     registration was ultimately revoked and Masters appealed.
      3             170.On June 30, 2017, the Court of Appeals for the D.C. Circuit is.sued an order in
      4     denying MASTERS PHARMACEUTICAL, INC.’S, Petition for Review seeking to overturn the
      5     DEA’s revocation of Masters’ DEA registration finding that there was substantial evidence which
      6 supported revocation because suspicious orders were not investigated.                   See. Masters
      7 Phannaceulicol, Inc. v. Drug Enforcement Administration (No. 15-1335).
      8            171.     Because Defendant Distributors handle such large volumes of controlled
     9     substances, and are the first major line of defense in tiie movement of legal phannaceutical
 10        controlled sub.stances from legitimate channels into the illicit market, it is incumbent on these
 11        distributors to maintain effective controls to prevent diversion of controlled substances. Should a
 12        distributor deviate from these checks and balances, the closed system collapses.
 13                172.     The sheer volume of prescription opioids distributed to pharmacies in the City of
 14        Las Vegas, Nevada is excessive for the medical need of the community and facially suspicious.
 15        Some red flags are so obvious that no one who engages in the legitimate disti'ibution of controlled
 16        substances can reasonably claim ignorance of them.
 17               173.     Not only did Defendants fail to maintain effective controls to prevent diversion of
 18       controlled substances, they invested time, research, and ftmds to ensure the supply would be large
 19       enough lor the excessive demand. Upon infonnation and belief, Janssen created and supplied a
 20       more potent strand of poppy that ultimately propped up the excessive, illegitimate, and harmful
21        demand of opioids across the nation and in the City of Las Vegas, specifically.
22                174.     Over the course of a decade, Defendant Distributors and Pharmacies failed to
23        detect suspicious orders of pre.scription opioids which Defendants knew or should have known
24        were likely to be delivered and/or diverted into the City of Las Vegas, Nevada.
25                175.     Defendants ignored the law, paid the fines, and continued to unlawfiilly fill
26        suspicious orders of unusual size, orders deviating substantially from a normal pattern and/or
27        orders of unusual frequency in the City of Las Vegas, and/or orders which Defendants biew or
28        .should have known were likely to be delivered and/or diverted into tlie City of Las Vegas.


                                                         38
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 61 of 113




       1              176.     Defendant Pharmacies mu.sl exercise reasonable care under the circumstances.
       2     This involves a duty not to create a foreseeable risk of haim to others. Additionally, one who
       3     engages in affirmative conduct, and thereafter realizes or should realize that such conduct has
      4      created an unreasonable risk of harm to another, is under a duty to exercise reasonable cate to
      5      prevent the tlueatened harm.
      6              177.      Like Defendant Distributors, Defendant Pharmacies also serve as gatekeepers in
      7      keeping drugs fi om entering the illicit market. As the “last line of defense,” they are meant to be
      8      the drug experts in the healthcare delivery system and as such have considerable duties and
      9      re.sponsibility m the oversight of patient care. They cannot blindly fill prescription.s written by a
  10         doctor if tlie prescription is not for a legitimate medical purpose.
  11                 178.     Therefore, Defendant Pharmacies are required to ensure that prescriptions for
  12        controlled substances are valid, and that they are issued for a legitimate medical purpose by
  13        practitioners acting in their usual course. But by filling prescriptions of questionable or suspicious
  14        oiigin the Defendant Pharmacies have subsequently breached that duty.
 15                 179.      Upon information and belief and at all times relevant herein, questionable or
 16         suspicious prescriptions issued by Delendani Pharmacies include: (1) prescriptions written by a
 17         doctor who writes significantly more prescriptions (or in larger quantities) for controlled
 18         substances compared to other practitioners in the area; (2) prescriptions which should last for a
 19         month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic
 20        drugs, such as depressants and stimulants, at the same time; (4) prescriptions with quantities or
 21        dosages that differ fi-om usual medical usage; (5) prescriptions that do not comply with standaid
 22        abbreviations and/or contain no abbreviations; (6) photocopied prescriptions; and/or (7)
 23        pre.scriptions containing different handwiitings.
 24                180.      In addition to having common law duties, Defendant Phaimacies have a statutory
25         duly under state law to track and report certain information to tlie Nevada State Boaid of
26         Pharmacy. I he Nevada State Board of Pharmacy has been licensing and regulating the practices
27         of pharmaceutical wholesalers in Nevada since 1967.
28                 181.      State law requires that statements of prior sales (“pedigrees”) must be in
           “electronic form, if tlie transaction occurs on or after January 1,2007” as well as when one of two

                                                           39
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 62 of 113




       1     things is true: (1) the selling wholesaler is not an authorized distributor for the manufacturer of
      2      the drug, or (2) The selling wholesaler bought the drug from another wholesaler.
      3                182.    In addition, the mandatoiy data to be reported must include, but is not limited to
      4      as follows: (a) name, addre.ss, telephone number, and Nevada license number of the wholesaler
      5     making the pedigree; (b) name and title of person certifying the pedigree’s accuracy; (c) invoice
      6     number and date for the transaction of which the pedigree is part; (d) purchase order number and
      7     date for the transaction of which the pedigree is part; (e) order number and date (if one) for the
      8     transaction of winch the pedigree is part;(J) the business name, address, and telephone number
      9     ol each preceding seller of the drug; (g) the business name, address, and telephone number of the
  10        customer to whom the reporting wholesaler sold the drug; (h) the date of each preceding or
  11        subsequent sale; (i) name of the drug; (j) strength of the drug; (k) size of the container; and/or
  12        (1) number of containers.
  13                183.       Because Defendant Pharmacies handle such large volumes of controlled
  14        substances, and are a last line of defense in the movement of legal pharmaceutical controllec
 15         substances from legitimate channels into the illicit market, it is incumbent on these Defendants to
 16         maintain effective controls to prevent diversion of controlled substances. Should Defendants
 17         deviate from these checks and balances, the closed system collapses.
 18                184.       For instance, on August 9, 2013, the DEA issued an Order to Show Cause for
 19        Defendant MASTERS PHARMACEUTICALS, LLC to consider whether to revoke its distributor
 20        license for failing to monitor, report, and prevent the distribution of suspicious orders under
 21        federal law. See. Masters Pharmaceuticals, Inc.; Decision and Order, 80 FR 55418,55419 (2015).
 22        The Order inter alia made allegations regarding Masters suspicious distributions of oxycodone
 23        to various pharmacies across the country, including 1.7 million dosage units ... to a pharmacy
 24        located in Clark County, LAM’S PHARMACY, from January 1, 2009 through November 30,
 25        2010. Id.
26                185.        The sheer volume of prescription opioids distributed to pharmacies in the City of
27         Las Vegas, Nevada, is excessive for the medical need of the community and facially suspicious.
28         Some red flags are so obvious that no one who engages in the legitimate distribution of controlled
           substances can reasonably claim ignorance of them.
                                                            40
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 63 of 113




      1              186.     Over the course of a decade. Defendant Pharmacies failed to detect suspicious
     2     orders of prescription opioids wliich Defendants knew or should have known were likely to be
     3     delivered and/or diverted into the City of Las Vegas, Nevada.
     4               187.    Yet, Defendants ignored die law, paid the fines, and continued to unlawfully fill
     5     suspicious orders of unusual size, orders deviating substantially from a normal pattern and/or
     6     orders of unusual fi'equency in the City of Las Vegas, Nevada, and/or orders which Defendants
     7     knew or should have known were likely to be delivered and/or diverted into the City of Las Vegas.
     8     Nevada.
     9             188.      Additionally, PMBs were gate keepers with the duty to prevent the flood of opioids
 10        into the market. Instead of fulfilling their duties to Las Vegas residents, these Defendants further
 11        exacerbated the flood of opioids into the market.
 12                189.      Pharmacy Benefit Managers (PBMs) are companies that administer prescription
 13        ding plans for entities that include insurers, self-insured employers, and state and federal
 14        government agencies (collectively, these entities are referred to as “plan sponsors”). PBMs
 15       review and pay claims; PBMs also review and decide tlie medications that are most effective for
 16       any given therapeutic use. In effect, a PBM’s plan can determine what medications will (or will
17        not) be available, at what quantity, and how difficult it may be for a prcscribcr to receive that
 18       medication (e.g., by requiring pre-authorization).
19                190.      In essence, because PBMs choose wliich dings appear on their formularies, they
20        wield significant influence over which drugs are disseminated throughout Plaintiffs’ communities
21        and how those drugs are paid for.
22                191.      Upon information and belief, PBM Defendants colluded with manufacturers who
23        offer fmaicial incentives, such as rebates and administrative fees, in exchange for benefit plan
24        design, formulary placement, and drug utilization management that would result in more opioids
25        entering the marketplace. PBMs earnings were maximized when manufacturers charged liigh list
26        prices then paid large rebates and discounts to lower the actual price of the transaction.
27                192.      In addition to rebates, PBMs negotiate the payment of administrative fees, volume
28        bonuses and other forms of consideration from manufacturers. The PBMs’ ability to negotiate


                                                          41
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 64 of 113




            these incentives from drug manufacturers derives from their control of the factors driving
      2     utilization, including formulaiy development and plan design.
                     193.    PBMs require, and receive, incentives from Manufacturer Defendants to keep
            certain drugs on and off formularies.
      5             194.     These incentives include the payment of rebates by Manufacturer Defendants to
      6    PBMs based on utilization, bonuses for moving product and Iiitting volume targets, and the
           payment of lucrative administrative fees to maximize PBM profits. Much of this activity is not
      8    transparent to anyone, including those who in good faith hire PBMs to manage their benefits.
      0
                    195. Upon information and belief, when PBMs were asked by their clients to implement
  10       greater safeguards that limited access to opioids, PBMs refused. Instead, the PBMs opted to
  11       receive lucrative rebates from drug manufacturers in exchange for making the manufacturers’
  12       prescription opioids as available and accessible as possible.
 13                 196.    By placing prescription opioids on their formularies and declining to impose
 14        appropriate limits on approval for its use, the PBM Defendants facilitated the proliferation and
 15        subsequent diversion of prescription opioids throughout Nevada and within the City of Las Vegas,
 16        Nevada, in particular.
 17                197.     Upon information and belief, the practice of negotiating certain rebate
 18       percentages, maintaining opioids on a certain tier, lowering co-pays, and preventing prior
 19 authorizations was prevalent for all PBM Defendants and Manufacturer Defendants. This
 20 practice was consistent nationwide: manufacturers provide financial incentives and, in return, the
 21       PBM Defendants agreed to make certain prescription opioids available without prior
 22       authorization and with low copayments.
23                 198.     PBMs complicity in the overall fraudulent scheme is knowing and purposeful.
24        Manufacturers compete for PBM formulaiy placement (preferred placement results in greater
25        utilization and greater profits) and pay PBMs incentives to avoid pre-authorization requirements
26        and other hurdles that would slow down flow. Upon information and belief, the defendant PBM
27        formularies include the majority of the opioids at issue in tliis case, often in preferred tiers, witliout
28        quantity limits or prior authorization requirements.


                                                            42
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 65 of 113




      1             199.    Moreover, at the same time that PBMs made it easier to obtain prescription
      2     opioids, they made it more difficult to receive treatment for addiction.
      3            D. Opioid Addiction in Nevada
                   200.     In Nevada, the opioid epidemic is widespread, not localized to only one particular
      5     city or county. In 2016, Nevada was ranked as the sixth highest state for the number of milligrams
      6     of opioids distributed per adult according to a study by the DEA. From 2009 to 2013, hospitals
      7    across the State had patients presenting to emergency rooms for heroin or opioid dependence,
     S     abuse, or poisoning. Of those visits, 71% occurred in Clark County, encompassing the City of
     9     Las Vegas, Nevada.
 10
 11                          Heroin or Opioid Dependence, Abuse, or Poisoning
 12
                             Among Hospital Emergency Department Visitors for
                                 Nevada Residents in 2009-2013 by Region
 13
                                                                           ^’^256 IK
 14
 15
 16
 17                                                7m

 18
 19
                                 • Carson City and Douclas                   • Elko, witiie Pine, .ind Euicka
20                               • Churchill, Humboldt. Pershinu, and Lander • Lyon, Mineral, and Storey
                                 • Nye, Esmeralda, and Lincoln               ■> Waslioe
21
                                  Clark

22
23                201.     According to data from the Nevada Division of Public and Behavioral Health, the

24        total number of opioid-related hospitalizations in Nevada nearly doubled from 2010 to 2015. In

25        2010, the number of opioid-related emergency room hospitalizations in Nevada totaled about

26        4,518 patients. By comparison, that number rose steeply to about 8,231 visits in a mere five years.

27        Similarly, in 2010, the number of opioid-related inpatient admissions statewide totaled 3,095

28        hospitalizations. However, in a span of only five years, that number exponentially increased to
          7,035 visits in 2015.      From 2010 to 2015, over 26% of opioid-related emergency room

                                                                      43
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 66 of 113




      1     hospitalizations in Nevada were among patients aged 55 years and older. Over 36% of opioid-
      2     related inpatient admissions in the State were among that same age group.
      3            202.     Opioid-induced hospitalizations and emergency room visits are a significant area
      4     of health expenditure. For instance in 2012, over $40 million was billed for opioid-induced
      5    hospitalizations and over $7 million for similar emergency room visits in Southern Nevada alone.
      6                         Opioid-Related Hospitalizations, Nevada Residents,
     7                                                  2010-2015
                    9,000
     8
     9              8,000
 10
                    7,000
 11
 12
                    6,000 ™
 13                                           4,889

 14                 5,000 ------ 4,518   -

 15
                   4,000
 16
 17                3,000                     -3,348-
                               3,095
 18
                   ?.,000
 19
20                 1,000

21
                       0
22                             2010          2011      2012        2013          2014            2015
23                             ——Emeroency Room Encounters (ED)   ■—•Inpatient Admissions (IP)

24
                 20j. In addition to hospitalizations, the total number of opioid-related deaths continues
25
          to mount. According to the Centers for Disease Control, nearly half of all U.S. opioid overdose
27        deaths involve a prescription opioid. In 2015, more than 15,000 people in the U.S. died from
          overdoses involving prescription opioids.
2o II


                                                          44
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 67 of 113




      1                 204.     Nevada has the fourth highest drug overdose mortality rate in the United States.
      2     From 2010 to 2015, approximately 2,800 deaths in Nevada have been attributed to opioid-related
      3     overdose. It is estimated that 55% of tliose deaths were caused by natural and semi-synthetic
      4     opioids.
      5          GOO                  Opioid-Related Overdose Deaths, Nevada Residents, 2010-2015*
                 <100           S17            531
      6                                                  “ ■ 4G3'    •
                                                                             438
                                                                                            402
                                                                                                     ~4GS' ■■
                 200

      7            0
                                              2011           2012           2013           2014
     8
     9                  E. The Consequences of Defendants' Fraudulent Scheme
 10                     205.    Through direct promotional marketing, in conjunction with tliird-party Front
 11        Groups and KOLs, Defendants accomplished exactly what tliey set out to do: change the
 12        institutional and public perception of the ri.sk-benefit assessments and standard of care for treating
 13        patients with chronic pain. As a result, Nevada doctors began prescribing opioids long-term to
 14        treat chronic pain - something most would never have considered prior to Defendants’ extensive
 15        marketing campaign.
 16                 206.        But for tlie misleading information disseminated by Defendants, prescribing
 17        physicians would not, in most instances, have prescribed opioids as medically necessary or
 18        reasonably required to address chronic pain. The impact of Defendants' fraudulent marketing on
 19        doctors' prescribing and patients' use of opioids is evidenced by the increase in opioid prescribing
20        nationally in concert with Defendants' marketing, and the consequences of opioid over-
21        prescription - including addiction, overdose, and death.
22                F. Prescription Opioids Fueling Secondary Market of Illegal Drugs
23                207.         All Defendants were, at all relevant times hereto, pursuant to NRS 453.400,
24        required to establish and maintain effective controls and procedures to prevent or guard against
25        theft and misuse of controlled substances. Defendants failed to comply with Nevada law, thus
26        breaching their duties as set forth in the law, and causing the influx of opioids into the market in
27        the City of Las Vegas.
28               208.          Defendants’ successful efforts in expanding the market for opioids to new patients
          and chronic conditions has created an abundance of drugs available for criminal use and fueled a

                                                                45
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 68 of 113




      1     new wave of addiction and abuse. Defendants’ behavior supplies both ends of the secondary
     2     market for opioids - producing both the inventory of narcotics to sell and the addicts to buy th em
     3     It has been estimated that the majority of the opioids that are abused come, directly or indirectly,
     4     tluough doctors prescriptions. Because heroin is cheaper than prescription painkillers, many
     5     prescription opioid addicts migrate to heroin. Thus, prescription drug abuse is fueling the rise of
     6     heroin usage in the City of Las Vegas, Nevada.
     7             209.    As a result, self-reported heroin use nearly doubled in the U.S. between 2007 an<
     8     2012, from 373,000 to 669,000 individuals and, in 2010, more tlian 3,000 people in the U.S. died
     9     from heroin overdoses, also nearly double tlie rate in 2006; nearly 80% of those who used heroin
 10        in the past year previously abused prescription opioids.
 11
 12                                                                                                        ....."i
                                    100
 13                                  90-                                          O Preset ipiion opioid
                                                                                                                       !
                                                                                  S Heroin                             I
                                    so-      a.                                                                        I
 14
                               « 70-                                 B
 15                           4 60-
                              1 SO-
16                            i/»

                              75 40-1                                             \
                              i2
                                    30-
17
                                    20
18                                  10-
                                     0
19                                          1960s       19705       19805       19905      2000s      2010s
                                           (n=SS)      (n=114) (n=214) (n=4S2) (nsieiS)             (h = 2S6)
20                                                  Decode of First Opioid Use (No. of Abusers)
                                                                                                                ...■


21
22                210.    While the use of opioids continues to take an enoimous toll on the City of Las
23        Vegas, Nevada, and its residents, pharmaceutical companies reap blockbuster profits.
24                211.    In 2014 alone, opioids generated $11 billion in revenue for drug companies,
25        Defendants experienced a material increase in sales, revenue, and profits from their fraudulent
26        advertising and other unlawful and unfair conduct as described above.
27               212.     Defendants should be held accountable for their misrepresentations and the harms
28        caused to the City of Las Vegas. Nevada, as well as its residents thus giving rise to this lawsuit.
                                                  FIRST CAUSE OF ACTION
                                                                   46
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 69 of 113




      1                                 (Public Nuisance Against All Defendants)
     2             213.    Plaintiff repeats and reiterates the allegations previously set forth herein.
     3             214.    This action is brought by the City of Las Vegas, Nevada, for violations of statutory
     4     provisions concerning public nuisance under NRS 202 et seq. Nevada law provides that a where
     5     a controlled substance, including but not limited to opioids, is “unlawfully sold, served, stored,
     6 kept, manufactured, used or given away” constitutes a public nuisance.
     7             215.    The public nuisance created by Defendants’ actions is substantial and
     8     unreasonable. It has caused, and continues to cause, significant harm to the community. The rates
     9     of opioid use resulting from Defendants’ deceptive marketing efforts have caused harm to die
 10        community
 11                216.   As a result of Defendants’ conduct. Plaintiff has incurred substantial costs
 12        including but not limited to law enforcement action opioid^related to drug crimes, for addiction
 13        treatment, and other services necessary for die treatment of people addicted to prescription
14         opioids.
15                217.    Defendants, and each of them, have contributed to, and/or assisted in creating and
16        maintaining a condition that is harmful to the health of Las Vegas citizens, “renders a considerable
17        number of persons insecure in life” and/or interferes with die comfortable enjoyment of life in
18        violation of Nevada law.
19                218.    Defendants knew or should have known that their marketing of opioid use would
20        create a public nuisance.
21                219.    Defendants’ actions were, and continue to be, a substantial factor in opioids
22        becoming widely available and widely used. Defendants’ actions were, and continue to be, a
23        substantial factor in prescribing physicians and prospective patients not accurately assessing and
24        Weighing the risks and benefits of opioids for chronic pain. Without Defendants’ actions, opioid
25        use would not have become so widespread, and the enormous public health hazard of opioid
26        overuse, abuse, and addiction that now exists would have been averted.
27               220.     The health and safety of tlie citizens of Las Vegas, including those who use, have
28        used or will use opioids, as well as those affected by users of opioids, is a matter of great public
          interest and of legitimate concern.
                                                         47
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 70 of 113




     1            221.    Defendants’ conduct has affected and continues to affect a considerable number
     2    of people within the physical boundaries of the City of Las Vegas and is likely to continue to
     3    cause signi ficant harm to people who take opioids, their families, and the community at large.
     4           222.     Defendants’ conduct constitutes a public nuisance and, if unabated, will continue
     5    to threaten the health, safety and welfare of Las Vegas residents, creating an atmosphere of fear
     6    and addiction that tears at the residents’ sense of well-being and security. The City of Las Vegas,
     7    Nevada, has a clearly ascertainable right to abate conduct that perpetuates this nuisance.
 8               223.    Defendants created an absolute nuisance. Defendants’ actions created and
 9        expanded the abuse of opioids, which are dangerously addictive, and the ensuing associated
10       plague of prescription opioid and heroin addiction. Defendants knew the dangers to public health
11       and safety that diversion of opioids would create in Las Vegas, however. Defendants intentionally
12       and/or unlawfully failed to maintain effective controls against diversion tlirough proper
13       monitoring, reporting and rehisal to fill suspicious orders of opioids. Defendants intentionally
14       and/or unlawfully distributed opioids without reporting or refusing to fill suspicious orders or
15       taking other measures to maintain effective controls against diversion. Defendants intentionally
16       and/or unlawfully continued to ship and failed to halt suspicious orders of opioids.. Such actions
17       were inherently dangerous.
18               224.    Defendants knew the prescription opioids have a high likelihood of being diverted.
19       It was foreseeable to Defendants that where Defendants distributed prescription opioids without
20       maintain effective controls against diversion, including monitoring, reporting, and refusing
21       sliipment of suspicious orders, that the opioids would be diverted, and create an opioid abuse
22       nuisance in the City of Las Vegas, Nevada.
23              225.     Defendants’ actions also created a qualified nuisance. Defendants acted recklessly,
24       negligently and/or carelessly, in breach of their duties to maintain effective controls against
25       diversion, thereby creating an unreasonable risk of harm.
26              226.     Defendants acted with actual malice because Defendants acted with a conscious.
27       disregard for the rights and safety of other persons, and said actions have a great probability of
28       causing substantial harm.


                                                        48
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 71 of 113




     1           227.       The damages available to the Plaintiff include, inter alia, recoupment of
     2    governmental costs, flowing from an “ongoing and persistent” public nuisance which the
     3   government seeks to abate.
     4           228.       Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks all damages
     5   flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and harm created
     6   by Defendants’ conduct.
     7           229.       As a direct result of Defendants’ conduct, the City of Las Vegas, Nevada has
     8   suffered actual injury and damages including, but not limited to, signifleant expenses for police,
 9       fire, healtli, prosecution, corrections and otlier services. The City of Las Vegas here seeks
 10      recovery for its own harm.
11               230.    The City of Las Vegas, Nevada has sustained specific and special injuries because
12       its damages include, inter alia, health services, law enforcement expenditures, costs related to
13       opioid addiction treatment and overdose prevention, and related costs.
14               231.   The City of Las Vegas further seeks to abate the nuisance created by the
15       Defendants’ unreasonable, unlawfiil, intentional, ongoing, continuing, and persistent interference
16       with a right common to the public.
17              232.    The public nuisance created by Defendants’ actions is substantial and
18       unreasonable - it has caused and continues to cause significant harm to the community, and the
19       harm inflicted outweighs any offsetting benefit. The staggering rates of prescription opioid abuse
20       and heroin use resulting from Defendants’ abdication of their gate-keeping duties has caused harm
21       to the entire community that includes, but is not limited to:
22                  a. The high rates of use have led to unnecessary opioid abuse, addiction, overdose,
23                      injuries, and deaths.
24                  b. Nor have children escaped the opioid epidemic unscathed. Easy access to
                        *
25                      prescription opioids has made opioids a recreational drug of choice among
26                      teenagers; opioid use among teenagers is only outpaced by marijuana use. Even,
27                      infants have been bom addicted to opioids due to prenatal exposure, causing severe
28                      withdrawal symptoms and lasting developmental impacts.


                                                         49
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 72 of 113




  1             c. Even those residents who have never taken opioids have suffered from the public
  2                nuisance arising from Defendants’ abdication of their gate-keeper duties. Many
  3                have endured both the emotional and financial costs of caring for loved ones
  4                addicted to or injured by opioids, and the loss of companionship, wages, or other
  5                support from family members who have used, abused, become addicted to,
  6                overdosed on, or been killed by opioids.
  7             d. The opioid epidemic has increased health care costs.
  8             e. Employers have lost the value of productive and healthy employees.
  9            f. Defendants’ failure to maintain effective controls against diversion of dangerously
 10                addictive prescription opioids for non-medical use and abuses has created an
 11                abundance of drugs available for criminal use and fueled a new wave of addiction,
 12                abuse, and injury.
 13            g. Defendants’ dereliction of duties resulted in a diverted supply of narcotics to sell,
 14                and tlie ensuing demand of addicts to buy them. Increased supply, due to
 15                Defendants’ conduct, led to more addiction, with many addicts turning from
 16                prescription opioids to heroin. People addicted to opioids frequently require
17                 increasing levels of opioids, and many turned to heroin as a foreseeable result.
18             h. The diversion of opioids into the secondary, criminal market and the increase in
19                 the number of individuals who abuse or are addicted to opioids has increased the
20                 demands on healtli care services and law enforcement in the City of Las Vegas.
21             i. The significant unreasonable interference with the public rights caused by
22                 Defendants’ conduct has taxed the human, medical, public health, law
23                 enforcement, and financial resources of City of Las Vegas.
24             j. Defendants’ interference with the comfortable enjoyment of life in Las Vegas is
25                 unreasonable because any potential value is outweighed by the gravity of the harm
26                 inflicted by Defendants’ actions.
27          233. Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia
28    abatement, compensatory damages, and punitive damages from the Defendant Wholesale


                                                  50
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 73 of 113




     1    Distributors for the creation of a public nuisance, attorney fees and costs, and pre- and post­
     2 judgment interest.
     3           234.    The continued tortious conduct by the Defendants causes a repeated or continuous
  4       injury. The damages have not occurred all at once but have increased as time progresses. The tort
  5       is not completed nor have all the damages been incurred until the wrongdoing ceases. The
  6      wrongdoing has not ceased. The public nuisance remains unabated.
  7              235.    Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
  8      Defendants’ wrongful concealment and from Plaintiff’s inability to obtain vital information
  9      underlying its claims.
 10              236.    That Plaintiff has been required to prosecute this action and is entitled to attorneys'
 II      fees and costs as provided by Nevada statute.
12               237.    That Plaintiffs general, special and punitive damages are in amounts in excess of
13       $15,000.00.
14                                        SECOND CAUSE OF ACTION
15                            (Common Law Public Nuisance against all Defendants)
16               238.   Plaintiff repeats and reiterates tlie allegations previously set forth herein.
17               239.   Defendants, each of them, have contributed to, and/or assisted in creating and
18       maintaining a condition that is hattnful to the health of Las Vegas citizens or interferes with the
19       comfortable enjoyment of life.
20               240.   The public nuisance created by Defendants’ actions is substantial and
21       unreasonable. It has caused and continues to cause significant harm to the community and the
22       larm inflicted outweighs any offsetting benefit. The staggering rates of opioid use resulting from
23       Defendants’ marketing efforts have caused harm to the community.
24              241.    Defendants, and each of them, knew or should have known that their promotion of
25       opioid use would create a public nuisance.
26              242.    Defendants’ actions were, at the least, a substantial factor in opioids becoming
27       widely available and vwdely used.
28              243.    Defendants’ actions were, at the.least, a substantial factor in doctors and patients
         not accurately assessing and weighing the risks and benefits of opioids for chronic pain.
                                                         51
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 74 of 113




      1            244.    Witliout Defendants’ actions, opioid use would not have become so widespread,
     2     and the enoraious public health hazard of opioid overuse, abuse, and addiction that now exists
     3     would have been averted.
     4             245.   The health and safety of those individuals in the City of Las Vegas, including those
     5     who use, have used or will use opioids, as well as those affected by users of opioids, is a matter
     6     of great public interest and of legitimate concern.
     7             246.   The public nuisance created, perpetuated, and maintained by Defendants can be
     8     abated and further reoccurrence of such harm and inconvenience can be prevented.
  9               247.    Defendants’ conduct has affected and continues to affect a considerable number
 10        of people within the City of Las Vegas and is likely to continue to cause significant harm to
 11        chronic pain patients who take opioids, their families, and the community at large.
 12               248.    That at all times hereinafter mentioned, upon information and belief, the above-
 13       described culpable conduct by Defendants was a proximate cause of injuries sustained by
14        Plaintiff.
15                249.    That as a result of the aforesaid occurrence, Plaintiff has suffered extensive
16        monetary and pecuniary losses and other compensatory damages were also incurred and paid,
17        including necessary medical, hospital, and concomitant expenses.
18                250.    Defendants’ conduct constitutes a public nuisance and, if imabated, will continue
19        to threaten the health, safety and welfare of tlie City of Las Vegas’s residents, creating an
20        atmosphere of fear and addiction that tears at the residents’ sense of well-being and security. The
21        City of Las Vegas has a clearly asceitainable riglit to abate conduct that perpetuates this nuisance.
22               251.     Defendants created an absolute nuisance. Defendants’ actions created and
23        expanded the abuse of opioids, wliich are dangerously addictive, and the ensuing associated
24        plague of prescription opioid and heroin addiction. Defendants knew the dangers to public health
25        and safety that diversion of opioids would create in Las Vegas, however. Defendants intentionally
26        and/or unlawfully failed to maintain effective controls against diversion tlirough proper
27        monitoring, reporting and refusal to fill suspicious orders of opioids. Defendants intentionally
28        and/or unlawfully distributed opioids without reporting or refusing to fill suspicious orders or
          taking other measures to maintain effective controls against diversion. Defendants intentionally
                                                         52
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 75 of 113




     1    and/or unlawfully continued to ship and failed to halt suspicious orders of opioids. Sueh aetions
     2    were inherently dangerous.
     3           252.     Defendants knew the prescription opioids have a high likelihood of being diverted.
     4    It was foreseeable to Defendants that where Defendants distributed prescription opioids without
     5    maintain effective controls against diversion, including monitoruig, reporting, and refusing
     6    shipment of suspicious orders, that the opioids would be diverted, and create an opioid abuse
     7    nuisance in the City of Las Vegas.
 8               253.    Defendants’ actions also created a qualified nuisance. Defendants acted recklessly,
 9       negligently and/or carelessly, in breach of their duties to maintain effective controls against
10       diversion, thereby creating an unreasonable risk of harm,
11               254.    Defendants acted with actual malice because Defendants acted with a conscious
12       disregard for the rights and safety of other persons, and said actions have a great probability of
13       causing substantial harm.
14               255.    The damages available to the Plaintiff include, inter alia, recoupment of
15       governmental costs, flowing from an “ongoing and persistent” public nuisance which the
16       government seeks to abate. Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks
17       all damages flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and
18       larm created by Defendants’ conduct.
19               256.    As a direct result of Defendants’ conduct, the City of Las Vegas has suffered actual
20       injury and damages including, but not limited to, significant expenses for poliee, emergency,
21       lealth, prosecution, corrections and other services. The City of Las Vegas here seeks recovery for
22       its own harm.
23              257.     The City of Las Vegas h^ sustained specific and special injuries because its
24       damages include, inter alia, health services, law enforcement expenditures, costs related to opioid
25       addiction treatment and overdose prevention, and related costs.
26              258.     The City of Las Vegas further seeks to abate the nuisance created by the
27       Defendants’ unreasonable, unlawful, intentional, ongoing, continuing, and persistent interference
28       witli a right common to the public.


                                                        53
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 76 of 113




      1           259.    The public nuisance created by Defendants’ actions is substantial and
     2    unreasonable - it has caused and continues to cause significant harm to tlie community, and the
     3    harm inflicted outweighs any offsetting benefit. The staggering rates of prescription opioid abuse
     4    and heroin use resulting from Defendants’ abdication of their gate-keeping duties has caused harm
     5    to the entire community that includes, but is not limited to:
     6               a. The high rates of use have led to unnecessary opioid abuse, addietion, overdose,
     7                    injuries, and deaths.
     8               b. Nor have children escaped the opioid epidemic unscathed. Easy access to
  9                      prescription opioids has made opioids a recreational drug of choice among Las
 10                      Vegas teenagers; opioid use among teenagers is only outpaced by mmijuana use.
 11                      Even infants have been born addicted to opioids due to prenatal exposure, causing
 12                      severe withdrawal symptoms and lasting developmental impacts.
 13                  c. Even those Las Vegas residents who have never taken opioids have suffered from
 14                      the public nuisance arising Irom Defendants’ abdication of their gate-keeper
15                       duties. Many have endured both the emotional and financial costs of caring for
16                       loved ones addicted to or injured by opioids, and the loss of companionship,
17                       wages, or other support from family members who have used, abused, become
18                       addicted to, overdosed on, or been killed by opioids.
19                  d. The opioid epidemic has iricreased healtli caie costs.
20                  e. Employers have lost the value of productive and healthy employees.
21                  f. Defendants’ failure to maintain effective controls against diversion of dangerously
22                       addictive prescription opioids for non-medical use and abuses has created an
23                       abundance of drugs available for criminal use and fueled a, new wave of addiction,
24                       abuse, and injury.
25                  g. Defendants’ dereliction of duties resulted in a diverted supply of narcotics to sell,
26                       and the ensuing demand of addicts to buy them. Increased supply, due to
27                       Defendants’ conduct, led to more addiction, with many addicts turning from
28                       prescription opioids to heroin. People addicted to opioids frequently require
                         increasing levels of opioids, and many turned to heroin as a foreseeable result.

                                                        54
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 77 of 113




     1                 h. The diversion of opioids into the secondary, criminal market and the increase in
  2                       the number of individuals who abuse or are addicted to opioids has increased tlie
  3                       demands on health care services and law enforcement in the City of Las Vegas.
  4                    i. The significant unreasonable interference with the public riglits caused by
  5                       Defendants’ conduct has taxed the human, medical, public health, law
  6                       enforcement, and financial resources of City of Las Vegas.
  7                 j. Defendants’ interference witli the comfortable enjoyment of life in City of Las
  8                       Vegas is unreasonable because any potential value is outweighed by the gravity of
  9                       the harm inflicted by Defendants’ actions.
 10              260.     Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia
 11      abatement, compensatory damages, and punitive damages from the Defendant Wholesale
 12      Distributors for the creation of a public nuisance, attorney fees and costs, and pre- and post­
 13      judgment interest.
 14             261.      The continued tortious conduct by the Defendants causes a repeated or continuous
 15      injury. The damages have not occurred all at once but have increased as time progresses. The tort
16       is not completed nor have all the damages been incurred until the wrongdoing ceases. The
17       wrongdoing has not ceased. The public nuisance remains unabated.
18              262.      Therefore, Plaintiffs claims are subject to equitable tolling, stenuning from
19       Defendants’ wrongful concealment and from Plaintiffs inability to obtain vital infoimation
20       underlying its claims.
21              263.     That Plaintiff has been required to prosecute tliis action and is entitled to attorneys'
22       fees and costs as provided by Nevada statute.
23              264.     That Plaintiff s general, special and punitive damages are in amounts in excess of
24       $15,000.00.
25                                         THIRD CAUSE OF ACTION
26                              (Negligent Misrepresentation against all Defendants)
27              265.     Plaintiff repeats and reiterates the allegations previously set forth herein.
28              266.     Defendants had a duly to exercise reasonable care in the marketing of opioids.
                267.     Defendants were aware of the potentially dangerous situation involving opioids.

                                                          55
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 78 of 113




     1           268.      Defendants marketed opioids in an improper manner by:
     2                  a. overstating the benefits of chronic opioid therapy, promising improvement in
     3                     patients’ function and quality of life, and failing to disclose the lack of evidence
     4                     supporting long-term use;
     5                  b. trivializing or obscuring opioids’ serious risks and adverse outcomes, including
                           the risk of addiction, overdose, and death;
     7                 c. overstating opioids’ superiority compared with other treatments, such as other
 8                         non-opioid analgesics, physical therapy, and other alternatives;
 9                     d. mischaracterizing tlie difficulty of withdrawal from opioids and the prevalence of
10                         withdrawal symptoms; and
11                     e. marketing opioids for indieations and benefits that were outside of the opioids’
12                         labels and not supported by substantial evidence.
13               269.      It was Defendants’ marketing — and not any medical breakthrough— that
14       rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use auid
15       abuse. The result has been eatastrophie.
16               270.      Defendants disseminated many of their false, misleading, imbalanced, and
17       unsupported statements indirectly, tluougli KOLs and Front Groups, and in unbranded marketing
18       materials. These KOLs and Front Groups were important elements of Defendants’ marketing
19       plans, which specifically contemplated their use, because they seemed independent and therefore
20       outside FDA oversight. Through unbranded materials. Defendants, with their own knowledge of
21       the risks, benefits and advantages of opioids, presented information and instructions concerning
22       opioids generally that were contrary to, or at best, inconsistent with information and instructions
23       listed on Defendants’ branded marketing materials and drug labels. Defendants did so knowing
24       that imbranded materials typically are not submitted to or reviewed by the FDA.
25              271.      Defendants also marketed opioids through the following veliicles: (a) KOLs, who
26       could be counted upon to write favorable journal articles and deliver supportive CMEs; (b) a body,
27       of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e) unbranded
28       patient education materials; and (f) Front Group patient-advocacy and professional organizations.


                                                         56
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 79 of 113




     1   which exercised their influence both directly and througli Defendant-controlled KOLs who served
     2   in leadership roles in those organizations.
     3             272.    Defendants knew or should have known that opioids were unreasonably dangerous
  4      and could cause addiction.
  5                273.    Defendants’ marketing was a factor in physicians, patients, and others to prescribe
  6      or purchase opioids.
  7               274.     As a direct and proximate result of Defendants’ negligence. Plaintiff has suffered
  8      and continues to suffer injury, including but not limited to incurring excessive costs related to
  9      diagnosis, treatment, and cure of addiction to opioids, bearing the massive costs of these illnesses
 10      and conditions by having to provide necessary resources for response, care, treatment, and law
 11      enforcement services for its residents and using Las Vegas resources in relation to opioid use and
 12      abuse.
 13               275.    However, Defendants continued to design manufacture, market, distribute and sell
 14      opioids so as to maximize sales and profits at the expense of the health and safety of the public,
15       in conscious disregard of the foreseeable harm caused by the opioid drug.
16                276.    Defendants’ conduct exhibits such an entire want of care as to establish that their
17 actions were a result of fraud, ill will, recklessness, or willful and intentional disregard of
18 ^laintifPs rights, and, therefore. Plaintiff is entitled to punitive damages.
19                277.    The continued tortious conduct by the Defendants causes a repealed or continuous
20 injury. The damages have not occuned all at once but have increased as time progresses. The tort
21 is not completed nor have all the damages been incurred until the wrongdoing ceases. The
22 wrongdoing has not ceased. The public nuisance remains unabated.
23       278. Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
24 defendants’ wrongful concealment and from Plaintiff’s inability to obtain vital information
25 underlying its claims.
26                279.    That Plaintiff has been required to prosecute this action and is entitled to attorneys'
27 fees and costs as provided by Nevada statute.
28        280. That Plaintiff s general, special and punitive damages are in amounts in excess of
         15,000.00.
                                                          57
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 80 of 113




     1                                      FOURTH CAUSE OF ACTION
     2     (Negligence against Defendant Distributors. Defendant Pharmacies, & Defendant Providers)
     3              281.   Plaintiff incorporates the allegations within all prior paragraphs within this
  4       Complaint as if they were fully set forth herein.
     5              282.   Defendant Distributors and Pharmacies owed a non-delegable duty to exercise
  6      reasonable care ui tire distribution and/or sale of opioids.
  7                 283.   Defendants Distributors and Pharmacies further owe a non-delegable duty to
  8      Plaintiff to conform their behavior to the legal standard of reasonable conduct under the
  9      circumstances, in the light of the apparent risks.
 10              284.      Defendant Distributors and Pharmacies breached this duty by failing to take any
 11      action to prevent or reduce the distribution of the opioids.
 12              285.      Defendant Providers owed a duty to exercise reasonable care in the prescription of
13       opioids.
14               286.      Defendant Providers further owe a duty to Plaintiff to confomi their behavior to
15       tlie legal standard of reasonable conduct under the circumstances, in light of the apparent risks,
16       and in light of Defendant Providers’ knowledge as it relates to the inherent dangers in the use of
17       opioids.
18               287.      Defendant Providers breached this duty by, not only failing to recognize the risk
19       of writing increased numbers of prescriptions for opioids, but by actively disregarding the dangers
20       associated with opioid use, particularly for off-label purposes and in dosages far exceeding those
21       recommended.
22               288.      Defendant Providers further breached their duty by providing false information to
23       health insurance providers in order to obtain authorization and coverage for the opioid
24       prescriptions.
25              289.       As a proximate result. Defendant Distributors and Pharmacies, as well as
26       Defendant Providers, and their agents have caused Plaintiff to incur significant damages,
27       including but not limited to costs related to diagnosis, treatment, and cure of addiction or risk of
28       addiction to opioids. The City of Las Vegas has borne the massive costs of these illnesses and


                                                         58
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 81 of 113




     I    conditions by having to provide necessary care, facilities, and services for treatment of Las Vegas
     2    residents.
     3            290.    Defendant Distributors and Pharmacies and Deiendant Providers were negligent
     4    in failing to monitor and guard against third-party misconduct and participated and enabled such
     5    misconduct.
     6           291.     Defendant Distributors and Pharmacies were negligent in disclosing to Plaintiff
     7    suspicious orders for opioids.
 8               292.    Defendant Providers were negligent in writing improper prescriptions for opioids.
 9               293.    Defendant Distributors and Pharmacies’ and Defendant Providers’ acts and
10       omissions imposed an imreasonable risk of harm to others separately and/or combined with otlier
11       Defendants.
12               294.    A negligent violation of this trust poses distinctive and significant dangers to the
13       City of Las Vegas and its residents from the diversion of opioids for non-legitimate medical
14       purposes and addiction to the same by consumers.
15               295.    Defendant Distributors and Pharmacies and Defendant Providers were negligent
16       in not acquiring and utilizing special knowledge and special .skills that relate to the. dangerous
17       activity in order to prevent and/or ameliorate such distinctive and significant dangers.
18               296.    Defendant Distributors and Pharmacies are required to exercise a high degree of
19       cm’e and diligence to prevent injury to the public from the diversion of opioids during distribution.
20               297.    Defendant Providers are required to exercise a higli degree of care to prescribe
21       appropriate medications in appropriate dosages to avoid harm to patients and their communities.
22               298.    Defendant Distributors and Pharmacies breached their duly to exercise the degree
23       of care, prudence, watchfiihiess, and vigilance commensurate to the dangers involved in the
24       transaction of its business.
25               299.    Defendant Providers breached their duty to exercise the degree of care required to
26       protect tlieir patients and their communities.
27              300.     Defendant Distributors and Pharmacies are in exclusive control of the distribution
28       management of opioids that it distributed and/or sold in City of Las Vegas.


                                                          59
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 82 of 113




     1            301.   Defendant Providers were active in providing patients within the City of Las Vegas
  2      with the prescriptions for opioids that were supplied by the Defendant Distributors and
  3      Pharmacies
  4              302.    Plaintiff is without fault and tlie injuries to the City of Las Vegas and its residents
  5      would not have occurred in the ordinary course of events had Defendants used due care
  6      commensurate to the dangers involved in the distribution of opioids.
  7              303.    The continued tortious conduct by the Defendants causes a repeated or continuous
  8      injury. The damages have not occurred all at once but have increased as time progresses. The tort
  9      is not completed nor have all the damages been incurred until the wrongdoing ceases. The
 10      wrongdoing has not ceased. The public nuisance remains unabated.
 11              304.    Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
 12- Defendants’ wrongful concealment and from Plaintiffs inability to obtain vital information
 13      underlying its claims.
14               305.    That Plaintiff has been required to prosecute this action and is entitled to attorneys'
 15      fees and costs as provided by Nevada statute.
16               306.    That Plaintiffs general, special and punitive damages are in amounts in excess of
17       $15,000.00,
18                                           FIFTH CAUSE OF ACTION
19                                   (Unjust Enrichment against all Defendants)
20
21               307.    Plaintiff has expended substantial amounts of money to fix or mitigate tlie societal
         harms caused by Defendants' conduct.
22
                 308.    The expenditures by Plaintiff in providing healthcare services to people who use
23
24
         opioids have added to Defendants' wealth. These expenditures have helped sustain Defendants'
         businesses.
25
                 309.    Plaintiff has conferred a benefit upon Defendants, by paying for what may be
26
         called Defendants' externalities—die costs of the harm caused by Defendants' negligent
27
         distribution and sales practices.
28



                                                         60
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 83 of 113




     1              310.    Defendants are aware of this obvious benefit, and that retention of this benefit is
     2    unjust.
     3              311.    Defendants made substantial profits while fiieling the prescription drag epidemic
     4    into the City of Las Vegas.
     5              312.    Defendants continue to receive considerable profits from the distribution of
     6   controlled substances into the City of Las Vegas.
                    313.   Defendants have been unjustly enriched by tlieir negligent, malicious, oppressive,
  8      illegal and unethical acts, omissions, and wrongdoing.
  9                 314.   It would be inequitable to allow Defendants to retain benefit or financial
 10      advantage.
 11                 315.   Plaintiff demands judgment against each Defendant for restitution, disgorgement,
 12      and any other relief allowed in law or equity.
 13                 316.   Plaintiff is witliout fault and the injuries to the City of Las Vegas and its residents
 14      would not have occurred in the ordinary course of events had Defendants used due care
15       commensurate to the dangers involved in the distribution of opioids.
16                  317.   The continued tortious conduct by the Defendants causes a repeated or continuous
17       injury. The damages have not occurred all at once but have increased as time progresses. The tort
18       is not completed nor have all the damages been incunred imtil die wrongdoing ceases. The
19       wrongdoing has not ceased. The public nuisance remains unabated.
20                  318.   Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
21       Defendants’ wrongful concealment and from Plaintiff’s inability to obtain vital information
22       underlying its claims.
23              319.       That Plaintiff has been required to prosecute this action and is entitled to attorneys'
24       fees and costs as provided by Nevada statute.
25              320.       That Plaintiffs general, special and punitive damages are in amounts in excess of
26       $15,000.00.
27                                     SIXTH CAUSE OF ACTION
28           (Violation ofthe Nevada Racketeering Act against Defendants Purdue and the Sackler
            Defendants, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, Amerisourcehergen, and
                                               Express Scripts)

                                                           61
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 84 of 113




      1
                   321. The City of Las Vegas, both as a “person” who has sustained injury and on behalf
     2
          of Las Vegas citizens who have been injured, brings tliis claim for civil remedies under the
     3
          Racketeering Act, NRS §§ 207.350 to 207.520, against the following Defendants, as defined
     4
          above: Purdue and the Sackler Defendants, Endo, Mallinckrodt, Actavis, McKesson, Cardinal,
     5
          AmerisourceBergen, and Express Scripts (collectively, for purposes of this Count, the
     6
          “Racketeering Defendants”).
     7
  8                322. The Racketeering Defendants conducted and continue to conduct their business
          through legitimate and illegitimate means in the form of a criminal syndicate or enterprise as
  9
          defined by NRS §§ 207.370 and 207.380. At all relevant times, the Racketeering Defendants were
 10
          “persons” under NRS § 0.039 and are included in the definition stating that a person is “any form
 11
          of business or social organization...including, but not limited to, a corporation, partnership,
 12
          association, trust or unincorporated organization.”
 13
                   323. Section 207.400 of the Racketeering Act makes it unlawful “for a
 14
          person....employed by or associated with any enterprise to conduct or participate, directly or
15
          indirectly, in: (1) The affairs of the enterprise through racketeering activity; or (2) Racketeering
16
          activity through the affairs of the enterprise.” NRS § 207.400(1 )(c).
17
                  324. The term “enterprise” is defined as including a “sole proprietorship, partnersliip,
18
          corporation, business trust or other legal entity” as well as a “union, association or other group of
19
          persons associated in fact although not a legal entity.” The definition includes “illicit as well as
20
          licit enterprises and governmental as well as other entities.” NRS § 207.380.
21
                  329.    For over a decade, the Racketeering Defendants aggressively sought to bolster their
22
           revenue, increase profit, and grow their share of the prescription painkiller market by unlawfiilly
23
           and surreptitiously increasing the volume of opioids they sold. However, the Racketeering
24
           Defendants are not permitted to engage in a limitless expansion of their market tlirough the
25
26         unlawful sales of regulated painkillers. As “registrants,” tlie Racketeering Defendants operated
          and continue to operate within the nationwide “closed-system” created under the Controlled
27
28        Substances Act, 21 USC § 821, e/ seq. (the “CSA”) and the Nevada Controlled Substances Act,
          §§ 453.005 to 453.730. Together, the CSA and Nevada Controlled Substances Act restrict the

                                                         62
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 85 of 113




            Racketeering Defendants’ ability to manufacture or distribute Schedule II substances like opioids
     2      nationally and in the City of Las Vegas by requiring them to: (1) register to manufacture or
            distribute opioids; (2) maintain effective controls against diversion of the controlled substances
     4      that they manufacturer or distribute; (3) design and operate a system to identify suspicious orders
     5      of controlled substances, halt such unlawful sales, and report them to the DBA, the Nevada
     6      Pharmacy Board, and the FDA; and (4) make sales within a limited quota set by the DBA for the
     7      overall production of Schedule II substances like opioids.
     8              330.
                           The nationwide closedrsystem, including the establislunent of quotas, was
     9     specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids
 10        from ‘legitimate channels of trade” to the illicit market by controlling the quantities of the basic
 II        ingredients needed for the manufacture of [controlled substances].”^
 12
                    331.     Finding it impossible to legally achieve their ever increasing sales ambitions,
 13
           members of the Opioid Diversion Enterprise (as defined below) systematically and fraudulently
 14
           violated their duty under Nevada law to maintain effective controls against diversion of then
 15
           dmgs, to design and operate a system to identify suspicious orders of their drugs, to halt unlawful
 16        sales of suspicious orders, and to notify tlie DBA, the Nevada Board of Pharmacy, and the FDA
17
           of suspicious orders.** As discussed in detail below, through the Racketeering Defendants’
18
           scheme, members of die Opioid Diversion Enterprise repeatedly engaged in unlawful sales of
19
           painkillers which, in turn, artificially and illegally increased the annual production quotas
20
           throughout the United States for opioids allowed by the DBA. In doing so, the Racketeering
21
           Defendants allowed hundreds of millions of pills to enter the illicit market which allowed them
22        to generate obscene profits.
23                 332.     Defendants’ illegal scheme was hatched by an association-in-fact enterprise
24
          between the Manufacturer Defendants and the Distributor Defendants, and executed in perfect
25
          harmony by each oftliem. In particular, each ofthe Racketeering Defendants were associated with,
26
          and conducted or participated in, the affairs of the racketeering enterprise (defined below and
27
         ^ 1970 U.S.C.C.A.N. 4566 nt 5490; see also Testimony of Joseph T. Rannaz/isi before the Caucus on International
28        Marcotics Control, United States Senate, May 5,2015 (available at
          ittps://www.drugcaucus.senate.gov/sites/defeult/files/Rannazzisl%20Testimony O.pdl).
         "21 use § 823(a)(1), (b)(1); 21 CFR § 1301.74(b)-(e).
                                                              63
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 86 of 113




      1      referred to collectively as the “Opioid Diversion Enterprise”), whose purpose was to engage in
     2       the unlawful sales of opioids, and to deceive the publie, and federal and state regulators into
     3       believing that the Racketeering Defendants were faitlifully fulElling their statutory obligations.
             The Racketeering Defendants’ scheme allowed them to make billions in unlawful sales of opioids
     5       and, in turn, increase and/or maintain high production quotas with the purpose of ensuring
     6      unlawfully increasing revenues, profits, and market share. As a direct result of the Racketeering
     7      Defendants’ fraudulent scheme, course of conduct, and pattern of racketeering activity, they were
     8      able to extract billions of dollars of revenue from the addicted American public, while entities
  9         like the City of Las Vegas, Nevada experienced tens of millions of dollars of injury caused by the
 10         reasonably foreseeable consequences ofthe prescription opioid addiction epidemic. As explained
 11         in detail below, the Racketeering Defendants’ misconduct violated § 207.400 of the Racketeering
 12         Act and Plaintiff is entitled to treble damages for its injuries under NRS § 207.410.
 13                  333.     Alternatively, the Racketeering Defendants were members of a legal entity
 14         enterprise within the meaning of NRS § 207.380 tlirough which the Racketeering Defendants
 15         conducted their pattern of racketeering aetivity in the City of Las Vegas and throughout the
 16         United States. Specifically, the Healthcare Distribution Alliance (the “HDA”)'* is a distinct legal
 17         entity that satisfies the definition of a racketeering enterprise. The HDA is a non-profit corporation
18          formed under the laws of the District of Columbia and doing business in Virginia. As a non-profit
19          corporation, HDA qualifies as an “enterprise” witliin the definition set out in § 207,380 because
20          it is a corporation and a legal entity.
21                   334.     On information and belief, eaeh of the Racketeering Defendants is a member,
22         participant, and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion
23         Enterprise and to engage in the pattern of racketeering activity tliat gives rise to the Count.
24                  335.     Each of the Racketeering Defendants is a legal entity separate and distinet from
25         the HDA. And, the HDA serves tlie interests of distributors and manufacturers beyond the
26         Racketeering Defendants. Therefore, the HDA exists separately from the Opioid Diversiori
27         Enterprise, and each of the Racketeering Defendants exists separately from the HDA. Therefore,
28
          * Health Distribution Alliance, History. Health Distribution Alliance, (last accessed on September 15.2017).
          https://www.heaIthcaredistribution.org/about/hda-history.
                                                                64
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 87 of 113




     1     the HDA may serve as a racketeering enterprise.
  2                 336.     The legal and association-in-fact enterprises alleged in the previous and
  3        subsequent paragraphs were each used by the Racketeering Defendants to conduct the Opioid
  4        Diversion Enteiprise by engaging in a pattern of racketeering activity. Therefore, the legal and
  5        association- in-fact enterprises alleged in the previous and subsequent paragraphs are pleaded in
  6        the alternative and are collectively referred to as the “Opioid Diversion Enterprise.”
  7           A. THE OPIOID DIVERSION ENTERPRISE
  8
                    337.     Throughout the United States—and within the tire City of Las Vegas, Nevada—
  9
           the Racketeering Defendants have operated at all relevant times under a “closed distribution
 10
           system” of quotas that governs the production and distribution of prescription opioid drugs. The
11
           Opioids Diversion Enterprise is an ongoing and continuing business organization that created
12
           and maintained systemic links for a common purpose: To protect and maximize their profitability
13
           under this quota system through the unlawful sale of opioids. The Racketeering Defendants
14
           participated in the Opioids Diversion Enterprise tlirough a pattern of racketeering activity, wliich
15
           includes multiple violations of Nevada state criminal law.
16
                    338.     Recognizing that there is a need for greater scrutiny over controlled substances due
17
          to their potential for abuse and danger to public health and safety, the United States Congress
18
          enacted the Controlled Substances Act in 1970.** The CSA and its implementing regulations
19
          created a closed-system of distribution for all controlled substances and listed chemicals.’
20
          Congress specifically designed the closed chain of distribution to prevent the diversion of legally
21
          produced controlled substances into the illicit market.® As reflected in comments from United
22
          States Senators during deliberation on the CSA, the “[CSA] is designed to crack down hard on
23
          the narcotics pusher and die illegal diverters of pep pills and goof balls.”® Congress was
24
          concerned with the diversion of drugs out of legitimate channels of distribution when it enacted
25
26       ® Joseph T. Rannazzisi Dccl. ^4, Cardinal Health, Inc. v. Eric Holder, .Ir., Attorney General,
         D.D.C. Case No. 12-cv-185 (Document 14-2 February 10,2012).
27       ’ See H.R. Rep. No. 91-1444,1970 U.S.C.C.A.N. at 4566.
         8
           Gonzalez v. Raich, 545 U.S. 1,12-14 (2005); 21 USC § 801(20; 21 USC §§ 821-824, 827,
28       880; H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566,4572 (Sept. 10,1970).
         »5ec H.R. Rep. No. 91-1444,1970 U.S.C.C.A.N. at 4566; 116 Cong. Rcc. 977-78 (Comments
         of Sen. Dodd, Jan 23,1970).

                                                               65
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 88 of 113




      1      the CSA and acted to halt the “widespread diversion of [controlled substances] out of legitimate
     2       channels into the illegal market,”'® Moreover, the closed-system was specifically designed to
     3       ensure that there are multiple ways of identifying and preventing diversion through active
     4       paiticipation by registrants within the drug delivery chain." All registrants — manufacturers and
     5       distributors alike - must adhere to the specific security, recordkeeping, monitoring and reporting
     6       requirements that are designed to identify or prevent diversion.'^ When registrants at any level
     7       fail to fulfill their obligations, the necessary checks and balances collapse.'^ The result is the
     8       scourge of addiction that has occurred.
     9                339.     Central to the closed-system created by the CSA was the directive that the DEA
 10         determine quotas of each basic class of Schedule I and II controlled substances each year. The
 11         quota system was intended to reduce or eliminate diversion from “legitimate channels of trade”
 12         by controlling the “quantities of the basic ingredients needed for the manufacture of
 13         [controlled substances], and the requirement of order forms for all transfers of these drugs.”'''
 14         When evaluating production quotas, the DEA was instructed to consider the following
 15         information:
 16                    a. Information provided by the United States Department of Health and Human
                          Services;
 17
 18                       b. Total net disposal of the basic class by all manufacturers;
19                       c. Trends in the national rate of disposal of the basic class;
20                       d. An applicant’s production cycle and current inventory position;
21
22
             See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State Senatt
23        May 5,2015 (available at hups://www.drugcaucus.scnate.gov/sites/default/files/Rannazzisi%20Testimony O.pdQ.
             See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United Slates Senate,
24        July 18,2012 (available at https://www.justice.gOv/sites/default/filcs/tcstimonies/witncsses/attachments/07/l 8/12/07
           18-12- dea-rannazzisl.pdO.
25           Id.; 16.19.8.13(F) NMAC (requiring anyone licensed to distribute Schedule II controlled substances in Nevada to
          "report any theft, suspected theft, diversion or other significant loss of any prescription drug or device to the board
26        and where applicable, to the DEA.”); 16.19.20.48(A) NMSA (“All applicants and registrants shall provide effective
          controls and procedures to guard against theft and diversion of controlled substances.”).
27           Joseph T. Rannazzisi Decl. ^ 10, Cardinal Health. Inc. v. Eric Holder. Jr.. Attorney General, Case No. l2-cv-l85
          (Document 14-2 February 10,2012).
28        '' 1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
          Narcotics Control, United States Senate, May 5,2015 (available at
          https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
                                                                 66
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 89 of 113




      1                      e. Total actual or estimated inventories ofthe class and ofall substances manufactured
                                from the class and trends in inventory accumulation; and
     2
     3                          Other factors such as: changes in the currently accepted medical use of substances
                                manufactured for a basic class; the economic and physical availability of raw
     4
                                materials; yield and sustainability issues; potential disruptions to production; and
     5                          unforeseen emergencies.' ^
     6                340.
                                Under the CSA, as incorporated into Nevada law, it is unlawful for a registrant to
     7
             manufacture a controlled substance in Schedule II, like prescription opioids, that is (1) not
     8
            expressly authorized by its registration and by a quota assigned to it by DEA, or (2) in excess of
     9
            a quota assigned to it by the DEA.' ®
 10
                      341.      At all relevant times, the Racketeering Defendants operated as an enteiprise
 11
            formed for the purpose of unlavidiilly increasing sales, revenues and profits by disregarding their
 12
            duty under Nevada law to identify, investigate, halt or report suspicious orders of opioids and
 13
            diversion of their drugs into the illicit market in order to unlawfully increase the quotas set by
 14
            the DEA and allow them to collectively benefit from the unlawful formation of a greater pool of
 15
            prescription opioids from which to profit. The Racketeering Defendants conducted tlieir pattern
 16
            of racketeering activity in tlie City of Las Vegas, Nevada and throughout the United States
 17
            through this enterprise.
 18
                     342.      The Racketeering Defendants hid from the general public and suppressed and/or
 19
            ignored warnings from third parties, whistleblowers and governmental entities, about the reality
20
            of the suspicious orders that the Racketeering Defendants were filling on a daily basis -- leading
21
            to the diversion of a tens of millions of doses of prescriptions opioids into the illicit market.
22
                     343.      The Racketeering Defendants, with knowledge and intent, agreed to the overall
23
           objective of their fraudulent scheme and participated in tlie common course of conduct to commit
24
           acts of fraud and illegal trafficking in and distribution of prescription opioids, in violation of
25
26            See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State Senate,
27        May 5,2015 (available at https://w\vw.drugcaucus.senate.gov/sitcs/dcfault/filcs/Rannazzisi%20Testimony_0.pdO.
              Id. (citing 21 USC 842(b)); NRS § 4S3.38S (regulations must ensure “compliance with, but may be more stringent
28        1 lan required by, applicable federal law governing controlled substances and the rules, regulations and orders of any
          1 federal agency administering such law.”)); NRS § 453.146 (the Nevada Board of Pharmacy may consider findings ol
          “the federal Food and Drug Administration or the Drug Enforcement Administration as prima facie evidence relating
          to one or more of the determinative factors.”).

                                                                 67
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 90 of 113




      1      Nevada law.
     2               344.     Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had
     3       to agree to implement similar tactics regarding reports and representations about their systems for
     4       controlling against diversion, and refusal to report suspicious orders.
     5               345.
                              The opioid epidemic has its origins in the mid-1990s when, between 1997 and
     6       2007, nationwide per capita purchases of methadone, hydrocodone, and oxycodone increased 13-
     7
            fold, 4- fold, and 9-fold, respectively. By 2010, enough prescription opioids were sold in the
     8      United States to medicate every adult in the county with a dose of 5 milligrams of hydrocodone
  9
            every 4 hours for 1 month.On information and belief, the Opioid Diversion Enterprise has
 10         been ongoing nationally and in the City of Las Vegas, Nevada for at least the last decade.*®
 11
                     346.    The Opioid Diversion Enterprise was and is a shockingly successful endeavor. The
 12
            Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis. But,
 13         it was not until recently that Stale and federal regulators finally began to unravel the extent of
 14
            the enterprise and the toll that it exacted on the American public and tire City of Las Vegas,
 15         Nevada and its citizens.
 16                 347.     At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate
 17
            and distinct from each Racketeering Defendant; (b) was separate and distinct from the pattern of
18
            racketeering in which the Racketeering Defendants engaged; (c) was an ongoing and continuing
 19
            organization consisting of legal entities, including each of the Racketeering Defendants; (d)
20
            characterized by interpersonal relationships among the Racketeering Defendants; (e) had
21
            sufficient longevity for the enterprise to pursue its purpose; and (f) functioned as a continuing
22
            unit. Each member of the Opioid Diversion Enterprise participated in the conduct of the
23
           enterprise, including patterns of racketeering activity, and shared in the astounding growtli of
24
           profits supplied by fraudulently inflating opioid sales generated as a result of the Opioid
25
           Diversion Enterprise’s disregard for their duty to prevent diversion of their drugs into tlie illicit
26
27        ” Keyes KM, Cerdd M, Brady JE, Havens JR, Galea S. Understanding the niral-urban differences in noninedical
28        prescription opioid use and abuse in the United States. Am J Public Health. 2014;104(2):e52-9.
            Matthew Perrone, Pro-Painkiller echo chamber shapedpolity amid drug epidemic. The Center for Public Integrin
          (September 19,2017,12:01 a.m.), https://www.publicintegrity.org/20l6/09/l9/20201/pro-painkiller-echo-chamber-”
          shaped-policy-amid-drug-epidemic.
                                                              68
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 91 of 113




      ]    market and then requesting the DEA increase production quotas, all so that tlie Racketeering
     2     Defendants would have a larger pool of prescription opioids from which to profit.
     3             348.    The Opioid Diversion Enterprise functioned by selling prescription opioids.
     4
           While there may be some legitimate uses and/or needs for prescription opioids, the Racketeering
     5     Defendants, through their illegal enterprise, engaged in a pattern of racketeering activity that
     6     involves a fraudulent scheme to increase revenue by violating State and Federal laws requiring the
     7     maintenance of effective controls against diversion of prescription opioids, and the identification,
     8     investigation, and reporting of suspicious orders of prescription opioids destined for the illicit drug
  9        market. The goal of Defendants’ scheme was to increase profits from opioid sales. But,
 10       Defendants’ profits were limited by the production quotas set by the DEA, so the Defendants
 11       refused to identify, investigate and/or report suspicious orders of their prescription opioids being
 12       diverted into the illicit drug market. The end result of this strategy was to increase and maintain
 13       artificially high production quotas of opioids so that there was a larger pool of opioids for.
 14       Defendants to manufacture and distribute for public consumption.
 15
                  349.    Within the Opioid Diversion Enterprise, there were inteipersonal relationships and
 16       common conmiunication by which the Racketeering Defendants shared information on a regular
 17       basis. These interpersonal relationships also formed the organization of the Opioid Diversion
 18       Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and
 19       communication network for the purpose of conducting the enterprise through a pattern of
20        racketeering activity.
21
                  350.    Each of tlie Racketeering Defendants had a systematic link to each other through
22
          joint participation in lobbying groups, trade industiy organizations, contractual relationships and
23        continuing coordination of activities. The Racketeering Defendants participated in the operation
24
          and management of the Opioid Diversion Enterprise by directing its affairs, as described herein.
25        While the Racketeering Defendants participated in, and are members of, the enterprise, they each
26
          have a separate existence from the enterprise, including distinct legal statuses, different offices and
27
          roles, bank accounts, officers, directors, employees, individual personhood, reporting
28        requirements, and financial statements.


                                                         69
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 92 of 113




      1              351.     The Racketeering Defendants exerted substantial control over the Opioid
     2      Diversion Enterprise by their membership in the Pain Care Forum (“PCF”), tlie HDA, and
     3      through their contractual relationships.
     4               352.     PCF has been described as a coalition of drugmakers, trade groups and dozens of
     5      non-profit organizations supported by industry funding. The PCF recently became a national news
     6      story when it was discovered that lobbyists for members of the PCF quietly shaped federal and
     7      state policies regarding the use of prescription opioids for more than a decade.
     8               353.     The Center for Public Integrity and The Associated Press obtained “internal
  9         documents shed[ding] new light on how drugmakers and their allies shaped the national response
 10         to the ongoing wave ofprescription opioid abuse.”'® Specifically, PCF members spent over $740
 11         million lobbying in the nation’s capital and in all 50 statehouscs on an array of issues, including
 12         opioid-related measures.^®
 13                  354.    Not surprisingly, each of the Racketeering Defendants who stood to profit from
 14
            lobbying in favor of prescription opioid use is a member of and/or participant in the PCF.^' In
 15
            2012, membership and participating organizations included the HDA (of which all Racketeering
 16
            Defendants are members), Purdue, Actavis, and Teva.^^ Each of the Manufacturer Defendants
 17         worked together through the PCF to advance the Interests ofthe enterprise. But, the Manufacturer
 18         Defendants were not alone. The Distributor Defendants actively participated, and continue to
 19        participate in the PCF, at a minimum, tlirough their trade organization, tlie HDA.^^ Plaintiff is
20
           informed and believes that the Distributor Defendants participated directly in the PCF as well.
21
                    355.     The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on
22
           the subject of die Defendants’ interpersonal relationships. The meeting schedule indicates that
23
           meetings were held in the D.C. office of Powers Pyles Sutter & Verville on a monthly basis, unless
24
           otherwise noted. Local members were “encouraged to attend in person” at the montlily meetings.
25
            Manliew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic. The Center for Public Integrit}
26        (September 19,2017, 12:01 a.m.), htlps://ww\v.piiblicintegriiy.org/2016/09/19/20201/pro-painkillcr-echo-chamber-
          shaped-policy- amid-drug-epidemic (emphasis added).
27          Id.
            PAIN CARE FORUM 2012 Meetings Schedule. (last updated December 2011),
28        tmps://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings- Schedule-amp.pdf.
          ”                informed and believes that Mallinckrodt became an active member of the PCF sometime after 2012.

                                                              70
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 93 of 113




      1      And, the meeting schedule indicates that the quarterly and year-end meetings included a “Guest
     2       Speaker.”
     3               356.     The 2012 Pain Care Foriun Meeting Schedule demonstrates that each of the
     4       Defendants participated in meetings on a monthly basis, either directly or through their trade
     5      oiganization, in a coalition of diaigmakers and tlieir allies whose sole purpose was to shape the
     6      national response to the ongoing prescription opioid epidemic, including the concerted lobbying
     7      efforts that the PCF undertook on behalf of its members.
                     357.     Second, the HDA - or Healtlicare Distribution Alliance - led to the formation of
     9      interpersonal relationsWps and an organization between the Racketeering Defendants. Although
 10         the entire HDA membership directory is private, the HDA website confirms that each of the
 11         Distributor Defendants and the Manufacturer Defendants named in the Complaint, including
 12         Actavis, Purdue, and Mallinckrodt, were members of the HDA.^'* The HDA and each of the
 13         Distributor Defendants eagerly sought the active membership and participation of the
 14         Manufacturer Defendants by advocating that one ofthe benefits ofmembership included the ability
 15         to develop direct relationships between Manufacturers and Distributors at higli executive levels.
 16                 358.     In fact, the HDA touted the benefits of membership to the Manufacturer
 17         Defendants, advocating that membership included the ability to, among other things, “network one
 18         on one with manufacturer executives at HDA’s members-only Business and Leadership
 19         Conference,” “networking with HDA wholesale distributor members,” “opportunities to host and
20          sponsor HDA Board of Directors events. 99 C« participate on HDA conunittees, task forces and
21         working groups with peers and trading partners,” and “make connections.”^^ Clearly, the HDA
22         and the Distributor Defendants believed that membership in the HDA was an opportunity to create
23         interpersonal and ongoing organizational relationsliips between the Manufacturers and
24         Distributors.
25                  359.
                            The application for manufacturer membership in the HDA further indicates the
26
27
28          Manufacturer Membership. Healthcare Distribution Alliance, (accessed on September 14; 2017),
          https.7/www.healthcaredistribution.org/about/menibership/manufacnirer.
            Manufacturer Membership Benefits. Healthcare Distribution Alliance, (accessed on September 14,2017),
          https;/Av\vw.heaithcaredistribution.org/~/media/pdfs/membership/manufacturer-membcrship- benefits.ashx?la=cn.
                                                              71
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 94 of 113




     1       level of connection that existed between the Racketeering Defendants.^® The manufacturer
     2      membership application must be signed by a “senior company executive/’ and it requests that
     3      the manufacturer applicant identify a key contact and any additional contacts from within its
     4      company. The HDA application also requests that the manufacturer, identify its current
     5      distribution information and its most recent year end net sales tlirough any I-IDA distributors,
     6      including but not limited to. Defendants AmerisourceBergen, Cardinal Health, andMcKesson.”
  7                 360.     After becoming members, the Distributors and Manufacturers were eligible to
  8         participate on councils, committees, task forces and working groups, including;
  9                         Industry Relations Council: “This council, composed of distributor and
                            manufacturer members, provides leadership on pharmaceutical distribution and
 10                         supply chain issues.”^*
 11
                             Business Technology Committee: “This committee provides guidance to HDA
 12                          and its members through the development of collaborative e-commerce business
                             solutions. The committee’s major areas of focus witliin pharmaceutical
13                           distribution include information systems, operational integration and the impact
14
                             of e- commerce.” Paiticipation in tliis committee includes distributors and
                             manufacturer members.^®
15
                        c. Health, Beauty and Wellness Committee: “This committee conducts research, as
16                         well as creates and exchanges industiy knowledge to help shape the fiiture of the
17                         distribution for health, beauty and wellness/consumer products in the healtlicare
                           supply chain.” Participation in tliis committee includes distributors and
18                         manufacturer members.^®
19                          Logistics Operation Committee; “This committee initiates projects designed to
20                          help members enhance the productivity, efficiency and customer satisfaction
                            within the healthcare supply chain. Its major areas of focus include process
21                          automation, information systems, operational integration, resource management
                            and quality improvement.” Participation in this committee includes distributors
22                          and manufacturer members.^ '
23
                            Manufacturer Government Affairs Advisory Committee: “Tliis committee
24                          provides a forum for briefing HDA’s manufacturer members on federal and state
25
         “ .Manufacturer .Membership Application. Healthcare Distribution Alliance, (accessed on September 14, 2017
         ^ittps://www.healthcaredistribiition.org/~/media/pdfs/niembership/manufacturer-menibership- appIication.ashx?Ia=’er
            Id.
27       28 Councils_and Committees. Healthcare Distribution Alliance, (accessed on September 14, 2017
28        ittps://www.healthcaredistribution.org/about/councils-and-committees.
         -9 Id.
         ^Ud.
         ^'fd.

                                                               72
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 95 of 113




      1                      legislative and regulatory activity affecting tlac pharmaceutical distribution
                             channel. Topics discussed include such issues as prescription dmg traceability,
     2                       distributor licensing, FDA and DEA regulation of distribution, importation and
                             Medicaid/Medicare reimbursement.” Participation in this committee includes
     3                       manufacturer members.^^
     4                   f
                             Bar Code Task Force: Participation includes Distributor, Manufacturer and
  .5                         Service Provider Members.^^
     6
                             eCommerce Task Force: Participation includes Distributor, Manufacturer and
     7                       Service Provider Members.^'’
  8                          ASN Working Group: Participation includes Distributor, Manufacturer and
  9                          Service Provider Members.*^*’
                      1.
 10                          Contracts and Chargebacks Working Group: “This working group explores how
                             the contract administration process can be streamlined through process
 11                          improvements or teclmical efficiencies. It also creates and exchanges industry
 12                          knowledge of interest to contract and chargeback professionals.” Participation
                             includes Distributor and Manufacturer Members.^®
 13
 14               361.       The councils, ■ committees, task forces and working groups provided the
 15       Manufacturer and Distributor Defendants with the opportunity to work closely together in shaping
 16       their common goals and forming die enterprise’s organization.
 17               362.
                       The HDA also offers a multitude of conferences, including annual business and
 18       leadership conferences. The HDA and the Distributor Defendants advertise tliese conferences to
 19       the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought
20        leaders and influential managers ... to hold strategic business discussions on tlie most pressing
21        industry issues.”^’ The conferences also gave the Manufacturer and Distributor Defendants
22        “unmatched opportunities to network with [their] peers and trading partners at all levels of the
23        healthcare distribution industry.”^® The HDA and its conferences were significant opportunities
24
25
   ^^Id
26 ^^Jd
   »Id
27 ^<>Id
28 ’’ Business and Leadership Conference - [nfonnation for Manufacturers. Healthcare Distribution Alliance, (accessc
   on September 14,2017), https://w\vw.healthcaredistribution.org/events/20l5-business-and-leadership-conference/bl<
   for- manufacturers.

                                                          73
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 96 of 113




      1      for tlie Manufacturer and Distributor Defendants to interact at a high-level of leadersliip. And, it
  2         is clear that the Manufacturer Defendants embraced this opportunity by attending and sponsoring
  3         tliese events.^®
  4                    363.    Third, the Racketeeiing Defendants maintained their interpersonal relationships
  5         by working together and exchanging information and driving the unlawfiil sales of their opioids
  6         through their contractual relationships, including chargebacks and vault security programs.
  7                    364.    The Manufacturer Defendants engaged in an industry-wide practice of paying
  8         rebates and/or chargebacks to the Distributor Defendants for sales of prescription opioids.''® As
  9         reported in the Washington Post, identified by Senator McCaskill, and acknowledged by the HDA,
 10         there is an industiy-wide practice whereby the Manufacturers paid the Distributors rebates and/or
 11         chargebacks on their prescription opioid sales.'" On information and belief, these contracts were
 12         negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer
 13         and Distributor Defendants. In return for the rebates and chargebacks, the Distributor Defendants
 14         provided the Manufacturer Defendants with detailed information regarding their prescription
 15         opioid sales, including purchase orders, acknowledgements, ship notices, and invoices. '" The
 16         Manufacturer Defendants used this information to gather high-level data regarding overall
 17         distribution and direct tire Distributor Defendants on how to most effectively sell the prescription
 18         opioids.
 19                  365.     The contractual relationsliips among the Racketeering Defendants also include
 20         vault security programs. The Racketeering Defendants are required to maintain certain sectirity
 21         protocols and storage facilities for the manufacture and distr ibution of their- opiates. Plaintiff is
22
23            20IS Distribution Management Conference and Expo. Henltlicare Distribution Alliance, (accessed on September
           14,2017), littps://www.healthcaredistribution.org/events/2015- distribution-management-conference.
24        ■'® Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers accountable. The
          Washington Post, (April 2,2017), https://\wv\v.washingtonpost.com/graphics/investigations/dea-
25        mallinckrodt/?utm_tenn=.b24cc8lcc356; see also. Letter from Sen. Claire McCaskill, (July 27,2017),
           ittps://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter- manufacturers.png; Letter from
26        Sen. Claire McCaskill, (July 27,2017), https://w\vvv.mccaskill.scnatc.gov/imo/mcdia/imagc/July-opioid-
          investigation-letter- manufacturers.png; Letters From Sen. Claire McCaskill. (March 28,2017),
27         ittps;//www.mccaskill.scnate.gov/opioid-invcstigation; Purdue Managed Markets. Purdue Pharma, (accessed on
          September 14,2017), http://www.purducpharma.com/paycrs/managed- markets/.
28
          •*- Webinar-s. Healthcare Distribution Alliance, (accessed on September 14,2017),
           utps://www.hcaltiicaredistribution.org/rcsources/webinar-leveraging-edi.

                                                                74
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 97 of 113




     1      informed and believes that manufacturers negotiated agreements whereby the Manufacturers
     2      installed security vaults for Distributors in exchange for agreements to maintain minimum sales
     3      performance thresholds. Plaintiff is informed and believes that these agreements were used by
     4     the Racketeering Defendants as a tool to violate tlieir reporting and diversion duties under
     5     Nevada law,'*^ in order to reach tlie required sales requirements.
                    366.     Taken together, the interaction and length of the relationships between and among
     7     the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation
     8     between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were
 9         not two separate groups operating in isolation or two groups forced to work togetlier in a closed
10         system. The Racketeering Defendants operated together as a united entity, working together on
11         multiple fronts, to engage in the unlawful sale of prescription opioids. The HDA and the Pain Care
12         Forum are but two examples of the overlapping relationships and concerted joint efforts to
13         accomplish common goals and demonstrate that the leaders of each of the Racketeering
14         Defendants were in communication and cooperation.
15                  367.    According to articles published by the Center for Public Integrity and The
16         Associated Press, the Pain Care Forum - whose members include the Manufacturers and the
17         Distributors’ trade association - has been lobbying on behalf ofthe Manufacturers and Distributors
18         for "‘more than a decade.”'*''From 2006 to 2016 the Distributors and Manufacturers worked
19        together tlirough the Pain Care Forum to spend over $740 million lobbying in the nation’s capital
20         and in all 50 statehouses on issues including opioid-related measures.'*^ Similarly, the HDA has
21        continued its work on behalfofDistributors and Manufacturers, without interruption, since at least
22        2000, if not longer.'"'
23               368.
                          Defendants, individually and collectively through trade groups in the industry,
24        pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the
25
26         See. e.g„ NRS § 453.231(a)..
            Matthew Perrone & Ben Wieder, Pro-Painkiller Echo Chamber Shaped Policy Amid Drug Epidemic, The Ctr. for
27       Pub. Integrity, https://www.publicintegrity.ofg/2016/09/19/20201/proainkillcr-echo-chantber-shaped-p6liey-amid-
         drug-epidemic (last updated Dec. 15,2016,9:09 AM).
28       *^Id.
            HDA History. Healthcare Distribution Alliance, (accessed on September 14,2017),
         https://www.healthcaredistribution.org/about/hda-history.
                                                             75
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 98 of 113




      1      DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop
     2       in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug
     3       Enforcement Act wliich, ironically, raised the burden for the DEA to revoke a distributor’s license
     4       from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any
     5       violations of law before a suspension order can be issued.'*’
     6                369.    As described above, the Racketeering Defendants began working together as early
     7      as 2006 through the Pain Care Forum and/or the HDA to fiulher the common purpose of their
     8      enterprise. Plaintiff is informed and believes that the Racketeering Defendants worked together
     9      as an ongoing and continuous organization throughout the existence of their enterprise;
 10            CONDUCT OF THE OPIOID DIVERSION ENTERPRISE
 11
                      370.   The Racketeering Defendants conducted the Opioids Diversion Enterprise, and
 12
            participated in the enterprise, by engaging in a pattern of racketeering acti vity, as prohibited by
 13
            NRS § 207.400.
 14                   371.   During the time period alleged in this Complaint, the Racketeering Defendants
 15
            exerted control over, conducted and/or participated in the Opioid Diversion Enterprise by
 16
            fraudulently failing to comply with their obligations under Nevada law (and federal law, as
 17
            incorporated into Nevada law) to identify, investigate and report suspicious orders of opioids in
 18
            order to prevent diversion of those highly addictive substances into the illicit market, to halt such
 19
            unlawfiil sales as set forth below. In doing so, the Racketeering Defendants increased production
20
            quotas and generated unlawful profits.
           The Racketeering Defendants disseminated statements that were false and misleading - either
22
           affirmatively or through half-truths and omissions - to the general public, the City of Las Vegas,
23
           Las Vegas consumers, and the Nevada Board of Pharmacy, claiming that they were complying
24
           with their obligations to maintain effective controls against diversion of their prescription
25
           opioids.
26
                   373.      The Racketeering Defendants disseminated statements that were false and
27
28        ”     Bernstein & Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grav Out of
          Control, supra; Bernstein & Higham, Investigation: U.S. Senator Callsfor Investigation ofDEA Enforcement
          Slowdown Amid Opioid Crisis, supra; Eyre, supra.
                                                            76
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 99 of 113




      1    misleading - either affirmatively or through half-truths and omissions - to the general public, die
     2     City of Las Vegas, Las Vegas consumers, and the Nevada Board of Pharmacy, claiming that they
     3     were complying with their obligations to design and operate a system to disclose to the registrant
     4     suspicious orders of their prescription opioids.
     5             374.    The Racketeering Defendants disseminated statements that were false and
     6     misleading - either affirmatively or through half-truths and omissions - to the general public, the
     7     City of Las Vegas, Las Vegas consumers, and the Nevada Board of Pharmacy claiming that they
     8     were complying with their obligation to notify the DBA of any suspicious orders or diversion of
  9        their prescription opioids.
 10               375.    The Opioid Diversion Enterprise worked to scale back regulatory oversight by the
 11       DBA that could interfere with the Racketeering Defendants' ability to distribute their opioid drugs
 12       in the City of Las V egas, Nevada. To distribute controlled substances in Nevada, the Racketeering
 13       Defendants had to be able to demonstrate possession of a current Nevada registration. See NRS
 14       § 453.226. Even if they held a current registration, the Racketeering Defendants’ ability to obtain
 15       a Nevada registration could be jeopardized by past suspension or revocation of their DBA
 16       registration. NRS § 453.231(l)(g).
 17               376.    The Racketeering Defendants paid nearly $800 million dollars to influence local,
 18       state and federal governments throughout the United States and in Nevada, through Joint lobbying
 19       efforts as part of the Pain Care Forum. The Racketeering Defendants were all members of the
20        Pain Care Forum either directly or indirectly through the HDA. The lobbying efforts of the Pain
21        Care Forum and its members included efforts to pass legislation making it more difficult for the
22        DBA to suspend and/or revoke the Manufacturers’ and Distributors’ registrations for failure to
23        report suspicious orders of opioids—protecting the Racketeering Defendants’ ability to distribute
24        prescription opioids in Nevada.
25               377. The Racketeering Defendants e.\ercised control and influence over the distribution
26        industry by participating and maintaining membership in tlie HDA.
27                378. The Racketeering Defendants applied political and other pressure on the DOJ and
28
          DBA to halt prosecutions for failure to report suspicious orders ofprescription opioids and lobbied


                                                        77
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 100 of 113




      1     Congress to strip the DEA of its ability to immediately suspend registrations pending investigation
  2         by passing tlie “Ensuring Patient Access and Effective Drug Enforcement Act. »4g
  j                  379.    The Racketeering Defendants engaged in an industry-wide practice of paying
  4         rebates and chargebacks to incentivize unlawful opioid prescription sales. Plaintiff is informed
  5         and believes tliat the Manufacturer Defendants used the chargeback program to acquire detailed
  6         high-level data regarding sales of the opioids they manufactured. And, Plaintiff is informed and
  7         believes that the Manufacturer Defendants used this high-level information to direct the Distributor
  8         Defendants’ sales efforts to regions where prescription opioids were selling in larger volumes.
  9                 380.     The Manufacturer Defendants lobbied the DEA to increase Aggregate Production
 10         Quotas, year after yeai- by submitting net disposal information that the Manufacturer Defendants
 11         knew included sales that were suspicious and involved the diversion of opioids that had not been
 12         properly investigated or reported by the Racketeering Defendants.
 13                 381.     The Distributor Defendants developed “know your customer” questionnaires and
 14         files. Tills information, compiled pursuant to comments from the DEA in 2006 and 2007, was
 15         intended to help the Racketeering Defendants identify suspicious orders or customers who were
 16         likely to divert prescription opioids.**® On information and belief, the “know yoiu- customer”
 17         questioruiaires informed the Racketeering Defendants of the number of pills that the phamiacies
 18        sold, how many non-controlled substances are sold compared to controlled substances, y/hether
 19        die pharmacy buys from odier distributors, the types of medical providers in the area, including
 20        pain clinics, general practitioners, hospice facilities, cancer treatment facilities, among others, and
 21        these questionnaires put the recipients on notice of suspicious orders.
 22                 382.    The Racketeering Defendants refused to identify, investigate and report
 23        suspicious orders to the DEA, the Nevada Board of Pharmacy, and the FDA when they became
 24
              See HDMA is now the Healthcare Distribution Alliance. Pharmaceutical Commerce, (June 13,2016, updated July
 25       6,2016), http://pharmaceuticalcommerce.com/business-and- finance/hdma-now-healthcare-distribution-alliance/;
          Bernstein & Higham, Jnvesligalion: The DEA Slowed Enforcenteni While the Opioid Epidemic Grew Out ofControl,
 26       supra'. Bernstein & Higham, Investigation: U.S. Senator Callsfor Investigation of DEA Enforcement Slowdown Am! I
          Opioid Crisis, supra-, Eyre, supra.
 27       '** Suggested Questions a Distributor should ask prior to shinoine controlled substances. Drug Enforcement
 28       Administration (available at https://wwvv.deadivcrsion.usdoj.gov/mtgs/pharm_industty/14th_pharm/
          levinl_ques.pdf); Richard Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Bevond the
          PDMA, Purdue Pharma and McQuitc Woods LLC, (available at https://www.mcguirewoods.com/news-
          resources/publications/lircsciences/product_diversion_beyond_pdma.pdf).
                                                              78
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 101 of 113




         I      aware of the same despite their actual knowledge of drug diversion rings. The Racketeering
         2      Defendants refused to identify suspicious orders and diverted drugs despite the DEA issuing final
         3      decisions against the Distributor Defendants in 178 regishant actions between 2008 and 2012®“
•    4          and 117 recommended decisions in registrant actions from The Office of Administrative Law
         5     Judges. These numbers include 76 actions involving orders to show cause and 41 actions
     6         involving immediate suspension orders — all for failure to report suspicious orders.®’
     7                  383.     Defendants’ scheme had decision-making structure that was driven by the
     8         Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer
     9         Defendants worked togetlier to control the State and Federal Government’s response to the
    10         manufaeture and distribution of prescription opioids by increasing production quotas through a
    11         systematic refusal to maintain effective controls against diversion and to identify suspicious orders
    12         and report them to the DEA and State governments, including within the City of Las Vegas.
    13                  384.     The Racketeering Defendants also worked together to ensure that the Aggregate
    14         Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed high
    15         and to ensure that suspicious orders were not reported to the DEA. By not reporting suspicious
    16         orders or diversion of prescription opioids, the Racketeering Defendants ensured that the DEA
    17         had no basis for refusing to increase, or to decrease, the production quotas for prescription opioids
    18         due to diversion of suspicious orders. The Racketeering Defendants influenced the DEA
    19         production quotas in the following ways;
    20                    a. The Distributor Defendants assisted the enterprise and the Manufacturer
                             Defendants in their lobbying efforts through the Pain Care Forum;
    21
    22                      b. The Distributor Defendants invited the participation, oversight and control of the
                               Manufacturer Defendants by including them in the HDA, including on the councils,
    23                         committees, task forces, Md working groups;
    24
                            c. The Distributor Defendants provided sales information to the Manufacturer
    25                         Defendants regarding their prescription opioids, including repoits of all opioid
    26                         prescriptions filled by tlie Distributor Defendants;
    27
    28       ™ Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcemeni
             Administration's Adjudication ofRegistrant Actions 6 (2014), http5://oig.justicc.gov/rcports/2014/eI403.pdf.
               Id.

                                                                   79
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 102 of 113




      1                    d. The Manufacturer Defendants used a chargeback program to ensure delivery of
                              the Distributor Defendants’ sales information;
   2
   3                           The Manufacturer Defendants obtained sales information from QuintilesIMS
                               (formerly IMS Health) tliat gave them a “stream of data shovring how individual
   4                           doctors across the nation were prescribing opioids.
   5
                           f. The Distributor Defendants accepted rebates and chargebacks for orders of
   6                          prescription opioids;
   7
                           g. The Manufacturer Defendants used the Distributor Defendants’ sales information
   8                          and the data from QuintilesIMS to instruct the Distributor Defendants to focus their
   9                          distribution efforts to specific m-eas where the purchase ofprescription opioids was
                              most fi-equent;
  10
  11                       h. The Racketeering Defendants identified suspicious orders of prescription opioids
                              and then continued filling those unlawful orders, without reporting them, knowing
  12                          that they were suspicious and/or being diverted into the illicit drug market;
  13
                           i. The Racketeering Defendants refused to report suspicious orders of prescription
  14                          opioids despite repeated investigation and punishment of the Distributor
  15                          Defendants by the DEA for failure to report suspicious orders; and

  16                     j. The Racketeering Defendants withheld information regarding suspicious orders
  17                        and illicit diversion from tlie DEA because it would have revealed that the “medical
                            need” for and the net disposal of tlieir drugs did not justify the production quotas
  18                        set by the DEA.
  19
                    385.      The scheme devised and implemented by the Racketeering Defendants amounted
 20
           to a common course of conduct characterized by a refusal to maintain effective controls against
 21
           diversion, in intentional violation of Nevada law, and all designed and operated to ensiuc the
 22
           continued unlawful sale of controlled substances.
 23
 24           PATTERN OF RACKETEERING ACTIVITY

 25                 386.      The Racketeering Defendants conducted and participated in the conduct of the

 26        Opioid Diversion Enterprise through a pattern of racketeering activity as defined in NRS §

 27        207.390, by at least two crimes related to racketeering (NRS § 207.360), trafficking in controlled

 28
          ** Harriet Ryan, et al.. More than / million OxyConlin pills ended up in the hands ofcriminals and addicts. What th ?
          drugmaker knew, Los Angeles Times, (July 10,2016), http://www.latimes.com/pfojects/la-me-oxycontin-part2/.
                                                                80
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 103 of 113




      1    substances (NRS §§ 207.360(22); 453.3395), multiple transactions involving deceit in the course
      2    of an enterprise (NRS §§ 207.360(35); 205.377) and distribution of controlled substances or
  .3       controlled substance analogues (NRS § 453.331), and punishable by imprisonment of at least one
          year, with the intent of accomplishing activities prohibited by § 207.400 of the Racketeering Act,
  5               387.    The Racketeering Defendants committed, conspired to commit, and/or aided and
  6       abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of
  7       NRS §§ 207.360), within a five-year period. The multiple acts of racketeering activity that the
  8       Racketeering Defendants committed, or aided and abetted in the commission of, were related to
  9       each other, posed a threat of continued racketeering activity, and therefore constitute a “pattern
 10       of racketeering activity.” The racketeering activity was made possible by the Racketeering
 11       Defendants’ regular use of the facilities, services, distribution channels, and employees of the
 12       Opioid Diversion Enterprise.
 13               388.    The Racketeering Defendants committed these predicate acts, which number in
 14       the thousands, intentionally and knowingly with the specific intent to advance the Opioids
 15       Diversion Enterprise by conducting actiyities prohibited by NRS §§ 207.360,207.390,207,400.
 16               389.    The predicate acts all had tlie purpose of generating significant revenue andprofits
 17       for the Racketeering Defendants while City of Las Vegas was left with substantial injury to its
 18       business through the damage tliat the prescription opioid epidemic caused. The predicate acts
 19       were committed or caused to be committed by the Racketeering Defendants tlirough their
 20       participation in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme. The
 21       predicate acts were related and not isolated events.
 22               390.    The pattern of racketeering activity alleged herein and the Opioid Diversion
 23       Enterprise are separate and distinct from each other. Likewise, the Racketeering Defendants ar e
 24       distinct from the enterprise.
 25               391.   The pattern of racketeering activity alleged herein is continuing as of the date of
 26       this Complaint and, upon information and belief, will continue into the future unless enjoined by
 27       this Court.
 28               392.   Many ofthe precise dates ofthe Racketeering Defendants’ criminal actions at issue


                                                        81
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 104 of 113




           here have been hidden and cannot be alleged without access to Defendants’ books and records.
      2    Indeed, an essential part of the successful operation of the Opioid Diversion Enterprise alleged
           herein depended upon secrecy.
                   393.    Each instance of racketeering activity alleged herein was related, had similar
      5    purposes, involved the same or similar participants and methods of commission, and had similar
      6    results affecting similar victims, including consumers in the City of Las Vegas, Nevada.
      7
           Defendants calculated and intentionally crafted the Opioid Diversion Enterprise and their scheme
      8    to increase and maintain their increased profits, without regard to the effect such behavior would
      9    have on the City of Las Vegas, Nevada, Las Vegas consumers, or other Las Vegas citizens. In
  10       designing and implementing the scheme, at all times Defendants were cognizant of the fact that
  11       those in the manufacturing and distribution chain rely on the integrity of the pharmaceutical
  12       companies and ostensibly neutral tliird parties to provide objective and reliable information
  13      regarding Defendants’ products and their manufacture and distribution of those products. The
  14      Racketeering Defendants were also aware that the City of Las Vegas and the citizens of this
 15       jurisdiction rely on the Racketeering Defendants to maintain a closed system and to protect
 16       against the non-medical diversion and use of their dangerously addictive opioid drugs.
 17               394.    By intentionally refusing to report and halt suspicious orders of their prescription
 18       opioids, the Racketeering Defendants engaged in a fraudulent scheme and unlawful course of
 19       conduct constituting a pattern of racketeering activity.
 20               395.    It was foreseeable to Defendants that refusing to report and halt suspicious orders
 21       would harm City of Las Vegas by allowing the flow of prescription opioids from appropriate
 22       medical channels into tlie illicit drug market.
 23              396.     The Racketeering Defendants did not undertake the predicate acts described
 24       herein in isolation, but as part of a common scheme. Various other persons, firms, and
 25       corporations, including third-party entities and individuals not named as defendants in this
 26       Complaint, may have contributed to and/or participated in tlie scheme with tlie Racketeering
 27       Defendants in these offenses and have performed acts in furtherance of the scheme to increase
 28       revenues, increase market share, and /or minimize the losses for the Racketeering Defendants.


                                                        82
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 105 of 113




       1            397.    The Racketeering Defendants aided and abetted others in the violations of NRS
      2     §§ 207.360,207.390, and 207.400, while sharing the same criminal intent as the principals who
      3     committed those violations, thereby rendering them indictable as principals in theoffenses.
      4             398.    The last racketeering incident occurred within five years of the commission of a
      5     prior incident ofracketeering.
      6                The Racketeering Defendants Conducted the Opioid Diversion Enterprise throug I
                      Acts of Fraud.
      7
                    399. Fraud consists of the intentional misappropriation or taking of anything of value
      8
            that belongs to anotlier by means of fraudulent conduct, practices or representations.
      9
                   400.     The Raeketeering Defendants’ fraudulent eonduct, practices, and representations
  10
            include, but are not limited to:
  11               a. Misrepresentations to facilitate Defendants’ DEA registrations, which could be a bar
  12                   to their registrations with the Nevada Board of Pharmacy;
  13               b. Requests for higher aggregate production quotas, individual production quotas, and
  14                  procurement quotas to support Defendants’ manufacture and distribution of
                      controlled substances they knew were being or would be unlawfully diverted;
 15
 16                c. Misrepresentations and misleading omissions in Defendants’ records and reports Uiat
                      were required to be submitted to the DEA and the Nevada Board of Pharmacy
 17                   pursuant to Nevada Administrative Code provisions;
 18
                   d. Misrepresentations and misleading omissions in documents and communications
 19                   related to the Defendants’ mandatory DEA reports that would affect Nevada
                      registrant status; and
 20
 21               e. Rebate and chargeback arrangements between the Manufacturers and the Distributors
 22                   that Defendants used to facilitate tlie manufacture and sale of controlled substances
                     they knew were being or would be unlawfully diverted into and from Nevada.
 23               401. Specifically, tlie Racketeering Defendants made misrepresentations about their
 24
           compliance with Federal and State laws requiring them to identify, investigate and report
 25
           suspicious orders of prescription opioids and/or diversion of the same into the illicit market, all
 26
           wliile Defendants were knowingly allowing millions of doses ofprescription opioids to divert into
 27
           the illicit drug market. The Racketeering Defendants’ scheme and common course of conduct was
 28
           intended to increase or maintain high production quotas for their prescription opioids from which


                                                        83
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 106 of 113




      1    they could profit.
      2           402.       At the same time, the Racketeering Defendants misrepresented the superior safety
   3       features of their order monitoring programs, their ability to detect suspicious orders, their
   4       commitment to preventing diversion of prescription opioids, and that they complied with all state
   5       and federal regulations regarding the identification and reporting of suspicious orders of
   6       prescription opioids.
   7              403.      The Racketeering Defendants intended to and did, through the above-described
   8       fraudulent conduct, practices, and representations, intentionally misappropriate funds from the
   9       City of Las Vegas and from private insurers, in excess of $500, including, for example:
  10              a. Costs incurred by and resources diverted from the City of Las Vegas infrastructure an
  11                     health care providers;
  12              b. Any and all cost or payments related to benefits of the City of Las Vegas employees;
  13              404.      Many ofthe precise dates ofthe fraudulent acts and practices have been deliberately
  14      hidden and cannot be alleged without access to Defendants’ books and records. But, Plaintiff has
  15      described the types of, and in some instances, occasions on wliich the predicate acts of fraud
  16      occurred.
  17            The Racketeering Defendants Unlawfully TrafHckcd in and Distributed Controlled
                Substances.
  18
                  405.      Defendants’ racketeering activities also included violations of the Nevada
 19
          Controlled Substances Act, § 453.3395, and each act is chargeable or indictable under the laws of
 20
          Nevada and punishable by imprisonment for more than one year. See NRS § 207.360(22).
 21
                 406.       Under Nevada law (NRS § 453.3395), it is unlawful to “knowingly or
 22.
          intentionally sell[], manufacture^, deliver]] or bring[] into this state”— prescription opioids,
 23
          which are Schedule II controlled substances that are nareotic drugs, except as authorized by the
 24
          Nevada Controlled Substances Act.
 25
                 407.      The Racketeering Defendants intentionally trafficked in prescription opioid drugs,
 26
          in violation of Nevada law, by manufacturing, selling, and/or distributing those drugs in the City
 27
          of Las Vegas in a manner not authorized by the Nevada Controlled Substances Act. The
 28
          Racketeering Defendants failed to act in accordance with the Nevada Controlled Substances Act

                                                         84
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 107 of 113




      1      because they did not act in accordance with registration requirements as provided in that Act.
      2
                      408. Among other infractions, the Racketeering Defendants did not comply with 2
      3      use § 823 and its attendant regulations {e.g., 21 CFR § 1301.74)*^ which are incorporated int)
      4     Nevada state law, or the Nevada Pharmacy Board regulations. The Racketeering Defendants faile 1
      5     to furnish notifications and omitted required reports to the Nevada Board.
      6               409.     Plaintiff is informed and believes that the Racketeering Defendants failed to
      7      furnish required notifications and make reports as part of a pattern and practice of willfully and
      8     intentionally omitting information from their mandatory reports to the DEA, as required by 21
   9        CFR § 1301.74, throughout the United States.
  10              410.
                         For example, the DEA and DOJ began investigating McKesson in 2013 regarding
  11        its monitoring and reporting of suspicious controlled substances orders. On April 23, 2015,
  12
            McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ wherein it admitted
  13        to violating the CSA and agreed to pay $150 million and have some of its DEA registrations
  14
            suspended on a staggered basis. The settlement was finalized on January 17,2017.^'*
 15                  411.     Purdue’s experience in Los Angeles is another striking example of Defendants’
 16
            willful violation of their duty to report suspicious orders of prescription opioids. In 2016, the Los
 17
            Angeles Times reported that Purdue was aware of a pill mill operating out of Los Angeles
 18         yet failed to alert the DEA.^® The LA Times uncovered that Purdue began tracking a surge in
 19
            prescriptions in Los Angeles, including one prescriber in particular. A Purdue sales manager spoke
 20
            with company officials in 2009 about the prescriber, asking “Shouldn’t the DEA be contacted
 21
            about this?” and adding tliat she felt “very certain this is an organized drug ring.”^® Despite
 22
            knowledge of the staggering amount of pills being issued in Los Angeles, and internal discussion
 23        of the problem, “Purdue did not shut off the supply of highly addictive OxyContin and did not
 24
           • Once again, throughout tliis Count and in this Complaint Plaintiff cites federal statutes and federal regulations to
 25       state the duty owed under Nevada ton law, nof to allege an independent federal cause of action or substantial federal
          question. See, e.g., Herrera, 2003-NMSC-018,1)7.
 26       “ McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drue Enforcement
           Administration to Resolve Past Claims. About McKesson / Newsroom / Press Releases, (January 17,2017),
 27       http.7/www.mckesson.com/about-mckesson/newsroom/press-reIeases/2017/mckesson-fmaUzes-settlcment-with-doj-
          and-dea-to-resolve-past-claims/.
 28       “ Harriet Ryan, et al.. More ihan I million OxyContin pills ended up in the hands ofcriminals and addicts. What the
          dnigmaker knew, Los Angeles Times, (July 10.2016), http;//www.latimes.com/projects/la-me-oxycontin-part2/.

                                                                  85
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 108 of 113




       1        tell authorities what it knew about Lake Medical until several years later when the clinic was out
      2         of business and its leaders indicted. By that time, 1.1 million pills had spilled into the hands of
      3         Aimenian mobsters, the Crips gang and other criminals.”*’
      4               412.
                            Finally, Mallinckrodt was recently the subject of a DBA and Senate investigation
      5         for its opioid practices. Specifically, in 2011, the DBA targeted Mallinckrodt, arguing that it
      6         ignored its responsibility to report suspicious orders as 500 million of its pills ended up in Florida
      7         between 2008 and 2012.** After six years of DBA investigation, Mallinckrodt agreed to a
      8         settlement involving a $35 million fine. Federal prosecutors summarized the case by saying that
      9         Mallinckrodt’s response was that everyone knew what was going on in Florida, but they had no
  10            duty to report it.*®
  11                    413.    The Racketeering Defendants’ pattern and practice of willfully and intentionally
  12            omitting information from their mandatory reports is evident in the sheer volume of enforcement
  13            actions available in the public record against the Distributor Defendants.®® Forexample:
  14
  15                        a. On April 24, 2007, the DBA issued an Order to Show Cause and Immediate
                               Suspension Order against the AmerisourceBergen Orlando, Florida distribution
  16
                               center (“Orlando Facility”) alleging failure to maintain effective controls against
 17                            diversion of controlled substances. On June 22, 2007, AmerisourceBergen
                               entered into a settlement that resulted in the suspension of its DBA registration;
 18
 19                         b. On November 28,2007, the DBA issued an Order to Show Cause and Immediate
                               Suspension Order against the Cardinal Health Auburn, Washington Distribution
 20                            Center (“Auburn Facility”) for failure to maintain effective controls against
 21                            diversion ofhydrocodone;
 22                        c. On December 5, 2007, the DBA issued an Order to Show Cause and Immediate
 23                           Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                              Center (“Lakeland Facility”) for failure to maintain effective controls against
 24                           diversion ofhydrocodone;
 25
                           d. On December 7,2007, the DBA issued an Order to Show Cause and Immediate
 26
           ^^Id.
 27          Bernstein & Higham, The government‘s struggte to hotd opioid mamifaciiirers accoimtabie, supra. This number
 28        accounted for 66% of all oxycodone sold in the state of Florida during that time.
           CO
             Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
           ^dmimstration's Adjudication ofRegistrant Actions 6 {lQ\4i),\\'a!ps:tlQ\g.]MSt\ce.go\lxepQnsllQ\i^lt\AQl.^At

                                                                 86
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 109 of 113




       1            Suspemion Order against the Cardinal Health Swedesboro, New Jersey
                    Distribution Center (“Swedesboro Facility”) for failure to maintain effective
      2             controls against diversion of hydrocodone;
      3
                e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
      4            Suspension Order against the Cardinal Health Stafford, Texas Distribution Center
      5            ( Stafford Facility”) for failure to maintain effective controls against diversion of
                   hydrocodone;
      6
      7         f. On . May 2, 2008, MpKesson Corporation entered into an Administrative
                   Memorandum ofAgreement (“2008 MOA”) with the DEA which provided tliat
      8            McKesson would “maintain a compliance program designed to detect and prevent
                   the diversion of controlled substances, inform DEA of suspicious orders required
                   by 21 CFR § 1301.74(b), and follow the procedures established by its Controlled
  10               Substance Monitoring Program”;
  11
                g. On September 30, 2008, Cardinal Health entered into a Settlement and Release
  12
                   Agreement and Administrative Memorandum ofAgreement with tlie DEA related
  13               to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford
                   Facility. The document also referenced allegations by tlie DEA that Cardinal
 14                failed to maintain effective controls against the diversion of controlled substances
 15                at its distribution facilities located in McDonough, Georgia (“McDonough
                   Facility”), Valencia, California (“Valencia Facility”) and Denver, Colorado
 16                (“Denver Facility”);
 17
               h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
 18               Suspension Order against the Cardinal Health Lakeland, Florida Distribution
 19               Center (“Lakeland Facility”) for failure to maintain effective controls against
                  diversion ofoxycodone;
 20
 21            i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
                  DEA to resolve the civil penalty portion of the administrative action taken against
 22               its Lakeland, Florida Distribution Center; and
 23
              j. On January 5, 2017, McKesson Corporation entered into an Administrative
 24              Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000
 25              civil penalty for violation of the 2008 MOA as well as failure to identify and report
                 suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse
 26              WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen MA, Santa
 27              Fe Springs CA, Washington Courthouse OH and West Sacramento CA.
 28
           414. These actions against the Distributor Defendants confirm that the Distributors knew


                                                 87
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 110 of 113




       I    they had a duty to maintain effective confrols against diversion, design and operate a system to
      2     disclose suspicious orders, and to report suspicious orders to tlie DEA. These actions also
            demonstrate, on information and belief, that the Manufacturer Defendants were aware of the
            enforcement against their Distributors and the diversion of the prescription opioids and a
      5     corresponding duty to report suspiciousorders?
      6            415. Many of the precise dates of Defendants’ criminal actions at issue herein were
      n
            hidden and cannot be alleged without access to Defendants’ books and records. Indeed,           ail
      8     essential part of the successful operation of the Opioid Diversion Enteqjrise depended upon the
      9     secrecy of the participants in that enterprise.
  10                                             PRAYER FOR RELIEF
  11       WHEREFORE, the Plaintiff prays for judgment against the Defendants as follows:
  12              1.      General damages in an amount in excess of $ 15,000.00;
  13              2.      Special damages in an amount in excess of $15,000.00;
 14               3.      For punitive damages in such amount as will sufficiently punish Defendants for
  15                      their wrongful conduct in the City of Las Vegas as well as ser\'e as an example to
  16                      prevent a repetition of such conduct in the City of Las Vegas in the future;
 17              4.       For a fund establishing a medical monitoring program due to the increased
 18                       susceptibility to injuries and irreparable threat to the health of opioid users
 19                      resulting from their exposure to opioids, which can only be mitigated or addressee
 20                      by the creation of a Court-supervised fund, financed by Defendants, and which
 21                      will;
 22                      a.      Notify individuals who use or used opioids of the potential harm from
 23                              opioids;
 24                      b.      Aid in the early diagnosis and treatment of resulting injuries through
 25                              ongoing testing and monitoring of opioid luse;
 26                      c.      Fund sUidies and research of the short and long term effects of opioids and
 27                              the possible cures and treatments for the detrimental effects of using
 28                              opioids;
                         d.      Accumulate and analyze relevant medical and demographic information
                                                         88
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 111 of 113




       1                  from opioid users, including but not limited to the results of testing
      2                   performed on them;
      3           e.      Gather and foi-ward to h eating physicians information related to the
      4                  diagnosis and treatment of injuries which may result from using opioids.
      5     5.   For restitution and reimbursement sufficient to cover aU prescription costs the Cit)
      6          of Las Vegas has incurred related to opioids due to Defendants' wrongful conduct,
      7          with said amount to be determined at trial;
      8     6.   For restitution and reimbursement sufficient to cover all costs expended for health
      9          care services and programs associated with the diagnosis and treatment of adverse
  10             health consequences of opioids use. including but not limited to addiction due to
  11             Defendants' wrongHil conduct, with said amount to be determined at trial;
  12       7.    For restitution and reimbursement for all prescription costs incurred by eonsumers
  13             related to opioids;
  14       8.    For such other and further exhaordinary equitable, declaratory and/or injunctive
  15             relief as permitted by law as necessai y to assure that the Plainti ffs have an
  16             effective remedy and to stop Defendants' promotion and marketing of opioids for
  17             inappropriate uses in the City of Las Vegas, currently and in the future;
  18       9.    For disgorgement;
 19        10.   Costs of suit, reasonable attorney fees, interest incurred herein; and
 20        11.   For such other and further relief as is Just and proper.
 21        DATED this          day of>i^'2019.
 22
                                                EGLET ADAMS
 23
 24                                            “ROBER;^. EGLET, ESQ.
 25                                             NevadaHMr No. 3402
                                                ROBERT M. ADAMS, ESQ.
 26                                             Nevada Bar No. 6551
                                                RICHARD K. HY, ESQ.
 27
                                               Nevada Bar No. 12406
 28                                             400 S. 7th Street, 4th Floor
                                                Las Vegas, NV 89101
                                               Tel.: (702) 450-5400
                                                 89
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 112 of 113




      1                                 Fax:(702)450-5451
                                        E-Mail eservice@egletlaw.com
      2                                         -and-
                                        BRADFORD R. JERBIC, ESQ.
      3                                 Nevada Bar No. 1056
      4                                 495 S. Main St., 6th Floor
                                        Las Vegas, NV 89101
      5                                 Tel.: 702-229-6629
                                        Email: bjerbic@lasvegasnevada.gov
   6                                    Attorneys for Plaintiff, City ofLas Vegas
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                        90
Case 2:19-cv-02128-JCM-DJA Document 1-2 Filed 12/11/19 Page 113 of 113




       1                                    DEMAND FOR JURY TR1AI.

      2           Plaintiff, by and tlirough its attorneys of record, hereby demands a jury trial of all of the
      3    issues in the above matter.
      4
                  DATED this             day ofJ^, 2019.
      5
      6
      7                                                  EGLET ADAMS
      8
   9                                                    Nevada'^BaH^. 3402
  10                                                    ROBERT M. ADAMS, ESQ.
                                                        Nevada Bar No. 6551
  11                                                    RICHARD K. HY, ESQ.
  12                                                    Nevada Bar No. 12406
                                                        400 S. 7th Street, 4th Floor
  13                                                    Las Vegas, NV 89101
                                                        Tel.: (702) 450-5400
  14                                                    Fax: (702) 450-5451
  15                                                    E-Mail esei’vice@egletla'w.com
                                                                -and-
  16                                                    BRADFORD R. JERBIC, ESQ.
                                                        Nevada Bar No. 1056
  17                                                    495 S. Main St., 6th Floor
  18                                                    Las Vegas, NV 89101
                                                        Tel.: 702-229-6629
  19                                                    Email: bjerbic@Iasvegasnevada.gov
                                                        Attorneys for Plaintiff, City ofLas Vegas
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                        91
